 

 
 
INDENTURE OF TRUST
 
between
 
CLARK COUNTY, NEVADA
 
and
 
THE BANK OF NEW YORK MELLON TRUST COMPANY N.A.,
 
as Trustee
 
_______________________________
 
relating to
 
CLARK COUNTY, NEVADA
INDUSTRIAL DEVELOPMENT REVENUE BONDS
(SOUTHWEST GAS CORPORATION PROJECT)
SERIES 2008A
 
_____________________________
 
Dated as of September 1, 2008
 

 
 

--------------------------------------------------------------------------------

 

GRANTING CLAUSE FIRST
2
GRANTING CLAUSE SECOND
2
GRANTING CLAUSE THIRD
2
ARTICLE I     DEFINITIONS AND RULES OF INTERPRETATION
3
 
SECTION 1.01
RULES OF INTERPRETATION
3
 
SECTION 1.02
DEFINITIONS
4
 
SECTION 1.03
NUMBER AND GENDER
15
 
SECTION 1.04
CONTENT OF CERTIFICATES AND OPINIONS
15
ARTICLE II    THE BONDS
15
 
SECTION 2.01
AUTHORIZED AMOUNT OF BONDS
15
 
SECTION 2.02
ISSUANCE OF BONDS
16
 
SECTION 2.03
DETERMINATION OF RATE PERIODS AND INTEREST RATES
17
 
SECTION 2.04
OWNERSHIP, TRANSFER, EXCHANGE AND REGISTRATION OF BONDS
25
 
SECTION 2.05
EXECUTION OF BONDS
26
 
SECTION 2.06
AUTHENTICATION
26
 
SECTION 2.07
FORM OF BONDS
26
 
SECTION 2.08
MUTILATED, DESTROYED, LOST OR STOLEN BONDS
27
 
SECTION 2.09
TEMPORARY BONDS
27
 
SECTION 2.10
CANCELLATION AND DISPOSITION OF SURRENDERED BONDS
28
 
SECTION 2.11
USE OF CERTAIN MONEYS IN THE BOND FUND UPON REFUNDING
28
 
SECTION 2.12
DELIVERY OF THE BONDS
28
 
SECTION 2.13
BOOK-ENTRY SYSTEM
28
 
SECTION 2.14
DELIVERY OF THE BONDS
32
ARTICLE III   REDEMPTION OF BONDS BEFORE MATURITY
33
 
SECTION 3.01
REDEMPTION DATES AND PRICES
33
 
SECTION 3.02
NOTICE OF REDEMPTION
35
 
SECTION 3.03
DEPOSIT OF FUNDS
37


 
 -i-

--------------------------------------------------------------------------------

 

 
SECTION 3.04
PARTIAL REDEMPTION OF BONDS
37
 
SECTION 3.05
SELECTION OF BONDS FOR REDEMPTION
37
ARTICLE IV    TENDER AND PURCHASE OF BONDS; REMARKETING;
                           REMARKETING AGENT
38
 
SECTION 4.01
PURCHASE OF BONDS AT OPTION OF OWNERS
38
 
SECTION 4.02
MANDATORY PURCHASE OF BONDS
39
 
SECTION 4.03
OBLIGATION TO SURRENDER BONDS
40
 
SECTION 4.04
REMARKETING OF BONDS
40
 
SECTION 4.05
PURCHASE OF BONDS TENDERED TO TRUSTEE
42
 
SECTION 4.06
DELIVERY OF PURCHASED BONDS
43
 
SECTION 4.07
NO SALES AFTER DEFAULT
44
 
SECTION 4.08
REMARKETING AGENT
44
 
SECTION 4.09
QUALIFICATIONS OF REMARKETING AGENT
45
 
SECTION 4.10
TENDER AND PURCHASE OF BOOK-ENTRY BONDS
45
 
SECTION 4.11
DRAWS ON THE LIQUIDITY FACILITY OR LETTER OF CREDIT FOR PURCHASE OF BONDS
46
ARTICLE V     PAYMENT; FURTHER ASSURANCES
46
 
SECTION 5.01
PAYMENT OF PRINCIPAL OR REDEMPTION PRICE OF AND INTEREST ON BONDS
46
 
SECTION 5.02
EXTENSION OR FUNDING OF CLAIMS FOR INTEREST
46
 
SECTION 5.03
PRESERVATION OF REVENUES
47
 
SECTION 5.04
OTHER LIENS
47
 
SECTION 5.05
COMPLIANCE WITH THE INDENTURE
47
 
SECTION 5.06
PERFORMANCE OF COVENANTS
47
 
SECTION 5.07
RIGHT TO PAYMENTS UNDER AGREEMENT; INSTRUMENTS OF FURTHER ASSURANCE
47
 
SECTION 5.08
TAX COVENANTS
47
 
SECTION 5.09
INSPECTION OF PROJECT BOOKS
48
 
SECTION 5.10
RIGHTS UNDER AGREEMENT
48
 
SECTION 5.11
CONTINUING DISCLOSURE
48


 
 -ii-

--------------------------------------------------------------------------------

 


 
SECTION 5.12
DELIVERY OF BOND INSURANCE, LIQUIDITY FACILITY OR LETTER OF CREDIT; TERMINATION
OF LETTER OF CREDIT
49
ARTICLE VI    REVENUES AND FUNDS
49
 
SECTION 6.01
SOURCE OF PAYMENT OF BONDS; LIABILITY OF ISSUER LIMITED TO REVENUES
49
 
SECTION 6.02
CREATION OF THE BOND FUND
50
 
SECTION 6.03
PAYMENTS INTO THE BOND FUND
50
 
SECTION 6.04
DRAWS ON THE LETTER OF CREDIT
51
 
SECTION 6.05
USE OF MONEYS IN THE BOND FUND AND CERTAIN OTHER MONEYS
52
 
SECTION 6.06
CUSTODY OF THE BOND FUND
52
 
SECTION 6.07
NON-PRESENTMENT OF BONDS
53
 
SECTION 6.08
TRUSTEE FEES, CHARGES AND EXPENSES
53
 
SECTION 6.09
MONEYS TO BE HELD IN TRUST
53
 
SECTION 6.10
REPAYMENT TO THE BORROWER FROM THE BOND FUND
53
 
SECTION 6.11
REVENUES TO BE PAID OVER TO TRUSTEE
53
 
SECTION 6.12
PAYMENTS OF PRINCIPAL AND INTEREST
54
 
SECTION 6.13
REVENUES TO BE HELD FOR ALL BONDHOLDERS; CERTAIN EXCEPTIONS
54
 
SECTION 6.14
REBATE FUND
54
 
SECTION 6.15
BOND INSURANCE PAYMENTS
54
ARTICLE VII   INVESTMENT OF MONEYS
56
 
SECTION 7.01
INVESTMENT OF MONEYS
56
 
SECTION 7.02
INVESTMENTS; ARBITRAGE
56
ARTICLE VIII  DEFEASANCE
56
 
SECTION 8.01
DEFEASANCE
56
ARTICLE IX    DEFAULT PROVISIONS AND REMEDIES OF TRUSTEE AND BONDHOLDERS
59
 
SECTION 9.01
DEFAULTS; EVENTS OF DEFAULT
59
 
SECTION 9.02
ACCELERATION
59


 
 -iii-

--------------------------------------------------------------------------------

 


 
SECTION 9.03
REMEDIES; RIGHTS OF BONDHOLDERS AND BOND INSURER
60
 
SECTION 9.04
RIGHT OF BONDHOLDERS TO DIRECT PROCEEDINGS
61
 
SECTION 9.05
APPLICATION OF MONEYS
61
 
SECTION 9.06
REMEDIES VESTED IN TRUSTEE
63
 
SECTION 9.07
RIGHTS AND REMEDIES OF BONDHOLDERS
63
 
SECTION 9.08
TERMINATION OF PROCEEDINGS
63
 
SECTION 9.09
WAIVERS OF EVENTS OF DEFAULT
63
 
SECTION 9.10
NOTICE OF EVENT OF DEFAULT UNDER SECTION 9.01(e) HEREOF; OPPORTUNITY OF BORROWER
TO CURE DEFAULTS
64
 
SECTION 9.11
RIGHTS OF THE BANK
65
ARTICLE X     THE TRUSTEE
66
 
SECTION 10.01
ACCEPTANCE OF THE TRUSTS BY TRUSTEE
66
 
SECTION 10.02
CORPORATE TRUSTEE REQUIRED; ELIGIBILITY
69
 
SECTION 10.03
FEES, CHARGES AND EXPENSES OF TRUSTEE
70
 
SECTION 10.04
NOTICE TO BONDHOLDERS IF DEFAULT OCCURS
70
 
SECTION 10.05
INTERVENTION BY TRUSTEE
70
 
SECTION 10.06
SUCCESSOR TRUSTEE
70
 
SECTION 10.07
RESIGNATION BY THE TRUSTEE
71
 
SECTION 10.08
REMOVAL OF THE TRUSTEE
71
 
SECTION 10.09
APPOINTMENT OF SUCCESSOR TRUSTEE
72
 
SECTION 10.10
CONCERNING ANY SUCCESSOR TRUSTEES
72
 
SECTION 10.11
TRUSTEE PROTECTED IN RELYING UPON RESOLUTION
72
 
SECTION 10.12
SUCCESSOR TRUSTEE AS THE TRUSTEE, PAYING AGENT, TENDER AGENT AND REGISTRAR
73
 
SECTION 10.13
NOTICES TO BE GIVEN BY TRUSTEE
73
 
SECTION 10.14
NOTICES TO RATING AGENCY, LIQUIDITY PROVIDER AND BANK; NOTICES TO BOND INSURER
73
ARTICLE XI   SUPPLEMENTAL INDENTURES
74


 
 -iv-

--------------------------------------------------------------------------------

 


 
SECTION 11.01
SUPPLEMENTAL INDENTURES NOT REQUIRING CONSENT OF BONDHOLDERS (BUT REQUIRING
CONSENT OF THE BORROWER)
74
 
SECTION 11.02
SUPPLEMENTAL INDENTURES REQUIRING CONSENT OF BONDHOLDERS AND THE BORROWER
76
 
SECTION 11.03
CONSENT OF BORROWER AND BOND INSURER
77
 
SECTION 11.04
CONSENT OF REMARKETING AGENT, AUCTION AGENT, LIQUIDITY PROVIDER AND BANK
77
 
SECTION 11.05
CONSENT OF TRUSTEE
77
 
SECTION 11.06
REQUIRED OPINIONS OF COUNSEL
77
 
SECTION 11.07
NOTATION OF MODIFICATION ON BONDS; PREPARATION OF MODIFIED BONDS
77
ARTICLE XII  AMENDMENT OF AGREEMENT
77
 
SECTION 12.01
AMENDMENTS TO AGREEMENT NOT REQUIRING CONSENT OF BONDHOLDERS
78
 
SECTION 12.02
AMENDMENTS TO AGREEMENT REQUIRING CONSENT OF BONDHOLDERS
78
 
SECTION 12.03
CONSENT OF TRUSTEE
79
 
SECTION 12.04
RELIANCE ON OPINIONS OF COUNSEL
79
ARTICLE XIII  MISCELLANEOUS
79
 
SECTION 13.01
SUCCESSORS OF THE ISSUER
79
 
SECTION 13.02
CONSENTS OF BONDHOLDERS
79
 
SECTION 13.03
LIMITATION OF RIGHTS
80
 
SECTION 13.04
WAIVER OF NOTICE
80
 
SECTION 13.05
SEVERABILITY
80
 
SECTION 13.06
NOTICES
80
 
SECTION 13.07
WAIVER OF PERSONAL LIABILITY OF ISSUER MEMBERS, ETC
82
 
SECTION 13.08
HOLIDAYS
82
 
SECTION 13.09
COUNTERPARTS
82
 
SECTION 13.10
APPLICABLE LAW
82
 
SECTION 13.11
CAPTIONS
82


 
 -v-

--------------------------------------------------------------------------------

 


 
SECTION 13.12
DEALING IN BONDS
82
 
SECTION 13.13
IMMUNITY OF INCORPORATORS
82
 
SECTION 13.14
BORROWER MAY ACT THROUGH AGENTS
83
 
SECTION 13.15
RECORD DATE FOR DETERMINATION OF OWNERS ENTITLED TO VOTE
83
 
SECTION 13.16
CONSENTS AND NOTICES
83
       
APPENDIX A     FORM OF BOND
A-1
APPENDIX B     AUCTION PROCEDURES
B-1


 
 -vi-

--------------------------------------------------------------------------------

 

THIS INDENTURE OF TRUST, made and entered into as of September 1, 2008 (this
“Indenture”), by and between CLARK COUNTY, NEVADA, a political subdivision of
the State of Nevada (the “Issuer”), and THE BANK OF NEW YORK MELLON TRUST
COMPANY N.A., a national banking association organized, existing and authorized
to accept and execute trusts of the character herein set out under the laws of
the United States of America, acting not in its individual capacity, but solely
as Trustee (the “Trustee”).
 
W I T N E S S E T H:
 
WHEREAS, the Issuer is a public instrumentality and political subdivision of the
State of Nevada organized and existing under the County Economic Development
Revenue Bond Law Sections 244A.669 to 244A.763, inclusive, of the Nevada Revised
Statutes, as supplemented and amended (the “Act”), and is authorized by the Act
to issue its revenue bonds for the purpose of paying all or any part of the
costs of a “project” as defined in the Act; and
 
WHEREAS, Southwest Gas Corporation, a California corporation (the “Borrower”),
has duly caused an application to be filed with the Issuer and has requested
that the Issuer issue bonds to refinance a portion of the cost of the
acquisition, construction and installation of a “project” within the meaning of
the Act, consisting of the upgrade, improvement, addition and replacement of
facilities for local furnishing of natural gas located in Clark County, Nevada,
as more particularly described in Exhibit A to the Agreement (the “Project”);
and
 
WHEREAS, the Issuer, after due investigation and deliberation, has adopted a
resolution approving said request and authorizing the issuance of bonds to
refinance a portion of the cost of the acquisition, construction, and
installation of the Project, and for that purpose has determined to issue its
Industrial Development Revenue Bonds (Southwest Gas Corporation Project) Series
2008A (the “Bonds”); and
 
WHEREAS, concurrently with the execution and delivery of this Indenture, the
Issuer is entering into a Financing Agreement, dated the date hereof (the
“Agreement”), with the Borrower specifying the terms and conditions of the
refinancing of a portion of the cost of the acquisition and construction of the
Project by the Borrower, the lending of the proceeds of the Bonds to the
Borrower for such purpose, and the repayment by the Borrower of such loan; and
 
WHEREAS, in order to provide for the authentication and delivery of the Bonds,
to establish and declare the terms and conditions upon which the Bonds are to be
issued and secured and to secure the payment of the principal thereof and of the
interest and premium, if any, thereon, the Issuer has authorized the execution
and delivery of this Indenture; and
 
WHEREAS, the Bonds are to be issued in a total aggregate principal amount not to
exceed $50,000,000 and are to be sold and delivered to provide proceeds, as a
loan to the Borrower, to refinance a portion of the cost of the acquisition,
construction, and installation of the Project, including the refinancing of such
cost by refunding the Refunded Bonds, as defined herein; and
 
WHEREAS, the Bonds and the Trustee’s certificate of authentication and the form
of assignment to be endorsed thereon shall be in substantially the forms set
forth in
 

 
 

--------------------------------------------------------------------------------

 

Exhibit A to this Indenture, with necessary and appropriate variations,
omissions and insertions as permitted or required by this Indenture;
 
WHEREAS, all acts and proceedings required by law necessary to make the Bonds
when executed by the Issuer, authenticated and delivered by the Trustee and duly
issued, the valid, binding and legal limited obligations of the Issuer, and to
constitute this Indenture a valid and binding agreement for the uses and
purposes herein set forth, in accordance with its terms, have been done and
taken; and the execution and delivery of this Indenture have been in all
respects duly authorized;
 
NOW, THEREFORE, THIS INDENTURE OF TRUST WITNESSETH:
 
That the Issuer in consideration of the premises, the acceptance by the Trustee
of the trust hereby created, the purchase and acceptance of the Bonds by the
purchasers thereof, one dollar duly paid to the Issuer by the Trustee at or
before the execution and delivery of these presents and of other good and
valuable considerations, the receipt of which is hereby acknowledged, and in
order to secure the payment of the principal of and premium, if any, and
interest on all Bonds outstanding hereunder from time to time, according to
their tenor and effect, and to secure the observance and performance by the
Issuer of all the covenants expressed or implied herein and in the Bonds, does
hereby pledge and assign unto the Trustee and unto its successors and assigns
forever;
 
GRANTING CLAUSE FIRST
 
The Agreement, including all extensions and renewals of the term thereof, if
any, together with all right, title and interest of the Issuer therein (except
for Reserved Rights) including, but without limiting the generality of the
foregoing, the present and continuing right to receive, collect or make claim
for any of the moneys, income, revenues, issues, profits and other amounts
payable or receivable thereunder, including payments made by the Borrower under
the Agreement (excepting only payments made by the Borrower pursuant to the Tax
Certificate (as defined herein) in order to make rebate payments to the United
States), to bring actions and proceedings thereunder or for the enforcement
thereof, and to do any and all things which the Issuer or any other person is or
may become entitled to do under the Agreement;
 
GRANTING CLAUSE SECOND
 
All Revenues (as defined herein) received by the Issuer under the Agreement and
all moneys and earnings thereon held by the Trustee in the Bond Fund under the
terms of this Indenture; and
 
GRANTING CLAUSE THIRD
 
Any and all other property of each name and nature from time to time hereafter
by delivery or by writing of any kind pledged or assigned as and for additional
security hereunder, by the Issuer or by anyone on its behalf or with its written
consent, to the Trustee, which are hereby authorized to receive any and all such
property at any and all times and to hold and apply the same subject to the
terms hereof.
 

 
 2

--------------------------------------------------------------------------------

 

TO HAVE AND TO HOLD all and singular the Trust Estate, whether now owned or
hereafter acquired, unto the Trustee and its successors in said trusts and
assigns forever.
 
IN TRUST NEVERTHELESS, upon the terms and trusts herein set forth for the equal
and proportionate benefit, security and protection of all present and future
owners of the Bonds, from time to time issued under and secured by this
Indenture without privilege, priority or distinction as to the lien or otherwise
of any of the Bonds over any of the other Bonds (except only as otherwise
expressly stated herein) and thereafter to secure the Bank to the extent of its
interest herein.
 
PROVIDED HOWEVER, that if the Issuer, its successors or assigns, shall cause to
be paid, the principal of the Bonds and the interest and premium, if any, due or
to become due thereon, at the times and in the manner mentioned in the Bonds,
according to the true intent and meaning thereof, and shall cause the payments
to be made into the Bond Fund as required under Article VI hereof or shall
provide, as permitted by Article VIII hereof, for the payment thereof, and shall
keep, perform and observe all the covenants and conditions pursuant to the terms
of this Indenture to be kept, performed and observed by it, and shall pay or
cause to be paid to the Trustee and the Bank all sums of money due or to become
due, to each of them, respectively, in accordance with the terms and provisions
hereof, then this Indenture and the rights hereby granted shall cease, determine
and be void except as set forth in such Article VIII.
 
THIS INDENTURE OF TRUST FURTHER WITNESSETH, and it is expressly declared, that
all Bonds issued and secured hereunder are to be issued, authenticated and
delivered and the Trust Estate hereby assigned and pledged are to be dealt with
and disposed of under, upon and subject to the terms, conditions, stipulations,
covenants, agreements, trusts, uses and purposes as hereinafter expressed, and
the Issuer has agreed and covenanted, and does hereby agree and covenant, with
the Trustee and with the respective Owners from time to time of the Bonds and
the Bank, to the extent of its interest herein, as follows:
 
ARTICLE I
 


 
DEFINITIONS AND RULES OF INTERPRETATION
 
SECTION 1.01                                RULES OF INTERPRETATION.  For all
purposes of this Indenture, except as otherwise expressly provided or unless the
context otherwise requires:
 
(A)           All references in this Indenture to designated “Articles”,
“Sections” and other subdivisions are to the designated Articles, Sections and
other subdivisions of this Indenture.
 
(B)           The words “herein”, “hereof”, “hereto”, “hereby”, and “hereunder”
and other words of similar import refer to this Indenture as a whole and not to
any particular Article, Section or other subdivision.
 
(C)           The terms defined in this Article have the meanings assigned to
them in this Article, and include the plural as well as the singular.
 

 
 3

--------------------------------------------------------------------------------

 

(D)           All accounting terms not otherwise defined herein have the
meanings assigned to them in accordance with generally accepted accounting
principles as in effect in the United States from time to time.
 
(E)           Every “request”, “order”, “demand”, “application”, “appointment”,
“notice”, “statement”, “certificate”, “consent”, “direction”, “instruction” or
similar action hereunder by the Issuer shall, unless the form thereof is
specifically provided, be in writing signed by the Authorized Issuer
Representative.
 
(F)           All references to the “Bank,” the “Liquidity Provider” or the
“Bond Insurer” apply only at such time as any Bank, Liquidity Provider or Bond
Insurer is then providing a Letter of Credit, Liquidity Facility or Bond
Insurance, as applicable.
 
(G)           All references to the “Remarketing Agent,” the “Auction Agent,”
the “Tender Agent,” and the “Broker-Dealer” apply only at such time as any
Remarketing Agent, Auction Agent, Tender Agent or Broker-Dealer is then acting
as a remarketing agent, auction agent, tender agent or broker-dealer, as
applicable, with respect to the Bonds.
 
(H)           All other terms used herein which are defined in the Agreement
shall have the same meanings assigned them in the Agreement unless the context
otherwise requires.
 
SECTION 1.02                                DEFINITIONS.  In addition to the
terms defined in the recitals hereto, for all purposes of this Indenture and the
Agreement, except as otherwise expressly provided or unless the context
otherwise requires, the following terms shall have the following meanings;
provided, however, that any terms used herein relating to Auction Bonds that are
not expressly defined below shall be deemed to have the meanings provided in
Exhibit B, Auction Procedures, attached hereto:
 
“Act” means the County Economic Development Revenue Bond Law Sections 244A.669
to 244A.763, inclusive, of the Nevada Revised Statutes, as amended and
supplemented.
 
“Administrative Expenses” means any and all reasonable and necessary expenses
(including the reasonable and necessary out-of-pocket expenses and fees of
Counsel) incurred by the Issuer in connection with the Bonds, the Agreement,
this Indenture and any transaction or event contemplated by the Agreement or
this Indenture, and any agency of the State selected by the Issuer to act on its
behalf in connection with the Bonds, including any and all reasonable expenses
incurred by the Attorney General of the State in connection with any litigation
which may at any time be instituted involving the Bonds.
 
“Agreement” means the Financing Agreement of even date herewith by and between
the Issuer and the Borrower, as from time to time amended and supplemented.
 
“Auction Agent” has the meaning, at any time as applicable, set forth in Exhibit
B, Auction Procedures, attached hereto.
 

 
 4

--------------------------------------------------------------------------------

 

“Auction Bond” means, at any time as applicable, any Bond that bears interest at
an Auction Rate.
 
“Auction Rate” has the meaning set forth in Exhibit B, Auction Procedures,
attached hereto.
 
“Auction Rate Period” has the meaning set forth in Exhibit B, Auction
Procedures, attached hereto.
 
“Authorized Borrower Representative” means the Chief Executive Officer, the
President, the Chief Financial Officer, Treasurer or any Assistant Treasurer of
the Borrower or any person at the time designated to act on behalf of the
Borrower by a written certificate furnished to the Issuer, the Remarketing
Agent, and the Trustee containing the specimen signature of such person and
signed on behalf of the Borrower by any officer of the Borrower.  Such
certificate may designate an alternate or alternates.
 
“Authorized Denominations” means (i) with respect to Bonds during any Term Rate
Period, $5,000 and any integral multiple thereof; (ii) with respect to Bonds
during any Auction Rate Period, the Authorized Denominations set forth in
Exhibit B, Auction Procedures, attached hereto and (iii) with respect to Bonds
during any other Rate Period, $100,000 and any integral multiple of $5,000 in
excess thereof, except that one Bond may be in a denomination of any amount in
excess of $100,000.
 
“Authorized Issuer Representative” means the Chair of the Board of Commissioners
of the Issuer or any person at the time designated to act on behalf of the
Issuer by a written certificate furnished to the Borrower and the Trustee
containing the specimen signature of such person and signed on behalf of the
Issuer by the Chair of the Board of Commissioners of the Issuer.
 
“Available Moneys” means (1) proceeds of the Bonds received from the original
issuance and sale of the Bonds; (2) proceeds from the remarketing of any Bonds
tendered for purchase pursuant to this Indenture and purchased by any Person
other than the Issuer or the Borrower (or any “insider,” as defined in the
United States Bankruptcy Code, of the Issuer or the Borrower); (3) moneys
derived from drawings under the Letter of Credit that are not commingled with
any other moneys; (4) moneys held by the Trustee in funds and accounts
established under this Indenture (other than in the Rebate Fund, the Letter of
Credit Account or as described in Section 6.07 hereof) and subject to a first
priority perfected lien under this Indenture for a period of at least 124 days
and not commingled with any moneys so held for less than said period and during
and prior to which period no petition in bankruptcy was filed by or against, and
no receivership, insolvency, assignment for the benefit of creditors or other
similar proceeding has been commenced by or against, the Issuer or the Borrower,
unless such petition or proceeding was dismissed and all applicable appeal
periods have expired without an appeal having been filed; (5) investment income
derived from the investment of moneys described in clause (1), (2), (3), or (4);
or (6) moneys as to which there has been delivered to the Trustee an opinion of
nationally recognized bankruptcy counsel to the effect that the payment of such
moneys to the Bondholders would not constitute transfers avoidable under 11
U.S.C Section
 

 
 5

--------------------------------------------------------------------------------

 

547(b) and recoverable from the Bondholders under 11 U.S.C. Section 550(a)
should the Borrower or the Authority be the debtor in a case under the United
States Bankruptcy Code.
 
 “Bank” means, at any time as applicable, any commercial bank, savings
association or other financial institution issuing a Letter of Credit to support
the Bonds, which will be a party to a Reimbursement Agreement.
 
“Bank Bonds” shall have the meaning ascribed thereto in Section 4.06(b)(i)
hereof.
 
“Bank Default” means any of the following events: (i) the Bank shall fail,
wholly or partially, to make a payment when and as required under the provisions
of the Letter of Credit; (ii) the Letter of Credit is surrendered, cancelled or
terminated (other than through normal expiration in accordance with its terms),
or amended or modified in any material respect, without the Trustee’s prior
written consent; (iii) a court of competent jurisdiction enters a final
nonappealable judgment that the Letter of Credit is not valid and binding on or
enforceable against the Bank ; or (iv) the occurrence and continuation of one or
more of the following: (A) the liquidation or dissolution of the Bank; (B) the
commencement by the Bank of a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in
effect, including without limitation the appointment of a trustee, receiver,
liquidator, custodian or other similar official for itself or any substantial
part of its property; (C) the consent of the Bank to or the acquiescence by the
Bank in any case or proceeding described in the preceding clause (B) that is
commenced against it; (D) the making by the Bank of an assignment for the
benefit of creditors; (E) the failure of the Bank or the admission by the Bank
in writing of its inability generally to pay its debts or claims as they become
due; (F) the initiation by the Bank of any actions to authorize any of the
foregoing; (G) the commencement of an involuntary case or other proceeding
against the Bank seeking liquidation, reorganization or other relief with
respect to it or its debts under any bankruptcy, insolvency or other similar law
now or hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case remaining undismissed and unstayed for a
period of 60 days; or (H) the entering of an order for relief against the Bank
under the federal bankruptcy law as now or hereafter in effect.
 
“Bond” or “Bonds” means any one or more of the bonds authorized, authenticated
and delivered under this Indenture.
 
“Bond Counsel” means nationally recognized municipal bond counsel mutually
acceptable to the Issuer, the Trustee and the Borrower, but shall not include
Counsel to the Borrower.  An “opinion of Bond Counsel” means a written opinion
of Bond Counsel addressed to the Issuer and delivered to the Issuer, the Trustee
and the Borrower.
 
“Bond Fund” means the fund created by Section 6.02 hereof.
 
“Bond Insurance” means, at any time as applicable, any bond insurance policy
securing the payment of principal of the Bonds on the stated maturity date
thereof and the
 

 
 6

--------------------------------------------------------------------------------

 

payment of interest on the Bonds on each Interest Payment Date therefor,
delivered pursuant to and meeting the requirements of Section 5.16 of the
Agreement.
 
“Bond Insurer” means, at any time as applicable, any insurance company, surety
or other financial institution providing Bond Insurance then in effect.
 
“Bondholder” or “holder” or “Owner” or “owner of Bonds” means the Person or
Persons in whose name or names a Bond shall be registered on books of the Issuer
kept by the Registrar for that purpose in accordance with the terms of this
Indenture; provided, however, with respect to Book-Entry Bonds the term “Owner”
shall mean the beneficial owners of the Bonds as the context may require.
 
“Book-Entry Bond” means a Bond authorized to be issued to and, except as
provided in subsections (c) or (d) of Section 2.13 of this Indenture, restricted
to being registered in the name of a Securities Depository.
 
“Borrower” means Southwest Gas Corporation, a California corporation qualified
to do business in the State, and its successors and assigns and any surviving,
resulting or transferee corporation as permitted in Section 5.2 of the
Agreement.
 
“Borrower Bonds” means any Bond registered to the Borrower or any affiliate
thereof or held by the Trustee for the account of the Borrower.
 
“Business Day” means a day on which banking institutions located in New York,
New York, or in the city in which the principal corporate trust office of the
Trustee is located or the payment office for the Bond Insurer, the Bank or the
Liquidity Provider, at which demands for payment of the Bond Insurance, Letter
of Credit or Liquidity Facility are to be presented, are not required or
authorized to remain closed and on which the New York Stock Exchange is not
closed; provided, however, that during an Auction Rate Period, this definition
of “Business Day” shall be supplemented as provided in Exhibit B, Auction
Procedures, attached hereto.
 
“Code” means the Internal Revenue Code of 1954, as amended, Title XIII of the
Tax Reform Act of 1986, as amended, and regulations promulgated or proposed
thereunder or (to the extent applicable) under prior law, including temporary
regulations.
 
“1986 Code” means the Internal Revenue Code of 1986, as amended, and regulations
promulgated or proposed thereunder or (to the extent applicable) under prior
law, including temporary regulations.
 
“Cost” or “Cost of the Project” means the cost of refinancing the Project
through redemption of the Refunded Bonds.
 
“Costs of Issuance” means all items of expense directly or indirectly payable by
or reimbursable to the Issuer or the Borrower and related to the authorization,
issuance, sale and delivery of the Bonds, including but not limited to costs of
preparation and reproduction of documents, printing expenses, filing and
recording fees, initial fees and charges of the Trustee, legal fees and charges,
fees and disbursements of consultants and professionals, Rating Agency fees,
fees and charges for preparation, execution and safekeeping of the Bonds and any
other
 

 
 7

--------------------------------------------------------------------------------

 

cost, charge or fee in connection with the original issuance of the Bonds which
constitutes a “cost of issuance” within the meaning of Section 147(g) of the
1986 Code.
 
“Counsel” means an attorney at law or a firm of attorneys (who may be an
employee of or counsel to the Issuer or the Borrower) duly admitted to the
practice of law before the highest court of any state of the United States of
America or of the District of Columbia.
 
“Daily Rate” means the interest rate on the Bonds established in accordance with
Section 2.03(a) hereof.
 
“Daily Rate Period” means each period during which Bonds bear interest at Daily
Rates.
 
“Dated Date” means the date of issuance and delivery of the Bonds to the Initial
Purchaser thereof.
 
“Default” or “default” means any event which with the giving of notice, the
passage of time, or both, becomes an “event of default”.
 
“DTC” means The Depository Trust Company, a limited purpose trust company
organized under the laws of the State of New York, and its successors and
assigns.
 
“Event of Default” or “event of default” means an occurrence or event specified
in and defined as such by Section 9.01 hereof.
 
“Exempt Facilities” means facilities for the local furnishing of natural gas
within the meaning of Section 142(a)(8) of the 1986 Code.
 
“Expiration Date” means the earliest of (i) the stated expiration date of any
Liquidity Facility or Letter of Credit and (ii) the date on which the Liquidity
Facility or Letter of Credit is terminated pursuant to the terms of the
Agreement or the terms of such Liquidity Facility or Letter of Credit.
 
“Fitch” means Fitch, Inc., doing business as Fitch Ratings, a corporation
organized and existing under the laws of the State of Delaware, its successors
and their assigns, or, if such entity shall be dissolved or liquidated or shall
no longer perform the functions of a securities rating agency, “Fitch” shall be
deemed to refer to any other nationally recognized Rating Agency designated by
the Borrower, with notice to the Issuer, the Trustee, the Bond Insurer, the
Liquidity Provider and the Bank.
 
“Flexible Rate” means the interest rate on any Bonds established in accordance
with Section 2.03(d) hereof.
 
“Flexible Rate Period” means each period, comprised of Flexible Segments, during
which Bonds bear interest at Flexible Rates.
 
“Flexible Segment” means, with respect to each Bond bearing interest at a
Flexible Rate, the period established in accordance with Section 2.03(d) hereof.
 

 
 8

--------------------------------------------------------------------------------

 

“Force Majeure” means acts of God, strikes, lockouts or other industrial
disturbances; acts of public enemies; orders or restraints of any kind of the
governments of the United States or of the State, or any of their departments,
agencies or officials, or any civil or military authority; insurrections; riots;
landslides; lightning; earthquakes; fires; tornadoes; volcanoes; storms;
droughts; floods; explosions, breakage, or malfunction or accident to machinery,
transmission lines, pipes or canals, even if resulting from negligence; civil
disturbances; or any other cause not reasonably within the control of the
Borrower.
 
The term “government obligations” means the obligations described in
Section 8.01(B)(a)(iii)(2) hereof.
 
"Guarantor" means any Person that has guaranteed the obligations of the Borrower
under the Agreement, the Bond Insurance or the Reimbursement Agreement.
 
“Indenture” means this Indenture of Trust, including any indentures supplemental
hereto or amendatory hereof.
 
“Initial Purchaser” means Banc of America Securities LLC.
 
“Initial Letter of Credit” means the irrevocable, direct-pay Letter of Credit,
in the stated amount of $50,591,781, issued by JPMorgan Chase Bank, N.A. and
effective as of the date of delivery of the Bonds.
 
“Insurer Default” means any of the following events: (i) the Bond Insurer shall
fail, wholly or partially, to make a payment when and as required under the
provisions of the Bond Insurance; (ii) the Bond Insurance is surrendered,
cancelled or terminated, or amended or modified in any material respect, without
the Trustee’s prior written consent; (iii) a court of competent jurisdiction
enters a final nonappealable judgment that the Bond Insurance is not valid and
binding on or enforceable against the Bond Insurer; or (iv) the occurrence and
continuation of one or more of the following: (A) the liquidation or dissolution
of the Bond Insurer; (B) the commencement by the Bond Insurer of a voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to itself or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect, including without limitation the
appointment of a trustee, receiver, liquidator, custodian or other similar
official for itself or any substantial part of its property; (C) the consent of
the Bond Insurer to or the acquiescence by the Bond Insurer in any case or
proceeding described in the preceding clause (B) that is commenced against it;
(D) the making by the Bond Insurer of an assignment for the benefit of
creditors; (E) the failure of the Bond Insurer or the admission by the Bond
Insurer in writing of its inability generally to pay its debts or claims as they
become due; (F) the initiation by the Bond Insurer of any actions to authorize
any of the foregoing; (G) the commencement of an involuntary case or other
proceeding against the Bond Insurer seeking liquidation, reorganization or other
relief with respect to it or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case remaining
undismissed and unstayed for a period of 60 days; or (H) the entering of an
order for relief against the Bond Insurer under the federal bankruptcy law as
now or hereafter in effect.
 

 
 9

--------------------------------------------------------------------------------

 

“Interest Payment Date” means (i) with respect to any Daily Rate Period or
Weekly Rate Period, the first Business Day of each calendar month, (ii) with
respect to any Term Rate Period, the first Business Day of the sixth calendar
month following the effective date of such Term Rate Period and the first
Business Day of each successive sixth calendar month, if any, of such Term Rate
Period, (iii) with respect to any Flexible Segment, the Business Day succeeding
the last day thereof, (iv) with respect to any Auction Rate Period, the Interest
Payment Dates set forth in Exhibit B, Auction Procedures, attached hereto, and
(v) with respect to each Rate Period, the Business Day succeeding the last day
thereof.
 
“Investment Securities” means any of the following:  (1) Permitted Investments;
(2) obligations, debentures, notes or other evidence of indebtedness issued or
guaranteed by any of the following:  Farm Credit System Financial Assistance
Corporation, Export-Import Bank, Federal Financing Bank, Government National
Mortgage Association, Farmers’ Home Administration, or Federal Housing
Administration; (3) obligations of any state government the interest on which is
exempt from federal income taxation for which a nationally recognized rating
service is maintaining a rating within the top two ratings of such rating
service; (4) repurchase agreements with reputable financial institutions fully
secured by collateral security actually delivered to the Trustee described in
clauses (1) or (2) of this definition continuously having a market value at
least equal to 102% of the amount so invested and approved in writing by the
Bond Insurer, the Bank, S&P, Moody’s and Fitch at the time of such investment;
(5) bankers’ acceptances maturing not more than 360 days from the date of
issuance issued by a bank (including the Trustee and its affiliates) which are
rated at least Aa by Moody’s or rated AA by S&P or Fitch and eligible for
purchase by the Federal Reserve Bank; (6) interest-bearing demand or time
deposits (including certificates of deposit) in banks (including the Trustee and
its affiliates), provided such deposits are (a) secured at all times, and are
issued by a bank which has a rating on its short-term certificates of deposit of
A-1 or better by S&P, P-1 or better by Moody’s or F-1 or better by Fitch and
mature no more than 360 days after the date of purchase or (b) fully insured by
Federal deposit insurance; and (7) commercial paper (including both
non-interest-bearing discount obligations and interest-bearing obligations
payable on demand or on a specified date not more than 270 days after the date
of issuance thereof) which have been assigned the rating of at least A-1 or
better by S&P, P-1 or better by Moody’s or F-1 or better by Fitch and approved
in writing by the Bond Insurer, the Bank and S&P and Moody’s at the time of such
investment.
 
“Issuer” means Clark County, Nevada, as issuer of the Bonds.
 
“Letter of Credit” means, at any time as applicable, any direct-pay Letter of
Credit, including the Initial Letter of Credit, securing payment of the
principal of, interest and premium on the Bonds and the purchase price of the
Bonds purchased by the Tender Agent as provided in Article IV during one or more
types of Rate Periods, in all cases issued by a Bank, naming the Trustee as
beneficiary, delivered with respect to the Bonds pursuant to a Reimbursement
Agreement and Section 5.14 of the Agreement, and meeting the requirements of
Section 5.14 of the Agreement.
 
“Liquidity Facility” means, at any time as applicable, any standby bond purchase
agreement or other liquidity facility securing payment of the purchase price of
the Bonds
 

 
 10

--------------------------------------------------------------------------------

 

purchased by the Tender Agent as provided in Article IV during one or more types
of Rate Periods, delivered pursuant to and meeting the requirements of Section
5.13 of the Agreement.
 
“Liquidity Provider” means, at any time as applicable, any commercial bank,
savings association or other financial institution providing a Liquidity
Facility then in effect.
 
“Liquidity Provider Bonds” shall have the meaning ascribed thereto in Section
4.06(b)(i) hereof.
 
“Moody’s” means Moody’s Investors Service, a corporation organized and existing
under the laws of the State of California, its successors and their assigns,
and, if such corporation shall be dissolved or liquidated or shall no longer
perform the functions of a Rating Agency, “Moody’s” shall be deemed to refer to
any other nationally recognized Rating Agency designated by the Borrower, with
notice to the Issuer, the Trustee, the Bond Insurer, the Liquidity Provider and
the Bank.
 
“Outstanding” or “outstanding” or “Bonds Outstanding”, in connection with the
Bonds means, as of the time in question, all Bonds authenticated and delivered
under this Indenture, including, without limitation, Bonds deemed not defeased
or satisfied after the payment by the Bond Insurer or the Bank of principal and
interest on such Bonds in accordance with Section 8.01 hereof, except:
 
A.           Bonds theretofore canceled or required to be canceled under Section
2.10 or 6.12 hereof;
 
B.           Bonds which are deemed to have been paid in accordance with Article
VIII hereof; and
 
C.           Bonds (including Bonds which are deemed to have been purchased
pursuant to Section 4.03 hereof) in substitution for which other Bonds have been
authenticated and delivered pursuant to Article II hereof.
 
In determining whether the Owners of a requisite aggregate principal amount of
outstanding Bonds have concurred in any request, demand, authorization,
direction, notice, consent or waiver under the provisions of this Indenture,
Bonds which are owned of record by the Borrower or any affiliate thereof or held
by the Trustee for the account of the Borrower shall be disregarded and deemed
not to be Outstanding hereunder for the purpose of any such determination
(except that, in determining whether the Trustee shall be protected in relying
upon any such request, demand, authorization, direction, notice, consent or
waiver, only Bonds which a Responsible Officer of the Trustee actually knows to
be so owned or held shall be disregarded) unless all Bonds are owned by the
Borrower or any affiliate thereof and/or held by the Trustee for the account of
the Borrower, in which case such Bonds shall be considered outstanding for the
purpose of such determination.  For the purpose of this definition, an
“affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person and “control”, when used with respect to any
specified Person, means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and
 

 
 11

--------------------------------------------------------------------------------

 

the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
 
“Owner” is defined under the term “Bondholder.”
 
“Paying Agent” means, at any time as applicable, the Trustee, acting as paying
agent for the Bonds.
 
“Permitted Investments” means (i) direct obligations of the United States of
America (including obligations issued or held in book-entry form on the books of
the Department of the Treasury of the United States of America);
(ii) obligations the timely payment of the principal of and interest on which
are fully guaranteed by the United States of America; (iii) money market funds
registered under the Investment Company Act of 1940, as amended, whose shares
are registered under the Securities Act of 1933, as amended, which invest only
in securities of the type described in clause (i) or (ii) of this definition and
having a rating by S&P of at least Aam-G, AAAm or A-1, by Moody’s of at least
Aaa or P-1, and by Fitch of at least AAA or F-1; or (iv) certificates or
receipts representing direct ownership interests in future interest or principal
payments on obligations described in clause (i) or (ii) of this definition which
are held by a custodian in safekeeping on behalf of the holders of such
certificates or receipts and approved in writing by the Bond Insurer, the Bank,
S&P, Moody’s and Fitch at the time of such investments.
 
“Person” means natural persons, firms, partnerships, associations, corporations,
trusts, limited liability companies and public bodies.
 
“Plans and Specifications” means the plans and specifications for the Project as
prepared by the Borrower and heretofore approved by the Issuer.
 
“Principal Office” means, with respect to the Trustee, the principal corporate
trust office of the Trustee, which office at the date of acceptance of the
Trustee of the duties and obligations imposed upon it hereunder is located for
the purposes and at the addresses specified in Section 13.06 hereof.
 
“Project” means the facilities originally financed from proceeds of bonds which
were refunded  by the Refunded Bonds, as described in Exhibit A to the
Agreement.
 
“Rate Period” means any Daily Rate Period, Weekly Rate Period, Flexible Rate
Period, Term Rate Period or Auction Rate Period.
 
“Rating Agency” means Moody’s, if Moody’s is then rating the Bonds, S&P, if S&P
is then rating the Bonds, and Fitch, if Fitch is then rating the Bonds, or any
other nationally recognized rating agency then rating the Bonds, if, in each
case, such rating has been assigned and is being maintained at the request of
the Borrower.
 
“Rebate Fund” means the fund created by Section 6.14 hereof.
 
“Record Date” means with respect to any Interest Payment Date in respect of a
Daily Rate Period, a Weekly Rate Period, a Flexible Segment or an Auction Rate
Period, the Business Day preceding such Interest Payment Date and, with respect
to any Interest Payment
 

 
 12

--------------------------------------------------------------------------------

 

Date in respect of a Term Rate Period, the fifteenth day of the calendar month
preceding such Interest Payment Date.
 
“Refunded Bonds” means the Issuer’s Industrial Development Revenue Bonds
(Southwest Gas Corporation) Series 2003B.
 
“Refunding Account” has the meaning set forth in Section 2.02(e).
 
“Registrar” means the Trustee, acting as registrar for the Bonds.
 
“Reimbursement Agreement” means any reimbursement agreement entered into by the
Borrower and the Bank in connection with the issuance of any Letter of Credit.
 
“Remarketing Agent” means, at any time as applicable, the remarketing agent or
agents appointed in accordance with Section 4.08 hereof and any permitted
successor or successors thereto.
 
“Reserved Rights” means the right of the Issuer to the payment of costs,
expenses and indemnification pursuant to Sections 4.2(d), 4.2(e), 4.2(h) and 6.4
of the Agreement and any rights of the Issuer to receive any notices,
certificates, requests, requisitions or other communications, to make
inspections and to give consents under the Agreement.
 
“Resolution” means the resolution duly adopted and approved by the governing
body of the Issuer on September 16, 2008, authorizing the issuance and sale of
the Bonds and the execution and delivery of this Indenture and the Agreement and
the other documents and transactions contemplated herein or therein, and any
subsequent resolution relating to any of the Bonds which have not been issued as
of the date of such subsequent resolution.
 
“Responsible Officer” means when used with respect to the Trustee, any officer
within the Principal Office of the Trustee including any Vice President,
Assistant Vice President, Assistant Treasurer, Trust Officer or any other
officer of the Trustee customarily performing functions similar to those
performed by the Persons who at the time shall be such officers, respectively,
or to whom any corporate trust matter is referred because of such officer’s
knowledge of and familiarity with the particular subject and who shall have
direct responsibility for the administration of this Indenture.
 
“Revenues” means the amounts pledged hereunder to the payment of principal of,
and premium, if any, and interest on the Bonds, consisting of the following: (i)
all amounts payable from time to time by the Borrower under Section 4.2(a) of
the Agreement, and all receipts of the Trustee credited under the provisions of
this Indenture against said amounts payable, (ii) all amounts received under a
Letter of Credit, (iii) any accrued interest on the Bonds deposited with the
Trustee under Section 6.03 hereof and (iv) any income or revenue derived from
the investment of moneys in the Bond Fund.
 
“S.E.C.” means the Securities and Exchange Commission of the United States of
America.
 

 
 13

--------------------------------------------------------------------------------

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Companies, its successors and their assigns, and, if such Rating Agency shall be
dissolved or liquidated or shall no longer perform the functions of a Rating
Agency, “S&P” shall be deemed to refer to any other nationally recognized Rating
Agency designated by the Borrower, with notice to the Issuer, the Trustee, the
Bond Insurer, the Liquidity Provider and the Bank.
 
“Securities Depository” means, with respect to a Book-Entry Bond, DTC or any
person, firm, association or corporation constituting a “clearing agency”
(securities depository) registered under Section 17A of the Securities Exchange
Act of 1934, as amended, which may at any time be substituted in its place to
act as Securities Depository for the Bonds, or its successors, or any nominee
therefor.
 
“State” means the State of Nevada.
 
“Tax Certificate” means the Tax Certificate and Agreement, dated the date of
delivery of the Bonds, executed by the Issuer and the Borrower, as the same may
be amended and supplemented from time to time.
 
“Tax-Exempt” means, with respect to interest on any obligations of a state or
local government, including the Bonds, that such interest is excluded from the
gross income of the Owners thereof (other than any Owner who is a “substantial
user” of facilities financed with such obligations or a “related person” within
the meaning of Section 147(a) of the 1986 Code or Section 103(b)(13) of the Code
for federal income tax purposes, whether or not such interest is includable as
an item of tax preference or otherwise includable directly or indirectly for
purposes of calculating other tax liabilities, including any alternative minimum
tax or environmental tax under the 1986 Code.
 
“TBMA Swap Index” means the TBMA Municipal Swap Index most recently published in
the Bond Buyer, or, if the Bond Buyer no longer publishes such index or is no
longer published, the variable rate index published in a comparable periodical
selected by the Remarketing Agent.
 
“Tender Agent” means, at any time as applicable, the Trustee, acting as tender
agent for the Bonds.
 
“Term Bond” means, at any time as applicable, any Bond that bears interest at a
Term Rate.
 
“Term Rate” means the interest rate on the Bonds established in accordance with
Section 2.03(c) hereof.
 
“Term Rate Period” means each period during which the Bonds bear interest at a
Term Rate.
 
“Trust Estate” means the property conveyed to the Trustee pursuant to the
Granting Clauses hereof.
 

 
 14

--------------------------------------------------------------------------------

 

“Trustee” means The Bank of New York Mellon Trust Company N.A., and any
successor trustee appointed and qualified pursuant to Sections 10.02, 10.06 and
10.09 hereof at the time serving as successor Trustee hereunder.
 
“Weekly Rate” means the interest rate on the Bonds established in accordance
with Section 2.03(b) hereof.
 
“Weekly Rate Period” means each period during which Bonds bear interest at
Weekly Rates.
 
SECTION 1.03                                NUMBER AND GENDER.  The singular
form of any word used herein, including the terms defined in Section 1.02, shall
include the plural, and vice versa.  The use herein of a word of any gender
shall include all genders.
 
SECTION 1.04                                CONTENT OF CERTIFICATES AND
OPINIONS.  Every certificate or opinion with respect to compliance with a
condition or covenant provided for in this Indenture or the Agreement shall
include (a) a statement that the person or persons making or giving such
certificate or opinion have read such covenant or condition and the definitions
herein relating thereto; (b) a brief statement as to the nature and scope of the
examination or investigation upon which the statements or opinions contained in
such certificate or opinion are based; (c) a statement that, in the opinion of
the signers, they have made or caused to be made such examination or
investigation as is necessary to enable them to express an informed opinion as
to whether or not such covenant or condition has been complied with; and (d) a
statement as to whether, in the opinion of the signers, such condition or
covenant has been complied with.
 
Any such certificate or opinion made or given by an officer of the Issuer or the
Borrower may be based, insofar as it relates to legal matters, upon a
certificate or opinion of or representations by counsel, unless such officer
knows that the certificate or opinion or representations with respect to the
matters upon which his certificate or opinion may be based as aforesaid are
erroneous, or in the exercise of reasonable care should have known that the same
were erroneous.  Any such certificate or opinion made or given by counsel may be
based, insofar as it relates to factual matters (with respect to which
information is in the possession of the Issuer or the Borrower), upon the
certificate or opinion of or representations by an officer of the Issuer or the
Borrower, as applicable, unless such counsel knows that the certificate or
opinion or representations with respect to the matters upon which his opinion
may be based as aforesaid are erroneous, or in the exercise of reasonable care
should have known that the same were erroneous.  Except as otherwise explicitly
stated herein, any opinion required under this Indenture to be delivered by Bond
Counsel shall be addressed and delivered, in addition to any other parties
identified herein, to the Issuer.
 
ARTICLE II
 


 
THE BONDS
 
SECTION 2.01                                AUTHORIZED AMOUNT OF BONDS.  No
Bonds may be issued under the provisions of this Indenture except in accordance
with this Article.  Except as provided in Section 2.08 hereof, the total
principal amount of Bonds that may be issued
 

 
 15

--------------------------------------------------------------------------------

 

hereunder is hereby expressly limited to $50,000,000.  It is hereby recognized
that the Issuer and the Borrower have reserved the right to provide for the
issuance of other obligations not constituting Bonds pursuant to Section 4.1(b)
of the Agreement.
 
SECTION 2.02                                ISSUANCE OF BONDS.
 
(a)           Authorization of Issuance.  The Bonds are hereby authorized to be
issued, and upon such issuance the Trustee shall authenticate the Bonds and
deliver them as specified in a written request of the Issuer, as more fully
provided in Sections 2.06 and 2.12.  The Bonds shall be designated “Clark
County, Nevada Industrial Development Revenue Bonds (Southwest Gas Corporation
Project) Series 2008A.”  Unless the Issuer shall otherwise direct, the Bonds
shall be numbered A-1 and upward.
 
(b)           General Terms. The Bonds shall be issued as fully registered
bonds, without coupons, in Authorized Denominations and shall be dated the Dated
Date and shall mature, subject to prior redemption or purchase upon the terms
and conditions hereinafter set forth, on March 1, 2038.  The Trustee shall
insert the date of authentication of each Bond in the place provided for such
purpose in the form of the certificate of authentication of the Trustee to be
printed on each Bond.
 
(c)           Manner of Payment.  The principal of and premium, if any, and
interest on the Bonds shall be payable in any coin or currency of the United
States of America which, at the respective dates of payment thereof, is legal
tender for the payment of public and private debts (which shall be in
immediately available funds), and, except as otherwise provided in Section 2.13
hereof with respect to Book-Entry Bonds, such principal and premium, if any, and
interest thereon shall be payable at the Principal Office of the Trustee, as
Paying Agent.  Payment of interest on any Interest Payment Date on any Bond
shall be made to the Owner thereof as of the close of business on the Record
Date immediately prior thereto and, except as otherwise provided in Section 2.13
hereof with respect to Book-Entry Bonds, shall be (i) made by check or draft of
the Trustee, as Paying Agent, mailed on the Interest Payment Date to the Owner
as of the close of business on the Record Date immediately preceding the
Interest Payment Date, at the Owner’s address as it appears on the registration
books of the Issuer kept by the Trustee or at such other address as is furnished
to the Trustee in writing by such Owner not later than the close of business on
the Record Date for such Interest Payment Date, or (ii) transmitted by wire
transfer to the account with a member of the Federal Reserve System located
within the continental United States of America of any Owner which owns at least
$1,000,000 in aggregate principal amount of the Bonds and which shall have
provided wire transfer instructions to the Trustee prior to the close of
business on such Record Date, but, in the case of interest payable in respect of
a Flexible Segment, only upon presentation of such Bond (if such Bond is not a
Book-Entry Bond) at the Principal Office of the Trustee for exchange or transfer
in accordance with the provisions hereof, except, in each case, that, if and to
the extent that there shall be a default in the payment of the interest due on
such Interest Payment Date, such defaulted interest shall be paid to the Owners
in whose names any such Bonds are registered at the close of business on the
fifth (5th) Business Day preceding the date of payment of such defaulted
interest.  All payments will be made in immediately available funds.
 

 
 16

--------------------------------------------------------------------------------

 

(d)           Interest.  The Bonds shall bear interest from and including the
Dated Date until payment of the principal or the redemption or purchase price
thereof shall have been made or provided for in accordance with the provisions
hereof, whether at maturity, upon redemption or otherwise, at the rate or rates
per annum determined pursuant to Section 2.03 hereof.  Interest on the Bonds
shall be paid on each applicable Interest Payment Date and at maturity or prior
redemption or purchase for the period commencing on the immediately preceding
Interest Payment Date (or if no interest has been paid thereon commencing on the
Dated Date) to but excluding such Interest Payment Date; provided, however, that
if, as shown by the records of the Trustee, interest on the Bonds shall be in
default, Bonds shall bear interest from the last date to which interest has been
paid in full or duly provided for on the Bonds or, if no interest has been paid
or duly provided for on the Bonds, from the Dated Date thereof.  Each Bond shall
bear interest on overdue principal at the rate borne by the Bonds on the date on
which such principal became due and payable.  During any Daily Rate Period,
Weekly Rate Period or Flexible Rate Period, interest on the related Bonds shall
be computed upon the basis of a 365 or 366-day year, as applicable, for the
number of days actually elapsed.  During any Term Rate Period or any Auction
Rate Period of greater than 180 days, interest on the Bonds shall be computed
upon the basis of a 360-day year, consisting of twelve (12) thirty (30) day
months. During any Auction Rate Period of 180 days or less, interest on the
Bonds shall be computed upon the basis of a 360-day year for the number of days
actually elapsed.
 
(e)           Proceeds of Sale.  The proceeds received by the Issuer from the
sale of the Bonds shall be deposited with the Trustee, who shall forthwith
deposit such proceeds as set forth in a written request of the Issuer
acknowledged by the Borrower.  Such request shall provide for such proceeds to
be deposited in the Refunding Account, which the Trustee shall create as a
separate account, held in trust hereunder.  Upon the deposit of such amount, the
Trustee shall immediately transfer such amount to The Bank of New York Mellon
Trust Company N.A., as Escrow Agent for the Refunded Bonds pursuant to an Escrow
Agreement of even date herewith, and shall close such account.
 
SECTION 2.03                                DETERMINATION OF RATE PERIODS AND
INTEREST RATES.  In the manner hereinafter provided, the term of the Bonds will
be divided into consecutive Rate Periods during which all Bonds shall bear
interest at the Daily Rate, the Weekly Rate, the Flexible Rate, the Term Rate or
the Auction Rate, as the case may be.  The first Rate Period with respect to the
Bonds shall be a Weekly Rate Period commencing on the Dated Date of the
Bonds.  The Bonds shall bear interest at the rate or rates per annum established
from time to time in accordance with the provisions of this Indenture.
 
(a)           (1)           Determination of Daily Rate.  During each Daily Rate
Period, the Bonds shall bear interest at the Daily Rate, which shall be
determined by the Remarketing Agent not later than 10:00 a.m., New York time, on
each Business Day for such Business Day.  The Daily Rate shall be the rate
determined by the Remarketing Agent to be the lowest interest rate which would
enable the Remarketing Agent to sell such Bonds on the effective date of such
rate at a price equal to 100% of the principal amount thereof (without regard to
accrued interest); provided, however, that (1) with respect to any day which is
not a Business Day, the Daily Rate shall be the Daily Rate determined for the
immediately preceding Business Day, and (2) with respect to any other day for
which the Remarketing Agent shall not have determined a Daily Rate, the Daily
Rate for such day shall be 105% of the most recent TBMA Swap Index.  In no
 

 
 17

--------------------------------------------------------------------------------

 

event shall the Daily Rate exceed the lesser of 12% per annum or the maximum
rate per annum then permitted by applicable law.  The Remarketing Agent shall
provide the Trustee with immediate telephonic notice by noon New York time
(promptly confirmed in writing) of each Daily Rate, as so determined; provided,
however that no such notice need be given if the Daily Rate so determined is the
same Daily Rate for the immediately preceding day.
 
(ii)                Adjustment to Daily Rate.  The Borrower, by written
direction to the Issuer, the Trustee, the Liquidity Provider, the Bank, the
Remarketing Agent and the Auction Agent, may elect that all (but not less than
all) of the Bonds shall bear interest at a Daily Rate.  Such direction shall (A)
specify the effective date of such adjustment to a Daily Rate, which shall be a
Business Day not earlier than the fifteenth (15th) day after the date of such
direction (or such shorter period of time to which the Trustee agrees), and
shall be (1) in the case of an adjustment from a Term Rate Period, the day
immediately following the last day of the then current Term Rate Period or on
any day on which the Issuer at the direction of the Borrower would be permitted
to redeem such Bonds pursuant to, and at the redemption price described in,
Section 3.01(A)(3) hereof, (2) in the case of an adjustment from a Flexible Rate
Period, either the day immediately following the last day of the then current
Flexible Rate Period or the day immediately following the last day of the last
Flexible Segment for each such Bond in the then current Flexible Rate Period all
as determined in accordance with Section 2.03(d)(iv) hereof, and (3) in the case
of an adjustment from an Auction Rate Period, the day immediately following the
end of the then-current Auction Rate Period; (B) be accompanied by a form of
Opinion of Bond Counsel to the extent required by the Tax Certificate, together
with written evidence of compliance with the terms of Section 5.15 of the
Agreement; and (C) specify the Remarketing Agent for the Bonds.  During each
Daily Rate Period commencing on the date so specified or determined and ending
on the day immediately preceding the effective date of the succeeding Rate
Period, the interest rate borne by the Bonds shall be a Daily Rate.
 
(iii)                Notice of Adjustment to Daily Rate.  Except with respect to
an adjustment to a Daily Rate Period from a Flexible Rate, the Trustee shall
give notice of an adjustment to a Daily Rate Period to Owners of such Bonds, by
first class mail, postage prepaid, not less than twelve (12) days prior to the
effective date of such Daily Rate Period.  Such notice shall state (1) that the
interest rate on such Bonds will be adjusted to a Daily Rate (subject to receipt
of the opinion of Bond Counsel referred to in the immediately preceding
paragraph (a)(ii) if required, and to the Borrower’s ability to rescind its
election as described in Section 2.03(g) hereof), (2) the effective date of such
Daily Rate Period, (3) except with respect to an adjustment to a Daily Rate
Period from a Weekly Rate Period, in which case the requirements of this
subsection (3) shall not apply, that all such Bonds are subject to mandatory
purchase on such effective date, and (4) the procedures of such purchase and the
payment of the purchase price.
 
(b)           (2)           Determination of Weekly Rate.  During each Weekly
Rate Period, the Bonds shall bear interest at the Weekly Rate, which, in the
case of the first Weekly Rate determined for each Weekly Rate Period, shall be
determined by the Remarketing Agent not later than 2:00 p.m. New York time on
the first day of such Weekly Rate Period and, thereafter, no later than the
Business Day preceding each Wednesday during such Weekly Rate Period.  The
 

 
 18

--------------------------------------------------------------------------------

 

Weekly Rate shall be the rate determined by the Remarketing Agent to be the
lowest interest rate which would enable the Remarketing Agent to sell such Bonds
on the effective date of such rate at a price equal to 100% of the principal
amount thereof (without regard to accrued interest); provided, however, that if
the Remarketing Agent shall not have determined a Weekly Rate for any period,
the Weekly Rate for such period shall be the same as 105% of the most recent
TBMA Swap Index.  In no event shall the Weekly Rate exceed the lesser of 12% per
annum or the maximum rate per annum then permitted by applicable law.  The first
Weekly Rate determined for each Weekly Rate Period shall apply to the period
commencing on the first day of such period and ending on the succeeding
Tuesday.  Thereafter, each Weekly Rate shall apply to the period commencing on
each Wednesday and ending on the succeeding Tuesday; provided, however, if a
Weekly Rate Period shall end on a day other than Tuesday, the last Weekly Rate
for such Weekly Rate Period shall apply to the period commencing on the
Wednesday preceding the last day of such Weekly Rate Period and ending on such
last day.  The Remarketing Agent shall provide the Trustee with written
notification on the first day of each Weekly Rate Period of each Weekly Rate as
so determined.
 
(ii)                Adjustment to Weekly Rate.  The Borrower, by written
direction to the Issuer, the Trustee, the Liquidity Provider, the Bank, the
Remarketing Agent and the Auction Agent, may elect that all (but not less than
all) of the Bonds shall bear interest at a Weekly Rate.  Such direction shall
(A) specify the effective date of such adjustment to a Weekly Rate, which shall
be a Business Day not earlier than the 15th day after the date of such direction
(or such shorter period of time to which the Trustee agrees) and shall be (1) in
the case of an adjustment from a Term Rate Period, the day immediately following
the last day of the then current Term Rate Period or on any day on which the
Issuer at the direction of the Borrower would be permitted to redeem such Bonds
pursuant to, and at the redemption price described in, Section 3.01(A)(3)
hereof, (2) in the case of an adjustment from a Flexible Rate Period, either the
day immediately following the last day of the then current Flexible Rate Period
or the day immediately following the last day of the last Flexible Segment for
each such Bond in the then-current Flexible Rate Period, all as determined in
accordance with Section 2.03(d)(iv) hereof and (3) in the case of an adjustment
from an Auction Rate Period, the day immediately following the end of the
then-current Auction Rate Period; (B) be accompanied by a form of Opinion of
Bond Counsel to the extent required by the Tax Certificate, together with
written evidence of compliance with the terms of Section 5.15 of the Agreement;
and (C) specify the Remarketing Agent for the Bonds.  During each Weekly Rate
Period commencing on the date so specified or determined and ending on the day
immediately preceding the effective date of the succeeding Rate Period, the
interest rate borne by the Bonds shall be a Weekly Rate.
 
(iii)                Notice of Adjustment to Weekly Rate.  Except with respect
to an adjustment to a Weekly Rate Period from a Flexible Rate, the Trustee shall
give notice of an adjustment to a Weekly Rate Period to Owners of the Bonds by
first class mail, postage prepaid, not less than twelve (12) days prior to the
effective date of such Weekly Rate Period.  Such notice shall state (1) that the
interest rate on such Bonds will be adjusted to a Weekly Rate (subject to
receipt of the opinion of Bond Counsel referred to in the immediately preceding
paragraph (b)(ii), if required, and to the Borrower’s ability to rescind its
election as described in Section 2.03(g) hereof), (2) the effective date of
 

 
 19

--------------------------------------------------------------------------------

 

such Weekly Rate Period, (3) except with respect to an adjustment to a Weekly
Rate Period from a Daily Rate Period, in which case the requirements of this
subsection (3) shall not apply, that all such Bonds are subject to mandatory
purchase on such effective date and (4) the procedures of such purchase and the
payment of the purchase price.
 
(c)           (3)           Determination of Term Rate.  During each Term Rate
Period (which shall be at least 180 days in duration), the Bonds shall bear
interest at the Term Rate determined by the Remarketing Agent on a Business Day
selected by the Remarketing Agent, but not more than sixty (60) days prior to
the first day of such Term Rate Period.  The Term Rate shall be the rate
determined by the Remarketing Agent on such date, and filed on such date with
the Trustee and the Borrower, by written notice or by telephone promptly
confirmed by telecopy or other writing, as being the lowest rate which would
enable the Remarketing Agent to sell such Bonds on the effective date of such
Term Rate at a price equal to 100% of the principal amount thereof; provided,
however, that if, for any reason, a Term Rate for any Term Rate Period shall not
be determined or become effective, then the Rate Period for such Bonds shall
automatically adjust to a Daily Rate Period.  If a Daily Rate for the first day
of any such Daily Rate Period is not determined as provided in Section
2.03(a)(i) hereof, the Daily Rate for the first day of such Daily Rate Period
shall be 105% of the most recent TBMA Swap Index.  In no event shall any Term
Rate exceed the lesser of 12% per annum or the maximum rate per annum then
permitted by applicable law.
 
(ii)                Adjustment to or Continuation of Term Rate.  The Borrower,
by written direction to the Issuer, the Trustee, the Liquidity Provider, the
Bank, the Remarketing Agent and the Auction Agent, may elect that all (but not
less than all) of the Bonds shall bear, or continue to bear, interest at a Term
Rate, and if it shall so elect that such Bonds shall bear or continue to bear,
interest at a Term Rate, then the Borrower shall determine the duration of the
Term Rate Period during which the Bonds shall bear interest at such Term
Rate.  As a part of such election, the Borrower also may determine that the
initial Term Rate Period shall be followed by successive Term Rate Periods and,
if the Borrower so elects, shall specify the duration of each such successive
Term Rate Period as provided in this paragraph (ii).  Such direction shall (A)
specify the effective date of each Term Rate Period, which shall be a Business
Day not earlier than the 15th day after the date of such written direction (or
such shorter period of time to which the Trustee agrees) and shall be (1) in the
case of an adjustment from a Flexible Rate Period, either the day immediately
following the last day of the then current Flexible Rate Period or the day
immediately following the last day of the last Flexible Segment for such Bond in
the then-current Flexible Rate Period, all as determined in accordance with
Section 2.03(d)(iv) hereof, (2) in the case of an adjustment from a Term Rate
Period, the day immediately following the last day of the then current Term Rate
Period or any day on which the Issuer at the direction of the Borrower would be
permitted to redeem such Bonds pursuant to, and at the redemption price
described in, Section 3.01(A)(3) hereof and (3) in the case of an adjustment
from an Auction Rate Period, the day immediately following the end of the
then-current Auction Rate Period; (B) specify the last day of such Term Rate
Period or, if successive Term Rate Periods shall have been designated, the last
day of each such Term Rate Period (which shall be for each Term Rate Period
either the date immediately preceding the final maturity date of the Bonds, or a
day which
 

 
 20

--------------------------------------------------------------------------------

 

both immediately precedes a Business Day and is at least 180 days after the
effective date thereof); (C) unless the adjustment is from a Term Rate Period of
equal duration, be accompanied by a form of opinion of Bond Counsel to the
effect that such adjustment (1) is authorized or permitted by the Act and this
Indenture and (2) will not adversely affect the Tax-Exempt status of such Bonds,
which opinion of Bond Counsel described in clause (C) above, if required, must
be delivered on the effective date of such adjustment and (D) with respect to
the continuation of a Term Rate Period, specify the Remarketing Agent for the
Bonds on the effective date of such continuation.  Notwithstanding the stated
date of termination of any Term Rate Period, the Borrower may elect to cause an
adjustment to any other Rate Period as of any date on which the affected Bonds
are subject to redemption pursuant to Section 3.01(A)(3) hereof.
 
If, by the fourteenth (14th) day prior to the last day of any Term Rate Period,
the Trustee shall not have received notice of the Borrower’s election that,
during the succeeding Rate Period, the Bonds shall bear interest at a Daily
Rate, a Weekly Rate, a Flexible Rate, a Term Rate or an Auction Rate, the
succeeding Rate Period of such Bonds shall be a Weekly Rate Period until the
interest rate on such Bonds is adjusted to another Rate Period, and the Bonds
shall be subject to purchase pursuant to Section 4.02.
 
(iii)                Notice of Adjustment to or Continuation of Term
Rate.  Except with respect to an adjustment to a Term Rate Period from a
Flexible Rate, the Trustee shall give notice of an adjustment to (or the
continuation of) a Term Rate Period to Owners of such Bonds, by first class
mail, postage prepaid, not less than twelve (12) days prior to the effective
date of such Term Rate Period. Such notice shall state (1) that the interest
rate on such Bonds will be adjusted to, or continue to be, a Term Rate (subject
to receipt of the opinion of Bond Counsel referred to in the immediately
preceding paragraph (ii), if required, and to the Borrower’s ability to rescind
its election as described in Section 2.03(g) hereof), (2) the effective date and
the last day of such Term Rate Period, (3) that the Term Rate for such Term Rate
Period will be determined on or prior to the effective date thereof, (4) how
such Term Rate may be obtained from the Remarketing Agent, (5) the Interest
Payment Dates after such effective date, (6) that all such Bonds are subject to
mandatory purchase on such effective date, (7) the procedures of such purchase
and the payment of the purchase price and (8) the redemption provisions set
forth in Section 3.01 hereof which will apply during such Term Rate Period.
 
(d)           (4)           Determination of Flexible Segments and Flexible
Rates.  During each Flexible Rate Period for the Bonds, each Bond shall bear
interest during each Flexible Segment for such Bond as described
herein.  Different Flexible Segments and Flexible Rates may apply to different
Bonds at any time and from time to time.  The Flexible Segment for each such
Bond shall be a period of at least one day and not more than 270 days ending on
a day that immediately precedes a Business Day, determined by the Remarketing
Agent to be the period which, together with all such other Flexible Segments for
all Bonds then Outstanding, will result in the lowest overall interest expense
on the Bonds over the succeeding 270 days.  The Flexible Rate for each Flexible
Segment for each Bond shall be determined by the Remarketing Agent no later than
1:00 p.m., New York time on the Business Day preceding the first day of such
Flexible Segment (and in time to enable the Remarketing Agent to give to the
Trustee the notice required by Section 4.04(c) hereof) to be the lowest interest
rate which would enable the Remarketing
 

 
 21

--------------------------------------------------------------------------------

 

Agent to sell such Bonds on the effective date of such rate at a price equal to
100% of the principal amount thereof.  If a Flexible Segment or a Flexible Rate
for a Flexible Segment is not determined or effective, the Flexible Segment for
such Bond shall be a Flexible Segment of one day, and the Flexible Rate for such
Flexible Segment of one day shall be 105% of the most recent TBMA Swap
Index.  In no event shall the Flexible Rate for any Flexible Segment exceed the
lesser of 12% per annum or the maximum rate per annum then permitted by
applicable law.  The Remarketing Agent shall provide the Trustee with facsimile
or telephonic notice of each Flexible Segment and Flexible Rate, as provided in
Section 4.04(c) hereof.
 
(ii)                Adjustment to Flexible Rates.  The Borrower, by written
direction to the Issuer, the Trustee, the Liquidity Provider, the Bank, the
Remarketing Agent and the Auction Agent, may elect that all (but not less than
all) of the Bonds shall bear interest at Flexible Rates.  Such direction shall
(A) specify the effective date of the Flexible Rate Period during which such
Bonds shall bear interest at Flexible Rates, which shall be a Business Day not
earlier than the fifteenth (15th) day after the date of such direction (or such
shorter period of time to which the Trustee agrees), and shall be (1) in the
case of an adjustment from a Term Rate Period, the day immediately following the
last day of the then current Term Rate Period or any day on which the Issuer at
the direction of the Borrower would be permitted to redeem such Bonds pursuant
to, and at the redemption price described in, Section 3.01(A)(3) hereof and (2)
in the case of an adjustment from an Auction Rate Period, the day immediately
following the end of the then-current Auction Rate Period; (B) be accompanied by
a form of Opinion of Bond Counsel to the extent required by the Tax Certificate,
together with written evidence of compliance with the terms of Section 5.15 of
the Agreement; and (C) specify the Remarketing Agent for the Bonds.  During each
Flexible Rate Period commencing on the date so specified or determined and
ending on the day immediately preceding the effective date of the succeeding
Rate Period, the interest rate borne by the Bonds shall be a Flexible Rate.
 
(iii)                Notice of Adjustment to Flexible Rates.  Except with
respect to an adjustment to a Flexible Rate Period from a Flexible Rate Period,
the Trustee shall give notice of an adjustment to a Flexible Rate Period to
Owners of the Bonds, by first class mail, postage prepaid, not less than twelve
(12) days prior to the effective date of such Flexible Rate Period.  Such notice
shall state (1) that the interest rate on such Bonds will be adjusted to the
Flexible Rate (subject to receipt of the opinion of Bond Counsel referred to in
the immediately preceding paragraph (ii), if required, and to the Borrower’s
ability to rescind its election as described in Section 2.03(g) hereof), (2) the
effective date of such Flexible Rate Period, (3) that all such Bonds are subject
to mandatory purchase on such effective date and (4) the procedures of such
purchase and the payment of the purchase price.
 
(iv)                Adjustment from Flexible Rates.  At any time during a
Flexible Rate Period, the Borrower may elect that the Bonds shall no longer bear
interest at Flexible Rates and shall instead bear interest as otherwise
permitted under this Indenture.  The Borrower shall give written notice to the
Issuer, the Trustee, the Liquidity Provider, the Bank and the Remarketing Agent
of such election and shall specify the Rate Period to follow with respect to
such Bonds upon cessation of the Flexible Rate Period and instruct the
Remarketing Agent to (1) determine Flexible Segments of such duration that, as
soon
 

 
 22

--------------------------------------------------------------------------------

 

as possible, all Flexible Segments shall end on the same date, not earlier than
the fourteenth (14th) day (or such shorter period of time to which the Trustee
agrees) after the date of such written notice from the Borrower, and upon the
establishment of such Flexible Segments the day succeeding the last day of all
such Flexible Segments shall be the effective date of the Rate Period elected by
the Borrower; or (2) determine Flexible Segments that will best promote an
orderly transition to the succeeding Rate Period to apply to such Bonds,
beginning not earlier than the fourteenth (14th) day (or such shorter period of
time to which the Trustee agrees) after the date of such written notice from the
Borrower.  If the Borrower elects the alternative in clause (2) above, the day
succeeding the last day of the Flexible Segment for each such Bond shall be,
with respect to such Bond, the effective date of the new Rate Period elected by
the Borrower.  The Remarketing Agent, promptly upon the determination thereof,
shall give written notice of such last day and such effective dates to the
Borrower, the Liquidity Provider, the Bank and the Trustee.  During any
transitional period from a Flexible Rate Period to the succeeding Rate Period in
accordance with clause (2) above, the provisions of this Indenture shall be
deemed to apply to such Bonds as follows: such Bonds continuing to bear interest
at Flexible Rates shall have applicable to them the provisions hereunder
theretofore applicable to such Bonds as if all Bonds were continuing to bear
interest at Flexible Rates and such Bonds bearing interest in the Rate Period to
which the transition is being made will have applicable to them the provisions
hereunder as if all such Bonds were bearing interest in such Rate Period.
 
(e)           (5)           Determination of Auction Rate.  During each Auction
Rate Period, the Bonds shall bear interest at the Auction Rate, determined
pursuant to Exhibit B, Auction Procedures, attached hereto.
 
(ii)                Adjustment to Auction Rate.  The Borrower, by written
direction to the Issuer, the Trustee, the Liquidity Provider, the Bank, and the
Remarketing Agent, may elect that all (but not less than all) of the Bonds shall
bear interest at an Auction Rate.  Such direction shall (A) specify the
effective date of such adjustment to an Auction Rate, which shall be a Business
Day not earlier than the fifteenth (15th) day after the date of such direction
(or such shorter period of time to which the Trustee agrees) and shall be (1) in
the case of an adjustment from a Term Rate Period, the day immediately following
the last day of the then current Term Rate Period or on any day on which the
Issuer at the direction of the Borrower would be permitted to redeem such Bonds
pursuant to, and at the redemption price described in, Section 3.01(A)(3)
hereof, and (2) in the case of an adjustment from a Daily Rate Period, a Weekly
Rate Period or a Flexible Rate Period, an Interest Payment Date on which
interest is payable for the Daily Rate Period, Weekly Rate Period or Flexible
Segment from which the adjustment is to be made; (B) be accompanied by a form of
Opinion of Bond Counsel to the extent required by the Tax Certificate; and (C)
specify the Auction Agent and the Broker-Dealer appointed by the Borrower in
accordance with Appendix D.  During each Auction Rate Period commencing on the
date so specified or determined and ending on the day immediately preceding the
effective date of the succeeding Rate Period, the interest rate borne by the
Bonds shall be an Auction Rate.
 

 
 23

--------------------------------------------------------------------------------

 

In the event of an adjustment of the Bonds to an Auction Rate Period, the
Auction Rate Period commencing on the effective date of such adjustment shall
expire on and include the initial Auction Date (as defined in Exhibit B
hereto).  The initial Auction Date (which shall be the day of the week on which
Auctions (as defined in Exhibit B hereto) will generally be conducted) shall be
determined by the Borrower on or prior to the effective date of such adjustment
to an Auction Rate Period.  The Auction Rate for the initial Auction Rate Period
shall be determined by the Broker-Dealer (as defined in Exhibit B) for the Bonds
on or prior to the effective date of such adjustment to an Auction Rate Period
as the lowest rate which, in the judgment of such Broker-Dealer, is necessary to
enable the Bonds to be remarketed on such effective date at a price (without
regard to accrued interest) equal to the principal amount thereof.  After the
initial Auction Rate Period, each Auction Rate Period shall be determined in
accordance with Exhibit B hereto.  For any other Auction Rate Period that is not
an initial Auction Rate Period, the Auction Rate shall be the rate of interest
determined in accordance with Exhibit B hereto.
 
(iii)                Notice of Adjustment to Auction Rate.  Except with respect
to an adjustment to an Auction Rate Period from a Flexible Rate, the Trustee
shall give notice of an adjustment to an Auction Rate Period to Owners of such
Bonds, by first class mail, postage prepaid, not less than twelve (12) days
prior to the effective date of such Auction Rate Period.  Such notice shall
state (1) that the interest rate on such Bonds will be adjusted to an Auction
Rate (subject to receipt of the opinion of Bond Counsel referred to in the
immediately preceding paragraph (ii) if required, and to the Borrower’s ability
to rescind its election as described in Section 2.03(g) hereof), (2) the
effective date of such Auction Rate Period, (3) that all such Bonds are subject
to mandatory purchase on such effective date and (4) the procedures of such
purchase and the payment of the purchase price.
 
(f)           Determinations Binding.  The establishment and determination by
the Remarketing Agent or the Auction Agent, as applicable, of each Daily Rate,
Weekly Rate, Term Rate, each Flexible Segment and Flexible Rate and each Auction
Rate shall, absent manifest error, be conclusive and binding upon the
Remarketing Agent, the Auction Agent, the Liquidity Provider, the Bank, the
Trustee, the Issuer, the Borrower and the Owners of the Bonds.
 
(g)           Rescission of Election; Automatic Adjustment.  Notwithstanding
anything herein to the contrary, the Borrower may rescind any election by it to
adjust to or, in the case of a Term Rate Period, continue a Rate Period pursuant
to Section 2.03(a)(ii), (b)(ii), (c)(ii), (d)(ii) or (e)(ii) hereof prior to the
effective date of such adjustment or continuation by giving written notice
thereof to the Issuer, the Trustee, the Liquidity Provider, the Bank, the
Remarketing Agent and the Auction Agent prior to such effective date.  At the
time the Borrower gives notice to rescind any election by it to adjust to, or in
the case of a Term Rate Period, continue a Rate Period pursuant to Section
2.03(a)(ii), (b)(ii), (c)(ii), (d)(ii) or (e)(ii) hereof, it may also elect to
continue the then effective Rate Period; provided, however, if the Rate Period
then in effect is a Term Rate Period, the subsequent Term Rate Period shall not
be of different duration than the Term Rate Period then in effect unless the
Borrower, prior to the expiration of the then-current Term Rate Period, provides
to the Trustee and the Issuer an opinion of Bond Counsel to the effect that the
continuation in a Term Rate Period of a different duration does not adversely
affect the Tax-Exempt status of the affected Bonds.  If the notice of such
rescission does not
 

 
 24

--------------------------------------------------------------------------------

 

become effective for any reason, and the Borrower does not elect to continue the
Rate Period then in effect, the Rate Period shall automatically adjust to or
continue in a Daily Rate Period.  If a Daily Rate for the first day of any Daily
Rate Period to which a Rate Period is adjusted under this Section 2.03(g) is not
determined as provided in Section 2.03(a)(i) hereof, the Daily Rate for the
first day of such Daily Rate Period shall be 105% of the most recent TBMA Swap
Index.  The Trustee shall immediately give written notice of each such automatic
adjustment to a Rate Period pursuant to this Section 2.03(g) to the Owners in
the form provided in Section 2.03(a)(iii) hereof.
 
Notwithstanding the rescission of any notice to adjust or continue a Rate
Period, if notice has been given to Bondholders pursuant to Section
2.03(a)(iii), (b)(iii), (c)(iii), (d)(iii) or (e)(iii), the Bonds shall be
subject to mandatory purchase as specified in such notice.
 
(h)           Liquidity Provider Bonds.  Notwithstanding any other provision of
this Indenture, including any provision of this Section 2.03 relating to the
determination of interest rates on the Bonds, any Liquidity Provider Bond shall
bear interest at the rate, payable at the times and in the manner, specified by
such Liquidity Facility.
 
(i)           Bank Bonds.  Notwithstanding any other provision of this
Indenture, including any provision of this Section 2.03 relating to the
determination of interest rates on the Bonds, any Bank Bond shall bear interest
at the rate, payable at the times and in the manner, specified in the related
Reimbursement Agreement.
 
SECTION 2.04                                OWNERSHIP, TRANSFER, EXCHANGE AND
REGISTRATION OF BONDS.  The Issuer shall cause books for the registration and
for the transfer of the Bonds as provided herein to be kept by the Trustee,
which is hereby constituted and appointed the Registrar and transfer agent for
the Bonds.  The Issuer shall prepare and deliver to the Trustee, and the Trustee
shall keep custody of, a supply of unauthenticated Bonds duly executed by the
Issuer, as provided in Section 2.05 hereof, for use in the transfer and exchange
of Bonds.  The Trustee is hereby authorized and directed to complete such forms
of Bonds as to principal amounts and registered owners, in accordance with the
provisions hereof, in effecting transfers and exchanges of Bonds as provided
herein.
 
Upon surrender for transfer of any Bond at the Principal Office of the Trustee,
duly endorsed for transfer or accompanied by a written instrument or instruments
of transfer in form satisfactory to the Trustee duly executed by the registered
owner or his attorney duly authorized in writing, the Trustee shall date and
execute the certificate of authentication on and deliver in the name of the
transferee or transferees a new Bond or Bonds duly executed by the Issuer of
Authorized Denominations and for a like aggregate principal amount.
 
Any Bond or Bonds may be exchanged at the Principal Office of the Trustee for a
new Bond or Bonds of like aggregate principal amount in Authorized
Denominations. Upon surrender of any Bond or Bonds for exchange, the Trustee
shall date and execute the certificate of authentication on and deliver a new
Bond or Bonds duly executed by the Issuer which the Bondholder making the
exchange is entitled to receive.
 

 
 25

--------------------------------------------------------------------------------

 

Except in connection with the remarketing of any Bonds, the Trustee shall not be
required to transfer or exchange any Bond after the mailing of notice calling
such Bond or portion thereof for redemption, nor during the period of ten days
preceding the mailing of such notice of redemption.
 
Except as provided in Section 4.03, hereof, the person in whose name any Bond
shall be registered shall be deemed and regarded as the absolute owner thereof
for all purposes, and payment of the principal of, premium, if any, or interest
on any Bond shall be made only to or upon the written order of the registered
Owner thereof or his legal representative, but such registration may be changed
as hereinabove provided.  All such payments shall be valid and effective to
satisfy and discharge the liability upon such Bond to the extent of the sum or
sums so paid.
 
The Issuer and the Trustee shall require the payment by the Bondholder
requesting exchange or transfer (other than an exchange upon a partial
redemption of a Bond) of any tax, fee or other governmental charge required to
be paid with respect to such exchange or transfer, but otherwise no charge shall
be made to the Bondholder for such exchange or transfer.
 
SECTION 2.05                                EXECUTION OF BONDS.  The Bonds shall
be signed in the name and on behalf of the Issuer with the manual or facsimile
signature of the Chairman of its Board of Commissioners and its Treasurer and
attested by the manual or facsimile signature of its Clerk or Deputy Clerk.  The
Bonds shall then be delivered to the Trustee for authentication by it.  In case
any officer who shall have signed any of the Bonds shall cease to be such
officer before the Bonds so signed or attested shall have been authenticated or
delivered by the Registrar or issued by the Issuer, such Bonds may nevertheless
be authenticated, delivered and issued and, upon such authentication, delivery
and issuance, shall be as binding upon the Issuer as though those who signed and
attested the same had continued to be such officers of the Issuer.  Also, any
Bond may be signed on behalf of the Issuer by such persons as on the actual date
of the execution of such Bond shall be the proper officers although on the
nominal date of such Bond any such person shall not have been such officer.
 
SECTION 2.06                                AUTHENTICATION.  No Bond shall be
valid for any purpose until the certificate of authentication on such Bond shall
have been duly executed by the Trustee, and such authentication shall be
conclusive proof that such Bond has been duly authenticated and delivered under
this Indenture and that the Owner thereof is entitled to the benefits of the
trust hereby created.  The Trustee’s certificate of authentication on any Bond
shall be deemed to have been executed by it if manually signed by an authorized
signatory of the Trustee, but it shall not be necessary that the same signatory
sign the certificate of authentication on all of the Bonds issued hereunder.
 
Upon authentication of any Bond, the Trustee shall set forth on such Bond (1)
the date of such authentication and (2) if the Bonds are not Book-Entry Bonds,
in the case of a Bond bearing interest at a Flexible Rate, such Flexible Rate,
the day succeeding the last day of the applicable Flexible Segment, the number
of days comprising such Flexible Segment and the amount of interest to accrue
during such Flexible Segment.
 

 
 26

--------------------------------------------------------------------------------

 

SECTION 2.07                                FORM OF BONDS.  The Bonds and the
certificates of authentication to be executed thereon shall be in substantially
the form attached hereto as Exhibit A, with such appropriate variations,
omissions and insertions as are permitted or required by this Indenture, or such
other form as may be approved by the Issuer.
 
Upon adjustment to a Term Rate Period, the form of Bond may include a summary of
the mandatory and optional redemption provisions to apply to the Bonds during
such Term Rate Period, or a statement to the effect that the Bonds will not be
optionally redeemed during such Term Rate Period, and a statement indicating the
applicable Term Rate and the duration of the applicable Term Rate Period,
provided that the Registrar shall not authenticate such a revised Bond form
prior to receiving an opinion of Bond Counsel (a copy of which shall also be
delivered to the Issuer) that such Bond form conforms to the terms of the Act
and of this Indenture and that authentication thereof will not adversely affect
the Tax-Exempt status of such Bonds.
 
Upon delivery of Bond Insurance for the Bonds, the form of the Bonds may include
a summary of the terms of the Bond Insurance.
 
SECTION 2.08                                MUTILATED, DESTROYED, LOST OR STOLEN
BONDS.  In the event any Bond or temporary Bond is mutilated, lost, stolen or
destroyed, the Trustee may authenticate a new Bond duly executed by the Issuer
of like date and denomination as that mutilated, lost, stolen or destroyed;
provided that, in the case of any mutilated Bond, such mutilated Bond shall
first be surrendered to the Trustee, and in the case of any lost, stolen or
destroyed Bond, there shall be first furnished to the Trustee evidence of such
loss, theft or destruction satisfactory to the Trustee, together with indemnity
to the Issuer and the Trustee satisfactory to them.  In the event any such Bond
shall have matured, instead of issuing a duplicate Bond, the Trustee on behalf
of the Issuer may pay the same without surrender thereof.  The Issuer and the
Trustee may charge the Owner of such Bond with their reasonable fees and
expenses in this connection.  The Issuer shall cooperate with the Trustee in
connection with the issue of replacement Bonds, but nothing in this Section
shall be construed in derogation of any rights which the Issuer, the Borrower or
the Trustee may have to receive indemnification against liability, or payment or
reimbursement of expenses, in connection with the issue of a replacement Bond.
 
If, after the delivery of such new Bond, a bona fide purchaser of the original
Bond in lieu of which such new Bond was issued presents for payment or
registration such original Bond, the Trustee shall be entitled to recover such
new Bond from the person to whom it was delivered or any person taking
therefrom, except a bona fide purchaser, and shall be entitled to recover upon
the security or indemnity provided therefor to the extent of any loss, damage,
cost or expense incurred by the Trustee or the Issuer in connection therewith.
 
Each duplicate Bond delivered in accordance with this Section, except as
otherwise provided herein, shall constitute an original additional contractual
obligation of the Issuer and shall be entitled to the benefit and security of
this Indenture to the same extent as the Bond in lieu of which such duplicate
Bond was delivered.
 

 
 27

--------------------------------------------------------------------------------

 

All Bonds shall be held and owned upon the express condition that the foregoing
provisions are, to the extent permitted by law, exclusive with respect to the
replacement or payment of mutilated, destroyed, lost or stolen Bonds, and shall
preclude any and all other rights or remedies.
 
SECTION 2.09                                TEMPORARY BONDS.  Pending
preparation of definitive Bonds, or by agreement with the purchasers of all
Bonds, the Issuer may issue and, upon its request, the Trustee shall
authenticate, in lieu of definitive Bonds, one or more temporary printed or
typewritten Bonds in Authorized Denominations of substantially the tenor recited
above.  Upon request of the Issuer, the Trustee shall authenticate definitive
Bonds in exchange for and upon surrender of an equal principal amount of
temporary Bonds.  Until so exchanged, temporary Bonds shall have the same
rights, remedies and security hereunder as definitive Bonds.
 
SECTION 2.10                                CANCELLATION AND DISPOSITION OF
SURRENDERED BONDS.  Whenever any Outstanding Bond shall be delivered to the
Trustee for transfer, exchange or cancellation pursuant to this Indenture, upon
payment of the principal amount represented thereby, or for replacement pursuant
to Section 2.08 hereof, such Bond shall be promptly canceled and disposed of by
the Trustee in accordance with its ordinary customs and practices.
 
SECTION 2.11                                USE OF CERTAIN MONEYS IN THE BOND
FUND UPON REFUNDING.  In the event that refunding bonds shall be issued by the
Issuer to pay the principal of or premium, if any, on all or any portion of the
Bonds, the net proceeds of the refunding bonds remaining after payment of
expenses incident to the refunding shall be deposited by the Issuer into the
Bond Fund as provided in Section 6.03 hereof.  All moneys remaining in the Bond
Fund on the date of the refunding to be used to pay interest on the bonds to be
refunded shall be held, as collateral for the payment of the bonds to be
refunded, by the Trustee, in trust for and on behalf of the Owners of the bonds
to be refunded, together with the portion of the proceeds of the sale of the
refunding bonds so deposited and any investments or reinvestments of such
proceeds, in one or more separate subaccounts in the Bond Fund irrevocably in
trust for the respective holders of bonds to be refunded, and upon defeasance of
the bonds to be refunded as provided in Article VIII hereof shall be held,
invested and used as provided in Article VIII hereof.  Investment income or
profit on any such investments or reinvestments shall remain in the Bond Fund.
 
SECTION 2.12                                DELIVERY OF THE BONDS.  Upon or at
any time after the execution and delivery of this Indenture, the Issuer shall
execute and deliver to the Trustee and the Trustee shall authenticate the Bonds
and deliver them to the applicable Initial Purchaser as directed by the Issuer
as hereinafter in this Section provided.
 
Prior to the delivery by the Trustee of any of the Bonds there shall be filed
with the Trustee:
 
(1)           A copy of the Resolution, duly certified by the Clerk or Deputy
Clerk of the Issuer, authorizing issuance of such Bonds.
 

 
 28

--------------------------------------------------------------------------------

 

(2)           Original executed counterparts of the Agreement, this Indenture,
the Tax Certificate and the Initial Letter of Credit.
 
(3)           A request and authorization to the Trustee on behalf of the
Issuer, signed by the Chairman and the Clerk or Deputy Clerk of the Issuer and
acknowledged by the Borrower, to authenticate and deliver the Bonds pursuant to
Section 2.14 hereof, registered in the names and in the Authorized Denominations
specified to the Trustee by the applicable Initial Purchaser, upon payment by
such Initial Purchaser to the Trustee of the sum specified in such request and
authorization for deposit in the Refunding Account, plus accrued interest, if
any, on the Bonds to the date of delivery.
 
SECTION 2.13                                BOOK-ENTRY SYSTEM.  
 
(a)           Anything in this Indenture to the contrary notwithstanding, any
Bond may be authorized and issued as a Book-Entry Bond.
 
(b)           For all purposes of this Indenture, the Owner of a Book-Entry Bond
shall be the Securities Depository therefor and neither the Issuer, the Trustee,
the Paying Agent, the Tender Agent, the Remarketing Agent, the Auction Agent nor
the Registrar shall have any responsibility or obligation to the beneficial
owner of such Bond or to any direct or indirect participant in such Securities
Depository, except as expressly provided in this Indenture.  Without limiting
the generality of the foregoing, neither the Issuer, the Trustee, the Paying
Agent, the Tender Agent, the Remarketing Agent, the Auction Agent nor the
Registrar shall have any responsibility or obligation to any such participant or
to the beneficial owner of a Book-Entry Bond with respect to (i) the accuracy of
the records of the Securities Depository or any participant with respect to any
beneficial ownership interest in such Bond, (ii) the delivery to any participant
of the Securities Depository, the beneficial owner of such Bond or any other
person, other than the Securities Depository, of any notice with respect to such
Bond, including any notice of the redemption or purchase thereof, or (iii) the
payment to any participant of the Securities Depository, the beneficial owner of
such Bond or any other person, other than the Securities Depository, of any
amount with respect to the principal, redemption price, if applicable, or
purchase price of, or interest on, such Bond.  The Issuer, the Trustee, the
Paying Agent, the Tender Agent, the Remarketing Agent, the Auction Agent and the
Registrar may treat the Securities Depository therefor as, and deem such
Securities Depository to be, the absolute owner of a Book-Entry Bond for all
purposes whatsoever, including, but not limited to, (1) payment of the
principal, redemption price, if applicable, or purchase price of, and interest
on, such Bond, (2) giving notices of redemption or purchase and of other matters
with respect to such Bond, (3) registering transfers with respect to such Bond
as permitted hereby and (4) except as expressly provided in this Indenture,
giving to the Issuer, the Trustee, the Paying Agent, the Tender Agent, the
Remarketing Agent, the Auction Agent or the Registrar any notice, consent,
request or demand pursuant to the Indenture for any purpose whatsoever.  The
Trustee, acting as Paying Agent, shall pay the principal or redemption price, if
applicable, of, and interest on, a Book-Entry Bond, and the Trustee, acting as
Tender Agent, shall pay the purchase price of a Book-Entry Bond, only to or upon
the order of the Securities Depository therefor, and all such payments shall be
valid and effective to satisfy fully and discharge the Issuer’s obligations with
respect to such principal or redemption price or purchase price, and interest,
to the extent of the sum or sums so paid.  Except as otherwise provided in
subsection (d) of this Section 2.13, no
 

 
 29

--------------------------------------------------------------------------------

 

person other than the Securities Depository shall receive a Bond or other
instrument evidencing the Issuer’s obligation to make payments of the principal,
redemption price or purchase price thereof, and interest thereon.
 
(c)           The Issuer, by notice to the Trustee, the Paying Agent, the Tender
Agent, the Registrar, the Remarketing Agent, the Auction Agent and a Securities
Depository, may, with the prior written consent of the Borrower, and shall, at
the written direction of an Authorized Borrower Representative, terminate the
services of such Securities Depository with respect to the Book-Entry Bonds for
which such Securities Depository serves as securities depository if the Issuer
determines that (i) the Securities Depository is unable to discharge its
responsibilities with respect to such Bond or (ii) a continuation of the
requirement that all of the Bonds issued as Book-Entry Bonds be registered in
the registration books of the Issuer kept by the Trustee in the name of the
Securities Depository is not in the best interests of the beneficial owners of
such Bonds or of the Issuer.
 
(d)           Upon the termination of the services of a Securities Depository
with respect to a Book-Entry Bond pursuant to clause (ii) of subsection (c) of
this Section 2.13, such Bond no longer shall be restricted to being registered
in the registration books kept by the Registrar in the name of a Securities
Depository.  Upon the termination of the services of a Securities Depository
with respect to a Book-Entry Bond pursuant to clause (i) of subsection (c) of
this Section 2.13, the Issuer may, with the prior written consent of the
Borrower, and shall, at the written direction of an Authorized Borrower
Representative, within ninety (90) days thereafter appoint a substitute
securities depository which, in the opinion of the Issuer, is willing and able
to undertake the functions of Securities Depository under this Indenture upon
reasonable and customary terms.  If no such successor can be found within such
period, such Book-Entry Bond shall no longer be restricted to being registered
in the registration books of the Issuer kept by the Trustee in the name of a
Securities Depository.  In the event that a Book-Entry Bond shall no longer be
restricted to being registered in the registration books of the Issuer kept by
the Trustee in the name of a Securities Depository, (i) the Issuer shall execute
and the Trustee shall authenticate and deliver, upon presentation and surrender
of the Book-Entry Bond, Bond certificates as requested by the Securities
Depository so terminated of like principal amount, maturity and interest rate,
in Authorized Denominations, to the identifiable beneficial owners in
replacement of such beneficial owners’ beneficial ownership interests in such
Book-Entry Bond and (ii) the Trustee shall notify the Remarketing Agent, the
Auction Agent and the Borrower that the Bonds are no longer restricted to being
registered in the registration books of the Issuer kept by the Trustee in the
name of a Securities Depository; provided, however that such registration shall
not be terminated by the Issuer or the Borrower without an opinion of Bond
Counsel confirming that such termination of registration will not adversely
affect the Tax-Exempt status of any Bonds.
 
(e)           Anything in this Indenture to the contrary notwithstanding,
payment of the redemption price of a Book-Entry Bond, or portion thereof, called
for redemption prior to maturity may be paid to the Securities Depository by
wire transfer of immediately available funds.  Anything in the Indenture to the
contrary notwithstanding, such redemption price may be paid without presentation
and surrender to the Trustee, as Paying Agent, of the Book-Entry Bond, or
portion thereof, called for redemption; provided, however, that payment of (a)
the principal payable at maturity of a Book-Entry Bond and (b) the redemption
price of a Book
 

 
 30

--------------------------------------------------------------------------------

 

Entry Bond as to which the entire principal amount thereof has been called for
redemption shall be payable only upon presentation and surrender of such
Book-Entry Bond to the Trustee, as Paying Agent; and provided, further, that no
such redemption price shall be so payable without presentation and surrender
unless such Book-Entry Bond shall contain or have endorsed thereon a legend
substantially to the following effect (or such other legend(s) of similar
content as may be determined to be necessary or desirable by the Issuer or the
Securities Depository):
 
“AS PROVIDED IN THE INDENTURE REFERRED TO HEREIN, UNTIL THE TERMINATION OF THE
SYSTEM OF BOOK-ENTRY-ONLY TRANSFERS THROUGH [NAME OF SECURITIES DEPOSITORY]
(TOGETHER WITH ANY SUCCESSOR SECURITIES DEPOSITORY APPOINTED PURSUANT TO THE
INDENTURE, “[NAME OF SECURITIES DEPOSITORY]”), AND NOTWITHSTANDING ANY OTHER
PROVISION OF THE INDENTURE TO THE CONTRARY, (A) THIS BOND MAY BE TRANSFERRED, IN
WHOLE BUT NOT IN PART, ONLY TO A NOMINEE OF [NAME OF SECURITIES DEPOSITORY], OR
BY A NOMINEE OF [NAME OF SECURITIES DEPOSITORY] TO [NAME OF SECURITIES
DEPOSITORY] OR A NOMINEE OF [NAME OF SECURITIES DEPOSITORY], OR BY [NAME OF
SECURITIES DEPOSITORY] OR A NOMINEE OF [NAME OF SECURITIES DEPOSITORY] TO ANY
SUCCESSOR SECURITIES DEPOSITORY OR ANY NOMINEE THEREOF AND (B) A PORTION OF THE
PRINCIPAL AMOUNT OF THIS BOND MAY BE PAID OR REDEEMED WITHOUT SURRENDER HEREOF
TO THE PAYING AGENT.  [NAME OF SECURITIES DEPOSITORY] OR A NOMINEE, TRANSFEREE
OR ASSIGNEE OF [NAME OF SECURITIES DEPOSITORY] MAY NOT RELY UPON THE PRINCIPAL
AMOUNT INDICATED HEREON AS THE PRINCIPAL AMOUNT HEREOF OUTSTANDING AND
UNPAID.  THE PRINCIPAL AMOUNT HEREOF OUTSTANDING AND UNPAID SHALL FOR ALL
PURPOSES BE THE AMOUNT DETERMINED IN THE MANNER PROVIDED IN THE INDENTURE.”
 
Anything in this Indenture to the contrary notwithstanding, upon any such
payment to the Securities Depository without presentation and surrender, for all
purposes of (i) the Book-Entry Bond as to which such payment has been made and
(ii) this Indenture, the unpaid principal amount of such Book-Entry Bond
Outstanding shall be reduced automatically by the principal amount so paid.  In
such event, the Trustee shall notify forthwith the Remarketing Agent or the
Auction Agent as to the particular Book-Entry Bond as to which such payment has
been made, and the principal amount of such Bond so paid, and the Trustee shall
note such payment on the registration books of the Issuer kept by it, but
failure to make any such notation shall not affect the automatic reduction of
the principal amount of such Book-Entry Bond Outstanding as provided in this
subsection.
 
(f)           For all purposes of this Indenture authorizing or permitting the
purchase of Bonds, or portions thereof, by, or for the account of, the Issuer
for cancellation, and anything in the Indenture to the contrary notwithstanding,
a portion of a Book-Entry Bond may be deemed to
 

 
 31

--------------------------------------------------------------------------------

 

have been purchased and cancelled without surrender thereof upon delivery to the
Trustee of a certificate executed by the Issuer and a participant of the
Securities Depository therefor to the effect that a beneficial ownership
interest in such Bond, in the principal amount stated therein, has been
purchased by, or for the account of, the Issuer through the participant of the
Securities Depository executing such certificate; provided, however, that any
purchase for cancellation of the entire principal amount of a Book-Entry Bond
shall be effective for purposes of the Indenture only upon surrender of such
Book-Entry Bond to the Paying Agent; and provided, further, that no portion of a
Book-Entry Bond may be deemed to have been so purchased and cancelled without
surrender thereof unless such Book-Entry Bond shall contain or have endorsed
thereon the legend referred to in subsection (e) of this Section 2.13.  Anything
in the Indenture to the contrary notwithstanding, upon delivery of any such
certificate to the Trustee, for all purposes of (i) the Book-Entry Bond to which
such certificate relates and (ii) this Indenture, the unpaid principal amount of
such Book-Entry Bond Outstanding shall be reduced automatically by the principal
amount so purchased.  In such event, the Trustee shall immediately notify the
Remarketing Agent or the Auction Agent as to the particular Book-Entry Bond as
to which such payment has been made and the amount thereof and shall note such
reduction in principal amount of such Book-Entry Bond Outstanding on the
registration books of the Issuer kept by it, but failure to make any such
notation shall not affect the automatic reduction of the principal amount of
such Book-Entry Bond Outstanding as provided in this subsection.
 
(g)           Anything in this Indenture to the contrary notwithstanding, a
Securities Depository may make a notation on a Book-Entry Bond (i) redeemed in
part or (ii) purchased by, or for the account of, the Issuer in part for
cancellation, to reflect, for informational purposes only, the date of such
redemption or purchase and the principal amount thereof redeemed or deemed
cancelled, but failure to make any such notation shall not affect the automatic
reduction of the principal amount of such Book-Entry Bond Outstanding as
provided in subsection (e) or (f) of this Section 2.13, as the case may be.
 
(h)           Anything in this Indenture to the contrary notwithstanding, in the
case of a Book-Entry Bond, the Issuer shall be authorized to redeem or purchase
(by or for the account of the Issuer) less than all of the entire Outstanding
principal amount thereof, and in the event of such partial defeasance,
redemption, purchase or refunding, the provisions of the Indenture relating to
the defeasance, redemption, purchase or refunding of a Bond or Bonds shall be
deemed to refer to the defeasance, redemption, purchase or refunding of a
portion of a Bond.
 
(i)           The Issuer, the Trustee, the Paying Agent, the Tender Agent, the
Remarketing Agent and the Auction Agent may enter into an agreement with a
Securities Depository for the Bonds providing for procedures for the
registration, payment, tender and delivery of notices relating to the Bonds,
provided that the terms of such agreement shall not be inconsistent with the
terms of this Indenture.  Any such agreement may provide that (i) such
Securities Depository is not required to present a Bond to the Trustee in order
to receive a partial payment of principal; (ii) a Bond need not be delivered to
the Trustee in order for a tender of such Bond pursuant to Article IV of this
Indenture to be effective or in order for the purchase price of such tendered
Bond to be paid and that notice of tender of a Bond for purchase pursuant to
Article IV hereof may be given to the Trustee by a beneficial owner of a Bond or
a direct participant of the Securities Depository; (iii) a legend with respect
to the registration of the Bond
 

 
 32

--------------------------------------------------------------------------------

 

in the name of the Securities Depository shall appear on each Bond so long as
the Bonds are subject to such agreement; and (iv) different provisions for
notices to such Securities Depository may be set forth therein; and such
provisions shall be binding on the Issuer, the Trustee, the Paying Agent, the
Tender Agent, the Remarketing Agent and the Auction Agent for so long as such
Securities Depository is the Securities Depository for Book-Entry Bonds
hereunder.
 
SECTION 2.14                                DELIVERY OF THE BONDS.  DESIGNATION
OF THE BONDS AS BOOK-ENTRY BONDS; APPOINTMENT OF INITIAL SECURITIES DEPOSITORY
FOR THE BONDS.  
 
(a)           The Bonds are hereby authorized to be and shall be issued
initially, subject to the provisions of this Indenture, as Book-Entry Bonds
within the meaning of and subject to Section 2.13 hereof.
 
(b)           DTC is hereby appointed as the initial Securities Depository for
the Bonds.
 
(c)           The Bonds shall be initially issued in the form of a separate
single, fully registered Bond in the aggregate principal amount thereof.  So
long as DTC serves as Securities Depository for the Bonds, the Owner of all
Bonds shall be, and each of the Bonds shall be registered in the name of, Cede &
Co. (“Cede”), as nominee for DTC.  Upon delivery by DTC to the Trustee of
written notice to the effect that DTC has determined to substitute a new nominee
in place of Cede, and subject to the transfer provisions of the Indenture, the
word “Cede” in the Indenture shall refer to such new nominee of DTC.  So long as
any Bond is registered in the name of Cede, as nominee for DTC in its capacity
as Securities Depository for the Bonds, all payments with respect to the
principal, redemption price, if applicable, or purchase price of, and interest
on, such Bond and all notices with respect to such Bond shall be made or given,
as the case may be, to DTC as provided in the Indenture and in the
representation letter of the Issuer, the Trustee, the Paying Agent, the
Remarketing Agent and the Auction Agent, delivered in connection with the
issuance of the Bonds and addressed to DTC, as such representation letter may be
amended and supplemented from time to time.
 
ARTICLE III
 


 
REDEMPTION OF BONDS BEFORE MATURITY
 
SECTION 3.01                                REDEMPTION DATES AND PRICES.  The
Bonds shall be subject to redemption prior to maturity in the amounts, at the
times and in the manner provided in this Article III.
 
(A)           Optional Redemption.
 
(1)           On any Business Day during a Daily Rate Period or a Weekly Rate
Period, and on the day after the last day of any such Rate Period or any Term
Rate Period, the Bonds shall be subject to redemption by the Issuer, at the
written direction of the Borrower to the Issuer and the Trustee, in whole or in
part, at 100% of their principal amount, plus accrued interest, if any, to the
redemption date.
 

 
 33

--------------------------------------------------------------------------------

 

(2)           On the day succeeding the last day of any Flexible Segment with
respect to any Bonds, such Bonds shall be subject to redemption by the Issuer,
at the written direction of the Borrower to the Issuer and the Trustee, in whole
or in part, at 100% of their principal amount, plus accrued interest, if any, to
the redemption date.
 
(3)           During any Term Rate Period, the Bonds shall be subject to
redemption by the Issuer, at the written direction of the Borrower to the Issuer
and the Trustee, in whole at any time or in part from time to time on any date
(i) after ten years, at a redemption price of 101% of the principal amount
thereof, plus accrued interest, and (ii) after eleven years, at a redemption
price of 100% of the principal amount thereof, plus accrued interest.
 
With respect to any Term Rate Period, the Borrower may specify in its notice of
adjustment to or continuation of a Term Rate Period redemption prices and
periods other than those set forth above for Bonds in such Rate Period not then
called for redemption; provided, however, that such notice shall be accompanied
by an opinion of Bond Counsel to the effect that such changes in redemption
prices and periods (i) are permitted by the Act and this Indenture, and (ii)
will not adversely affect the Tax-Exempt status of the Bonds.
 
(4)           During any Auction Rate Period, the Bonds shall be subject to
redemption by the Issuer on the day following the last day of the Auction Rate
Period then in effect, at the written direction of the Borrower to the Issuer
and the Trustee, in whole or in part, at 100% of their principal amount, plus
accrued interest, if any, to the redemption date.
 
(5)           The Bonds shall be redeemed in whole at any time at a redemption
price equal to 100% of the principal amount thereof plus accrued interest, if
any, to the redemption date upon receipt by the Trustee of a written notice from
the Borrower stating that any of the following events has occurred and that it
therefore intends to exercise its option to prepay the payments due under the
Agreement in whole pursuant to Section 7.1 of the Agreement and thereby effect
the redemption of the Bonds in whole:
 
(a)           all or substantially all of the Project shall be damaged or
destroyed and it is not practicable or desirable to rebuild, repair and restore
the Project;
 
(b)           all or substantially all of the Project shall be condemned or such
use or control thereof shall be taken by eminent domain so as to render the
Project unsatisfactory for continued operation;
 
(c)           unreasonable burdens or excessive liabilities shall be imposed
upon the Issuer or the Borrower with respect to the Project or the operation
thereof;
 
(d)           changes that cannot reasonably be controlled or overcome in the
economic availability of materials, supplies, labor, equipment and other
properties and things necessary for the efficient operation of the Project for
the purposes contemplated by the Agreement shall have occurred or technological
changes that cannot reasonably be overcome shall have occurred which, in the
judgment of the Borrower, render the continued operation of the Project
uneconomic; or
 

 
 34

--------------------------------------------------------------------------------

 

(e)           legal curtailment of the use and occupancy of all or substantially
all of the Project for any reason, which curtailment shall prevent the carrying
on of normal operations at the Project for a period of three consecutive months.
 
(B)           Mandatory Redemption.
 
(1)           The Bonds are subject to mandatory redemption, at any time, at a
redemption price equal to 100% of the principal amount thereof plus accrued
interest, if any, to the redemption date not more than 180 days after the
occurrence of the following event (of which a Responsible Officer of the Trustee
shall be given notice in writing by an Authorized Issuer Representative), upon
fulfillment by the Borrower of its obligation to prepay the payments due under
the Agreement in accordance with Section 7.2 of the Agreement, if, as a result
of any changes in the Constitution of the State or in the Constitution of the
United States of America or of legislative or administrative action (whether
state or Federal), or by final decree, judgment or order of any court or
administrative body (whether state or Federal) entered after the contest thereof
by the Borrower in good faith, the Agreement shall have become impossible of
performance in accordance with the intent and purposes of the parties as
expressed in the Agreement.
 
(2)           The Bonds are subject to mandatory redemption, at any time, at a
redemption price equal to 100% of the principal amount thereof plus accrued
interest, if any, to the redemption date not more than 180 days after the
occurrence of the following event (of which a Responsible Officer of the Trustee
shall be given notice in writing by an Authorized Issuer Representative), upon
fulfillment by the Borrower of its obligation to prepay the payments due under
the Agreement in accordance with Section 7.2 of the Agreement, in the event a
final determination by an administrative agency or a court of competent
jurisdiction occurs to the effect that, solely as a result of failure by the
Borrower to observe any covenant, agreement or representation by the Borrower in
the Agreement, the interest payable on the Bonds is no longer Tax-Exempt.  No
determination by any court or administrative agency will be considered final
unless the Borrower has participated in the proceeding which resulted in such
determination, either directly or, at the option of the Borrower, through an
Owner to a degree it reasonably deems sufficient and until the conclusion of any
appellate review sought by any party to such proceeding or the expiration of the
time for seeking such review.  Subject to the foregoing, Bonds will be redeemed
in whole unless, in the opinion of Bond Counsel delivered to the Trustee and the
Issuer, the redemption of a portion of such Bonds would have the result that
interest payable on the Bonds remaining outstanding after such redemption would
be Tax-Exempt.
 
(C)           Liquidity Provider Bonds.  In addition to the foregoing provisions
for the redemption of Bonds, any Liquidity Provider Bond shall be subject to
redemption at the time and in the amount and at the price specified by such
Liquidity Facility.
 
(D)           Bank Bonds; Default.  In addition to the foregoing provisions for
the redemption of Bonds, any Bank Bond shall be subject to redemption at the
time and in the amount and at the price specified in the Reimbursement Agreement
related thereto.  In addition, the Trustee will call for redemption Bonds
secured by a Letter of Credit upon
 

 
 35

--------------------------------------------------------------------------------

 

the direction of the Bank that issued such Letter of Credit requesting such
redemption and certifying that an Event of Default has occurred under the
Reimbursement Agreement relating to such Letter of Credit.
 
SECTION 3.02                                NOTICE OF REDEMPTION.  Notice of the
call for any redemption of Bonds or any portion thereof (which shall be in
Authorized Denominations) pursuant to Section 3.01 hereof identifying the Bonds
or portions thereof to be redeemed, specifying the redemption date, the
redemption price, the place and manner of payment and that from the redemption
date interest will cease to accrue, shall be given by the Trustee by mailing a
copy of the redemption notice by first-class mail, postage prepaid, to the Owner
of each Bond to be redeemed in whole or in part, at the address shown on the
registration books, with a copy to the Tender Agent, the Bond Insurer, the Bank,
and the Liquidity Provider.  Such notice shall be given at least thirty (30)
days but not more than sixty (60) days prior to the date fixed for redemption;
provided, however, that failure to duly give such notice, or any defect therein,
shall not affect the validity of any proceedings for the redemption of Bonds
with respect to which no such failure or defect occurred; provided further that
no notice of redemption shall be required for any Bonds which are otherwise
subject to mandatory purchase pursuant to Section 4.02(a); and provided further
that, in the case of redemption of Bank Bonds pursuant to Section 3.01(D), such
notice may be given not less than five (5) days prior to the date fixed for
redemption.  Upon presentation and surrender of Bonds so called for redemption
in whole or in part at the place or places of payment, except as otherwise
provided in Section 2.13 hereof with respect to Book-Entry Bonds, such Bonds or
portions thereof shall be redeemed.
 
With respect to any notice of redemption of Bonds at the written direction of
the Borrower, unless upon the giving of such notice such Bonds shall be deemed
to have been paid within the meaning of Article VIII hereof, such notice may
state (if so directed by the Borrower in writing) that such redemption shall be
conditional upon the receipt by the Trustee, on or before the date fixed for
such redemption, of moneys sufficient to pay the principal of, and premium, if
any, and interest on such Bonds to be redeemed, and that if such moneys shall
not have been so received said notice shall be of no further force and effect
and the Issuer shall not be required to redeem such Bonds.  In the event that
such notice of redemption contains such a condition and such moneys are not so
received, the redemption shall not be made and the Trustee shall within a
reasonable time thereafter give notice to such Owners, in the manner in which
the notice of redemption was given, that such moneys were not so received.
 
Any notice mailed as provided in this Section shall be conclusively presumed to
have been duly given, whether or not the Owner receives the notice.
 
If a Bond is presented to the Trustee for transfer after notice of redemption of
such Bond has been mailed as herein provided, the Trustee shall deliver a copy
of such notice of redemption to the new Owner of such Bond.
 
In addition to the foregoing notice, further notice may be given by the Trustee
as set out below, but no defect in said further notice nor any failure to give
all or any portion of such further notice shall in any manner (i) defeat the
effectiveness of a call for redemption if notice thereof is given as above
prescribed or (ii) give rise to any liability on the part of the
 

 
 36

--------------------------------------------------------------------------------

 

Issuer, the Borrower, the Liquidity Provider, the Bank, the Bond Insurer, the
Trustee, the Remarketing Agent or the Auction Agent:
 
A.           Each further notice of redemption given hereunder may contain the
information required above for an official notice of redemption plus (i) the
CUSIP number of the Bonds; (ii) the date of issue of the Bonds; (iii) the rate
or rates of interest borne by the Bonds; (iv) the maturity date of the Bonds;
and (v) any other descriptive information needed to identify accurately the
Bonds being redeemed.
 
B.           Each further notice of redemption may be sent to all registered
securities depositories then in the business of holding substantial amounts of
obligations of types comprising the Bonds (such depositories as of the date
hereof being only The Depository Trust Company, New York, New York).
 
C.           Each further notice of redemption may be published one time in The
Bond Buyer of New York, New York or, if such publication is impractical, in some
other financial newspaper or journal which regularly carries notices of
redemption of other obligations similar to the Bonds, such publication to be
made at the time the redemption notice to the Owners is required to be given as
provided in the first paragraph of this Section 3.02.
 
D.           Each further notice of redemption may be given to two of the
following services selected by the Borrower and at the address provided to the
Trustee by the Borrower:
 
(1)           Financial Information, Inc.’s Financial Daily Called Bond Service;
 
(2)           Interactive Data Corporation’s Bond Service;
 
(3)           Kenny Information Service’s Called Bond Service;
 
(4)           Moody’s Municipal and Government Called Bond Service; or
 
(5)           S&P’s Called Bond Record.
 
SECTION 3.03                                DEPOSIT OF FUNDS.  For the
redemption of any of the Bonds, the Issuer shall cause to be deposited in the
Bond Fund out of the Revenues, to the extent available therefor, moneys
sufficient to pay when due the principal of and premium, if any, and interest on
the redemption date.
 
SECTION 3.04                                PARTIAL REDEMPTION OF BONDS.  In
case a Bond is of a denomination larger than the minimum Authorized
Denomination, all or a portion of such Bond may be redeemed provided the
principal amount not being redeemed is in an Authorized Denomination.  Upon
surrender of any Bond for redemption in part only, the Issuer shall execute and
the Trustee shall authenticate and deliver to the Owner thereof, without cost to
the Owner, a new Bond or Bonds of Authorized Denominations in aggregate
principal amount equal to the unredeemed portion of the Bond surrendered.
 

 
 37

--------------------------------------------------------------------------------

 

SECTION 3.05                                SELECTION OF BONDS FOR
REDEMPTION.  If less than all of the Bonds are called for redemption, the
Trustee shall select the Bonds or portions thereof to be redeemed, from the
Bonds Outstanding not previously called for redemption, by lottery or in such
other manner as in the Trustee’s sole discretion it shall deem appropriate and
fair, in either case in Authorized Denominations provided that Bank Bonds and
Liquidity Provider Bonds shall be the first Bonds selected for redemption, and
provided further that the aggregate principal amount of each Bond remaining
Outstanding following such redemption shall be in an Authorized
Denomination.  The Trustee shall promptly notify the Issuer and the Borrower in
writing of the Bonds or portions thereof selected for redemption, provided,
however, that in connection with any redemption of Bonds the Trustee shall
select for redemption any Bonds held by the Trustee for the account of the
Borrower or held of record by the Borrower prior to any Bonds other than Bank
Bonds or Liquidity Provider Bonds.  If, as indicated in a certificate of an
Authorized Borrower Representative delivered to the Trustee, the Borrower shall
have offered to purchase all Bonds then outstanding and less than all such Bonds
shall have been tendered to the Borrower for such purchase, the Trustee, at the
direction of the Borrower, shall select for redemption all such Bonds regardless
of whether such Bonds have been so tendered.  If it is determined that one or
more, but not all, of the units of principal amount represented by any such Bond
is to be called for redemption, then, upon notice of intention to redeem such
unit or units, the Owner of such Bond shall, except as provided in Section 2.13
hereof with respect to Book-Entry Bonds, forthwith surrender such Bond to the
Trustee for (a) payment to such Owner of the redemption price of the unit or
units of principal amount called for redemption, and (b) delivery to such Owner
of a new Bond or Bonds in the aggregate principal amount of the unredeemed
balance of the principal amount of such Bond.  New Bonds representing the
unredeemed balance of the principal amount of such Bond shall be issued to the
Owner thereof, without charge therefor.  If the surrender of such Bonds is
required hereunder and the Owner of any such Bond shall fail to present such
Bond to the Trustee for payment and exchange as aforesaid, such Bond shall,
nevertheless, become due and payable, and interest thereon shall cease to
accrue, on the date fixed for redemption to the extent of the unit or units of
principal amount called for redemption (and to that extent only).  Payment of
the redemption prices by the Borrower for any Bonds called for redemption
constitutes full and complete payment of such Bonds.
 
ARTICLE IV
 


 
TENDER AND PURCHASE OF BONDS;
 
REMARKETING; REMARKETING AGENT
 
SECTION 4.01                                PURCHASE OF BONDS AT OPTION OF
OWNERS.
 
(a)           Daily Rate Period.  On any Business Day during any Daily Rate
Period, any Bond other than a Bank Bond, a Liquidity Provider Bond or a Borrower
Bond (or portion thereof in an Authorized Denomination provided that the
principal amount to be retained by the Owner shall be in an Authorized
Denomination) shall be purchased from its Owner by the Trustee, acting as Tender
Agent, at a purchase price equal to 100% of the principal amount thereof plus
accrued interest, if any, thereon to the date of purchase, upon, subject to
Section 4.10 hereof, (i) delivery by the Owner of such Bond to the Trustee,
acting as Tender Agent, at its Principal Office by no later than 10:30 a.m., New
York time, on such Business Day, of an
 

 
 38

--------------------------------------------------------------------------------

 

irrevocable written notice or an irrevocable telephonic notice, promptly
confirmed by telecopy or other writing, which states the principal amount or
portion thereof to be purchased and number of such Bond (if such Bond is in
certificated form) and the date on which such Bond shall be purchased pursuant
to this subsection (a), and (ii) delivery of such Bond (if such Bond is in
certificated form) to the Trustee, acting as Tender Agent, at its Principal
Office accompanied by an instrument of transfer thereof, in form satisfactory to
the Trustee, executed in blank by the Owner thereof with the signature of such
Owner guaranteed by a bank, trust company or member firm of the New York Stock
Exchange, at or prior to 1:00 p.m., New York time, on such Business Day.
 
(b)           Weekly Rate Period.  On any Business Day during any Weekly Rate
Period, any Bond other than a Bank Bond, a Liquidity Provider Bond or a Borrower
Bond (or portion thereof in an Authorized Denomination provided that the
principal amount to be retained by the Owner shall be in an Authorized
Denomination) shall be purchased from its Owner by the Trustee, acting as Tender
Agent, at a purchase price equal to 100% of the principal amount thereof plus
accrued interest, if any, thereon to the date of purchase, upon, subject to
Section 4.10 hereof, (i) delivery by the Owner of such Bond to the Trustee,
acting as Tender Agent, at its Principal Office of an irrevocable written notice
or an irrevocable telephonic notice promptly confirmed by telecopy or other
writing, which states the principal amount or portion thereof to be purchased
and number of such Bond (if such Bond is in certificated form) and the date on
which the same shall be purchased, which date shall be a Business Day not prior
to the seventh day succeeding the date of the delivery of such notice to the
Trustee, and (ii) delivery of such Bond (if such Bond is in certificated form)
to the Trustee, acting as Tender Agent, at its Principal Office, accompanied by
an instrument of transfer thereof, in form satisfactory to the Trustee, executed
in blank by the Owner thereof with the signature of such Owner guaranteed by a
bank, trust company or member firm of the New York Stock Exchange, at or prior
to 10:00 a.m., New York time, on the date specified in such notice.
 
SECTION 4.02                                MANDATORY PURCHASE OF BONDS.
 
(a)           Any Bonds shall be subject to mandatory purchase at a purchase
price equal to 100% of the principal amount thereof plus accrued interest
thereon, on the dates stated below; provided that if any such date is an
Interest Payment Date, the purchase price shall be equal only to the principal
amount of such Bond, together with any premium payable under subsection (ii)
below:
 
(i)                As to each such Bond in a Flexible Rate Period, on the day
succeeding the last day of each Flexible Segment thereof applicable to such
Bond;
 
(ii)                As to each Term Bond, on the effective date of change from a
Term Rate to a new Rate Period, including a change from one Term Rate Period to
another Term Rate Period of the same duration; provided that Bonds in a Term
Rate Period which are then redeemable pursuant to Section 3.01(A) hereof shall
be purchased at a purchase price equal to 100% of the principal amount thereof
plus a premium equal to the redemption premium, if any, that would have been
payable if such Bonds were to be redeemed on the date such Bonds are to be
purchased pursuant to the terms hereof, together with accrued interest, if any,
thereon to the date of purchase;
 

 
 39

--------------------------------------------------------------------------------

 

(iii)                As to each Bond in a Daily Rate Period or Weekly Rate
Period, on the effective date of change to a Rate Period other than a Daily Rate
Period or a Weekly Rate Period;
 
(iv)                As to each Auction Bond, on the effective date of change to
a Rate Period other than an Auction Rate Period; and
 
(v)                On the Business Day prior to the Expiration Date of the
Letter of Credit or Liquidity Facility; provided that in the event of a
replacement of a Letter of Credit as provided in Section 5.12, such mandatory
purchase shall occur on the date on which such Letter of Credit is replaced; and
 
Notwithstanding the foregoing, the Bonds will not be subject to mandatory
purchase pursuant to Section 4.02(a)(v) if at least 25 days before the
Expiration Date the Trustee has received written notice from the Liquidity
Provider or the Bank, as applicable, that the Liquidity Facility or the Letter
of Credit then in effect has been extended.
 
(b)           Subject to Section 4.10 hereof, an Owner must deliver each such
Bond subject to mandatory purchase as provided in Section 4.02(a) hereof to the
Trustee, acting as Tender Agent, at its Principal Office accompanied by an
instrument of transfer thereof, in form satisfactory to the Trustee, executed in
blank by the Owner thereof, with the signature of such Owner guaranteed by a
bank, trust company or member firm of the New York Stock Exchange at or prior to
10:00 a.m., New York time, on the purchase date in order to receive payment of
the purchase price on such date.
 
(c)           Notice of each mandatory purchase pursuant to the provisions of
Section 4.02(a) hereof is hereby required by the provisions of Sections
2.03(a)(iii), 2.03(b)(iii), 2.03(c)(iii), 2.03(d)(iii), 2.03(e)(iii) or 5.12(c),
as the case may be, to be included in the notice given pursuant to such
Section.  No notice of any mandatory purchase pursuant to the provisions of
Section 4.02(a)(i) hereof shall be given to the Owners of the Bonds.
 
SECTION 4.03                                OBLIGATION TO SURRENDER BONDS.
 
The giving of notice as provided in Section 4.01 hereof shall constitute the
irrevocable tender for purchase of each such Bond or portion thereof with
respect to which such notice shall have been given, irrespective of whether such
Bond shall be delivered as provided in Section 4.01.  The occurrence of any
event specified in Section 4.02(a) hereof shall constitute the mandatory tender
for purchase of each such Bond or portion thereof, irrespective of whether such
Bond shall be delivered as provided in Section 4.02(b).  Upon the purchase of
each such Bond or portion thereof so deemed to be tendered, such Bond or portion
thereof shall cease to bear interest payable to the former Owner thereof, who
thereafter shall have no rights with respect thereto, other than the right to
receive the purchase price thereof upon surrender of such Bond to the Trustee,
acting as Tender Agent, and such Bond or portion thereof shall be no longer
outstanding.  If such Bonds are no longer Book-Entry Bonds, the Trustee shall
authenticate, register and deliver new Bonds in replacement of such Bonds or
portions thereof deemed so tendered and not surrendered on the date of purchase.
 
SECTION 4.04                                REMARKETING OF BONDS.
 

 
 40

--------------------------------------------------------------------------------

 

(a)           By 10:45 a.m., New York time, on the date the Trustee receives
notice from any Bondholder in accordance with Section 4.01(a) hereof, and
promptly, but in no event later than 11:30 a.m., New York time, on the Business
Day following the day on which the Trustee receives notice from any Bondholder
of its demand to have the Trustee purchase Bonds pursuant to Section 4.01(b)
hereof, the Trustee shall give facsimile or telephonic notice, confirmed in
writing thereafter, to the Remarketing Agent specifying the principal amount of
Bonds which such Bondholder has demanded to have purchased and the date on which
such Bonds are demanded to be purchased, with a copy of such notice to the
Liquidity Provider or Bank, as applicable, if a Liquidity Facility or Letter of
Credit is in effect with respect to such Bonds.
 
(b)           Upon the giving of notice to the Trustee by any Bondholder in
accordance with Section 4.01(a) or (b) hereof and the giving of notice by the
Trustee to the Remarketing Agent as provided in Section 4.04(a) hereof with
respect to such notices, and on each date on which Bonds are to be purchased in
accordance with Section 4.02 hereof, the Remarketing Agent shall offer for sale
and use its reasonable best efforts to sell such Bonds on the date such Bonds
are to be purchased at a purchase price equal to 100% of the principal amount
thereof plus accrued interest, if any, to the purchase date; provided that Bonds
in a Term Rate Period which are then redeemable pursuant to Section 3.01(A)
hereof shall be purchased at a purchase price equal to 100% of the principal
amount thereof plus a premium equal to the redemption premium, if any, that
would be payable if such Bonds were to be redeemed on the date they are to be
purchased, together with accrued interest, if any, thereon to the date of
purchase.  The Remarketing Agent shall not sell any Bonds to the Issuer or the
Borrower.
 
(c)           Not later than 11:45 a.m., New York time, on the Business Day on
which Bonds are to be purchased pursuant to Section 4.01 or Section 4.02 hereof,
the Remarketing Agent shall give (i) facsimile or telephonic notice to the
Trustee, acting as Tender Agent, specifying the names, addresses and taxpayer
identification numbers of the purchasers of, and the principal amount and
denominations of, and, with respect to such Bonds which are being purchased
pursuant to Section 4.02(a)(i) hereof, the Flexible Segments and the Flexible
Rates for such Bonds remarketed by it pursuant to subsection (b) hereof and
shall transfer all remarketing proceeds it has received to that time to the
Trustee, acting as Tender Agent, and shall specify the amount of remaining
remarketing proceeds it will provide to the Trustee on the date on which Bonds
are to be purchased, as set forth in Section 4.04(d) hereof and (ii) telephonic
notice to the Borrower and the Trustee, acting as Tender Agent, of the principal
amount of and accrued interest on any such Bonds not remarketed by such time.
 
(d)           Upon the giving of the notice specified in Section 4.04(c)(i)
hereof regarding the amount of remaining remarketing proceeds to be provided,
the Remarketing Agent shall be obligated to deliver to the Trustee, acting as
Tender Agent, the remaining amount of remarketing proceeds specified in such
notice to be received, as follows:
 
(i)                in the case of Bonds which are being purchased pursuant to
Section 4.01 or 4.02(a)(ii), (iii), (iv) or (v) hereof, by 1:00 p.m., New York
time, on the purchase date; and
 

 
 41

--------------------------------------------------------------------------------

 

(ii)                in the case of Bonds which are being purchased pursuant to
Section 4.02(a)(i) hereof, by 3:00 p.m., New York time, on the purchase date,
subject only to timely delivery of Bonds by the Trustee, acting as Tender Agent,
as set forth in Section 4.04(e) hereof and verification by the Remarketing Agent
that such Bonds conform to the instructions contained in the notice given by the
Remarketing Agent to the Trustee pursuant to Section 4.04(c) hereof.
 
Any remarketing proceeds received by the Remarketing Agent in excess of such
amounts so transferred shall be delivered as provided in Section 4.06 as soon as
practicable after the receipt thereof.
 
(e)           Subject to Section 4.10 hereof, upon receipt by the Trustee,
acting as Tender Agent, of notice from the Remarketing Agent pursuant to Section
4.04(c) hereof, the Trustee shall authenticate and deliver new Bonds to the
Remarketing Agent, as follows:
 
(i)                in the case of Bonds which are being purchased pursuant to
Section 4.01 or Section 4.02(a)(ii), (iii), (iv) or (v) hereof, and provided
that moneys derived from the sources specified in Section 4.05(a) hereof in an
amount equal to the purchase price therefor shall have been received by the
Trustee, acting as Tender Agent, by 1:00 p.m., New York time, such new Bonds
shall be delivered by 2:00 p.m., New York time; and
 
(ii)                in the case of Bonds which are being purchased pursuant to
Section 4.02(a)(i) hereof, such new Bonds shall be delivered by 4:00  p.m., New
York time.
 
Notwithstanding any other provision of this Indenture, except in connection with
a mandatory tender under Section 4.02, Bank Bonds shall be remarketed only if
and to the extent that the payment of such Bonds (immediately after the
remarketing thereof), whether upon tender, maturity, interest payment date,
redemption, acceleration or otherwise, will be secured by the Letter of Credit
issued by the Bank, unless a Letter of Credit is no longer required to support
such Bonds.
 
SECTION 4.05                                PURCHASE OF BONDS TENDERED TO
TRUSTEE.
 
(a)           By the close of business on the date Bonds or portions thereof are
to be purchased pursuant to Section 4.01 or 4.02 hereof by the Trustee, acting
as Tender Agent, such Trustee, acting as Tender Agent, shall purchase, but only
from the funds listed below, such Bonds or portions thereof (in Authorized
Denominations) from the Owners thereof at a purchase price equal to the
principal amount thereof plus accrued interest, if any, to the date of purchase;
provided that Bonds in a Term Rate Period which are then redeemable pursuant to
Section 3.01(A) hereof shall be purchased at a purchase price equal to 100% of
the principal amount thereof plus a premium equal to the redemption premium, if
any, that would be payable if such Bonds were to be redeemed on the date they
are to be purchased, together with accrued interest, if any, thereon to the date
of purchase.  Funds for the payment of such purchase price of Bonds shall be
derived from the following sources in the order of priority indicated:
 
(i)                proceeds of the remarketing of such Bonds pursuant to Section
4.04 hereof to any purchaser except the Issuer or the Borrower, or any
affiliates or guarantors thereof;
 

 
 42

--------------------------------------------------------------------------------

 

(ii)                proceeds of a draw on any Letter of Credit or Liquidity
Facility;
 
(iii)                moneys furnished by the Borrower to the Trustee, acting as
Tender Agent, pursuant to Section 4.2(b) of the Agreement or Section 4.5 of the
Agreement.
 
Notwithstanding anything in this Section 4.05(a) to the contrary, during an
Auction Rate Period, Bonds shall be purchased in accordance with the Auction
Procedures.
 
(b)           The Trustee, acting as Tender Agent, shall:
 
(i)                hold all Bonds delivered to it pursuant to Section 4.01 or
4.02 hereof in trust for the benefit of the respective Bondholders which shall
have so delivered such Bonds until moneys representing the purchase price of
such Bonds shall have been delivered to or for the account of or to the order of
such Bondholders; and
 
(ii)                hold all moneys delivered to it hereunder for the purchase
of such Bonds in trust for the benefit of the person or entity which shall have
so delivered such moneys in a separate and segregated fund (a “segregated
fund”), and not commingle such funds with any other funds or invest such funds,
until such Bonds purchased with such moneys shall have been delivered or deemed
delivered to or for the account of such person or entity; provided, that funds
delivered pursuant to Sections 4.05(a)(i) and (ii) shall be kept in a separate
subaccount within the segregated fund from any funds received from the Borrower
under Section 4.05(a)(iii); provided, further, that any moneys so deposited with
and held by the Trustee not so applied to the purchase of Bonds within one (1)
year after the date of purchase shall be paid by the Trustee to the Borrower
upon the written direction of the Authorized Borrower Representative and
thereafter the former Bondholders shall be entitled to look only to the Borrower
for payment of such purchase price, and then only to the extent of the amount so
repaid, and the Borrower shall not be liable for any interest thereon and shall
not be regarded as a trustee of such moneys, and the Trustee shall have no
further responsibility with respect to such moneys.  To the extent any moneys
are held by the Trustee for the payment of the purchase price of such Bonds
which have not been presented for payment, such moneys shall not be invested.
 
Bonds subject to purchase under this Section 4.05 shall be deemed purchased for
all purposes of this Indenture, irrespective of whether or not such Bonds shall
have been presented to the Tender Agent, and the former Owner or Owners of such
Bonds shall have no claim thereon, under this Indenture or otherwise for any
amount other than the purchase price thereof and such Bonds shall no longer be
deemed to be Outstanding for purposes of this Indenture.
 
SECTION 4.06                                DELIVERY OF PURCHASED BONDS.
 
(a)           Bonds sold by the Remarketing Agent pursuant to Section 4.04
hereof shall be delivered to the Remarketing Agent, as specified in Section
4.04(e) hereof.
 
(b)           Bonds purchased by the Trustee, acting as Tender Agent, hereunder:
 

 
 43

--------------------------------------------------------------------------------

 

(i)           with moneys described in clause (ii) of Section 4.05(a) hereof
(“Liquidity Provider Bonds” or “Bank Bonds,” as applicable), shall be held by
the Trustee, as Tender Agent, and registered to the Bank or the Liquidity
Provider or its designee, as applicable and shall have separate CUSIP numbers
assigned thereto (except as otherwise instructed by the Bank or the Liquidity
Provider, as applicable).  The Remarketing Agent shall seek to remarket any
Liquidity Provider Bonds or Bank Bonds, as applicable, prior to remarketing any
other Bonds tendered for purchase.  Upon notice by the Liquidity Provider or
Bank that such Liquidity Provider or Bank has been reimbursed by the Borrower
for the payment of all amounts drawn under the Liquidity Facility or Letter of
Credit, as applicable, the Trustee shall hold the Liquidity Provider Bonds or
Bank Bonds, as the case may be, in trust for the Borrower and such Bonds shall
thereafter cease to be Liquidity Provider Bonds or Banks Bonds and shall be
thereafter treated as Borrower Bonds, until remarketed as provided herein.  The
Remarketing Agent shall seek to remarket Borrower Bonds only after remarketing
all other Bonds tendered for purchase.  The proceeds of any remarketing of
Liquidity Provider Bonds or Bank Bonds shall be transferred by the Trustee to
the Liquidity Provider or the Bank, as applicable.  Upon receipt by the Trustee
of funds representing the proceeds of the remarketing of Liquidity Provider
Bonds or Bank Bonds, Bonds in place of such Liquidity Provider Bonds or Bank
Bonds, as applicable, so purchased shall be made available for pick-up by the
Remarketing Agent for subsequent delivery to the purchasers thereof, or the
ownership interest shall be transferred to the new direct participants on the
books of DTC.  Prior to or simultaneously with such delivery, the proceeds of
such remarketing shall have been or shall be transferred to the Liquidity
Provider or the Bank and the Liquidity Facility or the Letter of Credit, as
applicable, shall either have been reinstated or the amount available for the
drawing thereunder shall have been automatically increased to cover the
remarketed Bonds as provided in the Liquidity Facility or Letter of Credit and
confirmed in writing by the Liquidity Provider or the Bank; and
 
(ii)                with moneys described in clause (iii) of Section 4.05(a)
hereof shall, at the direction of the Borrower, be (A) held by the Trustee,
acting as Tender Agent, for the account of the Borrower, (B) canceled or (C)
delivered to the Borrower.
 
SECTION 4.07                                NO SALES AFTER DEFAULT.  Anything in
this Indenture to the contrary notwithstanding, there shall be no remarketing of
Bonds pursuant to this Article IV if there shall have occurred and be continuing
an event of default under Section 9.01 hereof; provided, that nothing in this
Section 4.07 shall be construed as prohibiting purchases of Bonds pursuant to
Section 4.01 or 4.02 hereof.
 
SECTION 4.08                                REMARKETING AGENT.  The initial
Remarketing Agent shall be Banc of America Securities LLC.  At any time at which
the Bonds are then bearing interest at a Daily Rate, a Weekly Rate or a Flexible
Rate, there shall be a Remarketing Agent in place with respect to such Bonds,
appointed in accordance with the terms of this Section 4.08.  Not less than 60
days before the end of any Term Rate Period or 60 days before the end of any
Auction Rate Period, the Borrower shall appoint a Remarketing Agent and provide
notice of such appointment to the Issuer.  The Borrower shall appoint the
Remarketing Agent, with the consent of the Liquidity Provider or the Bank, as
applicable.  The Borrower, with the consent of the Liquidity Provider or the
Bank, as applicable, may remove the Remarketing Agent at any time upon at least
five (5) Business Days’ written notice to the Remarketing Agent with a copy to
the Issuer.  The Remarketing Agent may at any time resign and be discharged of
its duties and
 

 
 44

--------------------------------------------------------------------------------

 

obligations created by this Indenture by giving at least thirty (30) Business
Days’ notice to the Issuer, the Borrower and the Trustee or such shorter period
as the Issuer, the Borrower, the Trustee and the Remarketing Agent agree.  Upon
removal or resignation of the Remarketing Agent for Bonds then bearing interest
at a Daily Rate, a Weekly Rate or a Flexible Rate, the Borrower shall, with the
consent of the Liquidity Provider or the Bank, as applicable, appoint a
successor Remarketing Agent for such Bonds and provide notice of such
appointment to the Issuer.
 
Any Remarketing Agent appointed under this Section 4.08 shall signify its
acceptance of the duties and obligations imposed upon it hereunder by a written
instrument of acceptance delivered to the Issuer, the Trustee and the Borrower
which shall set forth such procedural and other matters relating to the
remarketing of the Bonds as shall be satisfactory to the Issuer, the Trustee and
the Borrower.  No removal of or resignation by the Remarketing Agent (whether at
the direction of the Borrower or by the Remarketing Agent as may be provided in
the Remarketing Agreement) shall become effective until a successor Remarketing
Agent has delivered a written acceptance of appointment to the Trustee and the
Borrower has provided the notice required by Section 5.8 of the Agreement,
unless at the time of such removal or resignation there is no requirement that
there be a Remarketing Agent.
 
SECTION 4.09                                QUALIFICATIONS OF REMARKETING
AGENT.  The Remarketing Agent shall be a member of the National Association of
Securities Dealers, Inc. and authorized by law to perform all the duties imposed
upon it by this Indenture.
 
SECTION 4.10                                TENDER AND PURCHASE OF BOOK-ENTRY
BONDS.  Notwithstanding any provisions of this Indenture to the contrary, at any
time while any Bonds that are subject to tender are Book-Entry Bonds, the
provisions of this Article IV are modified as follows:
 
(a)           Any notice pursuant to Section 4.01(a)(i) or 4.01(b)(i) hereof may
be given by any direct participant in the Securities Depository acting on behalf
of either any owner of a beneficial interest in such Bonds or any indirect
participant in the Securities Depository acting on behalf of such an owner,
provided that any such notice shall not be required to contain the bond number
of Bonds to be tendered for purchase and the Trustee may conclusively rely on
any written certification or representation by a person, firm, corporation or
other entity that it is acting as a direct participant in the Securities
Depository for such Bonds for the purposes of giving any such notice.
 
(b)           Delivery of such Bonds to the Trustee, as provided in Sections
4.01(a)(ii) or 4.01(b)(ii) and 4.02(b) hereof, shall be effected by book-entry
credit to the account of the Trustee on the records of the Securities
Depository, at or prior to 1:00 p.m., New York time, on the date such Bonds or
portions thereof are required to be tendered to the Trustee for purchase, of a
beneficial interest in such Bonds to be purchased on such date.
 
(c)           The Remarketing Agent shall give the information required by
Section 4.04(c) hereof to the Securities Depository instead of to the Trustee,
but shall at the same time give facsimile or telephonic notice to the Trustee
specifying the principal amount of such Bonds which it has been unable to
remarket (if such be the case).
 

 
 45

--------------------------------------------------------------------------------

 

(d)           The Remarketing Agent shall deliver remarketing proceeds in
accordance with the provisions of Section 4.04(d) hereof to the Securities
Depository instead of to the Trustee, acting as Tender Agent.
 
(e)           Section 4.04(e) hereof shall be inapplicable.
 
(f)           The provisions of Sections 4.05 and 4.06 hereof shall apply only
if Bonds are purchased with moneys described in clauses (i) and (iii) of Section
4.05(a) hereof; the beneficial interests in Bonds purchased with moneys
described in clause (ii) of Section 4.05(a) shall be transferred in accordance
with the procedures of the Securities Depository.
 
SECTION 4.11                                DRAWS ON THE LIQUIDITY FACILITY OR
LETTER OF CREDIT FOR PURCHASE OF BONDS.  The Trustee or Tender Agent, as
applicable, shall draw funds under any Liquidity Facility or Letter of Credit
supporting the Bonds in an amount necessary and in sufficient time (as set forth
by the terms of such Liquidity Facility or Letter of Credit) so as to provide to
the Trustee the balance of the funds needed to purchase tendered Bonds, taking
into account any remarketing proceeds received by the Trustee or Tender Agent,
as applicable, not later than 11:45 a.m., New York City time, on the date on
which Bonds are to be purchased.  If the Remarketing Agent remarkets Bonds after
11:45 a.m., New York City time, on the date on which Bonds are to be purchased,
the Trustee shall still draw on the Liquidity Facility or Letter of Credit for
such Bonds in an amount necessary and in sufficient time (as set forth by the
terms of such Liquidity Facility or Letter of Credit) so as to provide the
balance of the funds needed to purchase tendered Bonds, without taking into
account any remarketing proceeds other than those transferred by the Remarketing
Agent to the Trustee pursuant to Section 4.04(c) hereof.  The Trustee shall
transfer to the Liquidity Provider or the Bank any excess moneys received from a
draw on the Liquidity Facility or Letter of Credit for such Bonds that are not
needed to pay the purchase price of such Bonds on the date on which Bonds are to
be purchased.
 
ARTICLE V
 


 
PAYMENT; FURTHER ASSURANCES
 
SECTION 5.01                                PAYMENT OF PRINCIPAL OR REDEMPTION
PRICE OF AND INTEREST ON BONDS.  The Issuer shall promptly pay or cause to be
paid the principal of and premium, if any, and interest on, every Bond issued
hereunder according to the terms thereof, but shall be required to make such
payment or cause such payment to be made only out of Revenues or the proceeds of
Bond Insurance.  The Issuer hereby appoints the Trustee to act as the Paying
Agent for the Bonds, and designates the Principal Office of the Trustee as the
place of payment for the Bonds, such appointment and designation to remain in
effect until notice of change is filed with the Trustee.
 
SECTION 5.02                                EXTENSION OR FUNDING OF CLAIMS FOR
INTEREST.  In order to prevent any accumulation of claims for interest after
maturity, the Issuer shall not, directly or indirectly, extend or assent to the
extension of the time for the payment of any claim for interest on any of the
Bonds, and shall not, directly or indirectly, be a party to or approve any such
arrangement by purchasing or funding such claims or in any other manner.  In
 

 
 46

--------------------------------------------------------------------------------

 

case any such claim for interest shall be extended or funded, whether or not
with the consent of the Issuer, such claim for interest so extended or funded
shall not be entitled, in case of default hereunder, to the benefits of this
Indenture, except subject to the prior payment in full of the principal of all
of the Bonds then outstanding and of all claims for interest which shall not
have been so extended or funded.
 
SECTION 5.03                                PRESERVATION OF REVENUES.  The
Issuer shall not take any action to interfere with or impair the pledge and
assignment hereunder of Revenues and the assignment to the Trustee of rights
under the Agreement, or the Trustee’s enforcement of any rights thereunder,
without the prior written consent of the Trustee.  The Trustee may give such
written consent only in accordance with the provisions of Article IX hereof.
 
SECTION 5.04                                OTHER LIENS.  So long as any Bonds
are outstanding, the Issuer shall not create or suffer to be created any pledge,
lien or charge of any type whatsoever upon all or any part of the Revenues,
other than the lien of this Indenture.
 
SECTION 5.05                                COMPLIANCE WITH THE INDENTURE.  The
Issuer shall not issue, or permit to be issued, any Bonds secured or payable in
any manner out of Revenues in any manner other than in accordance with the
provisions of this Indenture, and shall not suffer or permit any default to
occur under this Indenture, but shall faithfully observe and perform all the
covenants, conditions and requirements hereof.
 
SECTION 5.06                                PERFORMANCE OF COVENANTS.  The
Issuer covenants that it will faithfully perform at all times any and all
covenants, undertakings, stipulations and provisions contained in this
Indenture, in any and every Bond executed, authenticated and delivered hereunder
and in all of its proceedings pertaining thereto; provided, however, that except
for the matters set forth in Section 5.01 hereof the Issuer shall not be
obligated to take any action or execute any instrument pursuant to any provision
hereof until it shall have been requested to do so by the Borrower, or shall
have received the instrument to be executed and at the Issuer’s option shall
have received from the Borrower assurance satisfactory to the Issuer that the
Issuer shall be reimbursed for its reasonable expenses incurred or to be
incurred in connection with taking such action or executing such
instrument.  The Bonds and interest and premium, if any, thereon, and any
obligation of the Issuer under the Agreement or this Indenture, shall never
constitute a debt or indebtedness of the Issuer within the meaning of any
constitutional or statutory provision or limitation and shall not constitute nor
give rise to a pecuniary liability of the Issuer or a charge against its general
credit or taxing powers.
 
SECTION 5.07                                RIGHT TO PAYMENTS UNDER AGREEMENT;
INSTRUMENTS OF FURTHER ASSURANCE.  The Issuer covenants that it will defend its
right to the payment of amounts due from the Borrower under the Agreement to the
Trustee, for the benefit of the Owners of the Bonds against the claims and
demands of all persons whomsoever.  The Issuer covenants that it will do,
execute, acknowledge and deliver or cause to be done, executed, acknowledged and
delivered, such indentures supplemental hereto and such further acts,
instruments and transfers as the Trustee may reasonably require for the better
assuring, transferring, conveying, pledging, assigning and confirming unto the
Trustee all and singular the rights assigned hereby and the amounts pledged
hereto, to the payment of the principal of and premium, if any, and interest on
the Bonds.  The Issuer covenants and agrees
 

 
 47

--------------------------------------------------------------------------------

 

that, except as provided herein and in the Agreement, it will not sell, convey,
mortgage, encumber or otherwise dispose of any part of the Revenues or its
rights under the Agreement.
 
SECTION 5.08                                TAX COVENANTS.
 
(a)           Pursuant to the Agreement and the Tax Certificate, the Borrower
covenants to maintain the Tax-Exempt status of the Bonds pursuant to Section
103(a) of the Code, or Section 103 of the 1986 Code, as applicable, and will
take, or require to be taken, such acts as may be reasonably within its ability
and as may from time to time be required under applicable law and regulation to
continue the Tax-Exempt status of the Bonds; and in furtherance of such
covenants, the Issuer agrees to comply with the Tax Certificate.
 
(b)           Pursuant to the Agreement and the Tax Certificate, the Borrower
covenants that it will not take any action or fail to take any action with
respect to the Bonds which would cause such Bonds to be “arbitrage bonds” within
the meaning of such term as used in Section 148 of the 1986 Code.
 
(c)           Pursuant to the Agreement and the Tax Certificate, the Borrower
shall make any and all payments required to be made to the United States
Department of the Treasury in connection with the Bonds pursuant to Section
148(f) of the 1986 Code from amounts on deposit in the funds and accounts
established under this Indenture and available therefor.
 
(d)           Pursuant to the Agreement and the Tax Certificate, the Borrower
covenants that it will not use or permit the use of any property financed with
the proceeds of the Bonds by any person (other than a state or local
governmental unit) in such manner or to such extent as would result in a loss of
the Tax-Exempt status of the Bonds.
 
(e)           Notwithstanding any other provisions of this Indenture to the
contrary, so long as necessary in order to maintain the Tax-Exempt status of the
Bonds under Section 103(a) of the Code, or Section 103 of the 1986 Code, as
applicable, the covenants in this Section 5.08 shall survive the payment of the
Bonds and the interest thereon, including any payment or defeasance thereof
pursuant to Section 8.01 hereof.
 
SECTION 5.09                                INSPECTION OF PROJECT BOOKS.  The
Issuer and the Trustee covenant and agree that all books and documents in their
possession relating to the Project and the Revenues shall at all times, with
prior notice, be open to inspection by such accountants or other agencies as the
other party may from time to time designate.
 
SECTION 5.10                                RIGHTS UNDER AGREEMENT.  The
Agreement, a duly executed counterpart of which has been filed with the Trustee,
sets forth the covenants and obligations of the Issuer and the Borrower, and
reference is hereby made to the same for a detailed statement of said covenants
and obligations of the Borrower thereunder, and the Issuer agrees that the
Trustee in its name or in the name of the Issuer may enforce all rights of the
Issuer and all obligations of the Borrower under and pursuant to the Agreement
for and on behalf of the Bondholders, whether or not the Issuer is in default
hereunder.  Nothing herein contained shall be construed to prevent the Issuer
from enforcing directly any and all of its rights under Sections 4.2(d), 4.2(e),
4.2(h) and 6.4 of the Agreement.
 

 
 48

--------------------------------------------------------------------------------

 

SECTION 5.11                                CONTINUING DISCLOSURE.  Pursuant to
Section 5.12 of the Agreement, the Borrower shall undertake to satisfy the
continuing disclosure requirements promulgated under S.E.C. Rule 15c2-12, as it
may from time to time hereafter be amended or supplemented, if applicable.  The
Issuer shall have no liability to the holders of the Bonds or any other person
with respect to such disclosure matters.  Notwithstanding any other provision of
this Indenture, failure of the Borrower to comply with the requirements of
S.E.C. Rule 15c2-12, as it may from time to time hereafter be amended or
supplemented, shall not be considered an Event of Default; however, the Trustee,
subject to Article X, may (and, at the written request of the Remarketing Agent
or the holders of at least 25% aggregate principal amount of Outstanding Bonds,
shall), or any Bondholder or beneficial owner of any Bonds may, take such
actions as may be necessary and appropriate, including seeking mandate or
specific performance by court order, to cause the Borrower to comply with its
obligations under Section 5.12 of the Agreement.
 
SECTION 5.12                                DELIVERY OF BOND INSURANCE,
LIQUIDITY FACILITY OR LETTER OF CREDIT; TERMINATION OF LETTER OF CREDIT.
 
(a)           Following the initial delivery of the Bonds, whenever the Borrower
has delivered to the Trustee a commitment for the delivery of a Liquidity
Facility, a Letter of Credit or Bond Insurance pursuant to Section 5.13, 5.14 or
5.16 of the Agreement, as applicable, the Trustee shall mail by first class mail
a notice to all Bondholders (and any Bond Insurer, any Liquidity Provider and
any Bank which shall continue to provide Bond Insurance, a Liquidity Facility or
a Letter of Credit with respect to the Bonds following delivery of such new Bond
Insurance, Liquidity Facility or Letter of Credit) stating: (i) the name of the
Bond Insurer, Liquidity Provider or Bank, as applicable; (ii) the date on which
such new Bond Insurance, Liquidity Facility or Letter of Credit will become
effective; and (iii) the rating expected to apply to the Bonds after such new
Bond Insurance, Liquidity Facility or Letter of Credit is delivered.  Such
notice shall be mailed at least ten (10) days prior to the effective date of
such new Bond Insurance, Liquidity Facility or Letter of Credit.  In no event
shall there be more than one Letter of Credit or Liquidity Facility in effect
with respect to the Bonds at the same time.
 
(b)           Upon receipt of any Bond Insurance, Liquidity Facility or Letter
of Credit (other than the Initial Letter of Credit), the Trustee shall provide
notice thereof to the Issuer, each Rating Agency then rating the Bonds and the
Borrower.
 
(c)           Not later than ten (10) days before the Expiration Date of any
Letter of Credit (including expiration upon replacement), the Trustee shall mail
notice of such expiration and notice that all such Bonds are subject to
mandatory purchase on the Business Day before such Expiration Date (or, in the
case of replacement with Bond Insurance, a Liquidity Facility or a Letter of
Credit, on the effective date of such Bond Insurance, Liquidity Facility or
Letter of Credit, in which case any draw to pay the purchase price of such Bonds
shall be made on the expiring Letter of Credit).  Such notice may be included in
the notice given pursuant to paragraph (a) of this Section, if applicable.
 
ARTICLE VI
 


 
REVENUES AND FUNDS
 

 
 49

--------------------------------------------------------------------------------

 

SECTION 6.01                                SOURCE OF PAYMENT OF BONDS;
LIABILITY OF ISSUER LIMITED TO REVENUES.  The Bonds and all payments required of
the Issuer hereunder are not general obligations of the Issuer but are limited
obligations of the Issuer.  The Trust Estate is pledged and assigned to the
payment of the principal of and interest and premium, if any, on the Bonds.  The
payments provided in subsection (a) of Section 4.2 of the Agreement are to be
remitted directly to the Trustee for the account of the Issuer and deposited in
the Bond Fund.  Such payments, sufficient in amount to insure the prompt payment
of the principal of and premium, if any, and interest on the Bonds, are pledged
to such payment.
 
All Revenues shall be held in trust for the benefit of the holders from time to
time of the Bonds, but shall nevertheless be disbursed, allocated and applied
solely for the uses and purposes hereinafter set forth in this Article
VI.  Notwithstanding the foregoing provisions of this Section 6.01, that portion
of the Revenues permitted to be returned to the Borrower under Section 6.10
hereof shall not be subject to the pledge and lien of this Indenture.
 
The Bonds shall not constitute a debt or liability or a pledge of the faith and
credit of the Issuer or the State, but shall be payable solely from the funds
herein provided therefor.  The issuance of the Bonds shall not directly or
indirectly or contingently obligate the Issuer, the State or any political
subdivision thereof to levy or to pledge any form of taxation whatever therefor
or to make any appropriation for their payment.
 
Notwithstanding any provisions of the Agreement or this Indenture to the
contrary, the Issuer shall not be required to advance any moneys derived from
any source other than Revenues and other assets pledged under this Indenture for
any purposes mentioned in this Indenture, whether for the payment of the
principal or purchase price of, or redemption premium, if any, or interest on
the Bonds or otherwise; provided, however, the Issuer may, but shall not be
required to, advance funds of the Issuer which may be available to it for such
purposes.
 
SECTION 6.02                                CREATION OF THE BOND FUND.  There is
hereby created by the Issuer and ordered established with the Trustee a trust
fund to be designated “Clark County, Nevada Industrial Development Revenue Bonds
(Southwest Gas Corporation Project) Series 2008A - Bond Fund” (the “Bond Fund”),
which shall be used to pay the principal of and premium, if any, and the
interest on the Bonds.
 
If a Letter of Credit is applicable to the Bonds, the Trustee shall create
within the Bond Fund an account called the “Letter of Credit Account,” into
which all moneys drawn under the Letter of Credit to pay principal, interest, or
redemption price (including premium, if any) of the Bonds shall be deposited and
disbursed.  Neither the Borrower nor the Issuer shall have any rights to or
interest in the Letter of Credit Account.  The Letter of Credit Account shall be
established and maintained by the Trustee and held in trust apart from all other
moneys and securities held under this Indenture or otherwise, and the Trustee
shall have the exclusive and sole right of withdrawal of funds from the Letter
of Credit Account for the exclusive benefit of the Holders of the Bonds.  No
moneys from the Letter of Credit Account may in any circumstance be used to pay
principal or redemption price (including premium, if any) of or interest on any
Bank Bonds or Borrower Bonds.
 

 
 50

--------------------------------------------------------------------------------

 

SECTION 6.03                                PAYMENTS INTO THE BOND FUND.  There
shall be deposited into the Bond Fund from time to time the following:
 
(a)           all accrued interest, if any, paid by the Initial Purchaser of the
Bonds;
 
(b)           all payments specified in Section 4.2(a) of the Agreement; and
 
(c)           all other moneys received by the Trustee under and pursuant to the
provisions of Section 2.11 of this Indenture or the Bond Insurance or by any of
the provisions of the Agreement, when accompanied by directions from the person
depositing such moneys that such moneys are to be paid into the Bond Fund.
 
The Issuer hereby covenants and agrees that so long as any of the Bonds issued
hereunder are outstanding it will cause to be deposited in the Bond Fund
sufficient amounts from Revenues promptly to meet and pay the principal of and
premium, if any, and interest on the Bonds as the same become due and payable.
Nothing herein shall be construed as requiring the Issuer to use any funds or
revenues from any source other than the Trust Estate.
 
SECTION 6.04                                DRAWS ON THE LETTER OF CREDIT.
 
(a)           The Trustee shall draw moneys under any Letter of Credit in
accordance with the terms thereof in an amount necessary to make timely payments
of principal of, premium, if any, and interest on the Bonds, other than Bonds
owned by or for the account of the Borrower or the Bank, when due whether at
maturity, interest payment date, redemption, acceleration or otherwise.  In
addition, the Trustee shall draw moneys under any such Letter of Credit in
accordance with the terms thereof to the extent necessary to make timely
payments required to be made pursuant to, and in accordance with Section 4.01,
4.02 and 4.11 hereof.
 
(b)           Immediately after making a drawing under any Letter of Credit
which has been honored, the Trustee shall reimburse the Bank, in accordance with
the terms of the Reimbursement Agreement and Section 6.04(c) hereof, for the
amount of the drawing using moneys, if any, contained in:
 
(i)                the Bond Fund, if the drawing was to pay principal or
interest on the Bonds enhanced by such Letter of Credit; and
 
(ii)                the Redemption Account, if the drawing was to redeem Bonds
enhanced by such Letter of Credit.
 
(c)           Each payment to the Bank described in the immediately preceding
subsection shall be made by the Trustee by wire transfer to the Bank (to such
account as the Bank may from time to time indicate) of the applicable amount
immediately following, and on the same Business Day as, the Bank’s initiation of
payment of the corresponding drawing under the Letter of Credit.
 
(d)           If the Trustee has made a proper drawing on the Letter of Credit
and the Bank wrongfully fails to make a payment for debt service due on the
Bonds by 2:00 p.m. (New York City time) or the Letter of Credit has been
repudiated, the Trustee, upon a Responsible
 

 
 51

--------------------------------------------------------------------------------

 

Officer becoming aware of such event, shall immediately notify the Borrower and
request payment of the debt service due in immediately available funds by 4:00
p.m. (New York City time).
 
(e)           The Trustee shall comply with the procedures set forth in any
Letter of Credit relating to the termination, surrender and cancellation
thereof.
 
(f)           If a Letter of Credit is enhancing the Bonds, the Trustee shall
hold and maintain such Letter of Credit for the benefit of the Bondholders,
until such Letter of Credit expires in accordance with its terms.  Subject to
the provisions of this Indenture, the Trustee shall enforce all terms, covenants
and conditions of each Letter of Credit, including payment when due of any draws
on such Letter of Credit, and the provisions relating to the payment of draws
on, and reinstatement of amounts that may be drawn under, such Letter of Credit,
and will not consent to, agree to or permit any amendment or modification of
such Letter of Credit which would materially adversely affect the rights or
security of the Holders of the Bonds enhanced by such Letter of Credit.  If at
any time during the term of any Letter of Credit any successor Trustee shall be
appointed and qualified under this Indenture, the resigning or removed Trustee
shall request that the Bank transfer such Letter of Credit to the successor
Trustee.  If the resigning or removed Trustee fails to make this request, the
successor Trustee shall do so before accepting appointment.
 
SECTION 6.05                                USE OF MONEYS IN THE BOND FUND AND
CERTAIN OTHER MONEYS.  Except as provided in Sections 4.11, 6.07, 6.10 and 10.03
hereof and subject to the provisions of the Tax Certificate, moneys in the Bond
Fund shall be used solely for (i) the payment of the principal of and premium,
if any, and interest on the Bonds as the same shall become due and payable at
maturity, upon redemption or otherwise, or (ii) to reimburse the Bank for draws
on the Letter of Credit used to make the payments described in (i).  Funds for
such payments of the principal of and premium, if any, and interest on the Bonds
held by Owners other than the Bank, the Liquidity Provider, the Bond Insurer or
the Borrower, shall be derived from the following sources in the order of
priority indicated:
 
(a)           moneys paid into the Letter of Credit Account of the Bond Fund
from a draw by the Trustee under any Letter of Credit enhancing the Bonds;
 
(b)           from moneys paid into the Bond Fund pursuant to Section 6.03(a)
hereof which shall be applied to the payment of interest on the Bonds;
 
(c)           from moneys held by the Trustee pursuant to Article VIII hereof,
such moneys to be applied only to the payment of the principal of and premium,
if any, and interest on Bonds which are deemed to be paid in accordance with
Article VIII hereof;
 
(d)           from proceeds of refunding bonds pursuant to the provisions of
Section 2.11 of this Indenture and from income from the investment of such
proceeds; and
 
(e)           from all other amounts on deposit in the Bond Fund, including
amounts paid by the Borrower pursuant to the provisions of Section 4.2(a) or
Article VII of the Agreement, and proceeds from the investment thereof.
 

 
 52

--------------------------------------------------------------------------------

 

SECTION 6.06                                CUSTODY OF THE BOND FUND.  The Bond
Fund shall be in the custody of the Trustee but in the name of the Issuer and
the Issuer hereby authorizes and directs the Trustee to withdraw in accordance
with the provisions of Section 6.05 of this Indenture sufficient funds from the
Bond Fund to pay the principal of, premium, if any, and interest on the Bonds as
the same become due and payable, which authorization and direction the Trustee
hereby accepts.
 
SECTION 6.07                                NON-PRESENTMENT OF BONDS.  In the
event any Bond shall not be presented for payment when the principal thereof
becomes due, either at maturity or otherwise, or at the date fixed for
redemption thereof or in the event any interest payment thereon is unclaimed, if
moneys sufficient to pay such Bond or interest shall have been deposited in the
Bond Fund, all liability of the Issuer to the Owner thereof for the payment of
such Bond or interest shall forthwith cease, determine and be completely
discharged, and thereupon it shall be the duty of the Trustee to hold such
moneys, without liability for interest thereon, for the benefit of the Owner of
such Bond who shall thereafter be restricted exclusively to such moneys, for any
claim of whatever nature on his part under this Indenture or on, or with respect
to, said Bond.  Any moneys so deposited with and held by the Trustee not so
applied to the payment of Bonds or such interest, if any, within one (1) year
after the date on which the same shall have become due shall be paid by the
Trustee to the Borrower upon the written direction of an Authorized Borrower
Representative and thereafter Bondholders shall be entitled to look only to the
Borrower for payment, and then only to the extent of the amount so repaid, and
the Borrower shall not be liable for any interest thereon and shall not be
regarded as a trustee of such moneys and the Trustee shall have no further
responsibility with respect to such moneys.
 
SECTION 6.08                                TRUSTEE FEES, CHARGES AND
EXPENSES.  The Trustee agrees that the Issuer shall have no liability for any
fees, charges and expenses of the Trustee, and the Trustee agrees to look only
to the Borrower for the payment of all fees, charges and expenses of the Trustee
as provided in the Agreement and in this Indenture.
 
SECTION 6.09                                MONEYS TO BE HELD IN TRUST.  All
moneys required to be deposited with or paid to the Trustee for deposit into the
Bond Fund under any provision hereof, all moneys withdrawn from the Bond Fund
and held by the Trustee shall be held by the Trustee in trust, and such moneys
(other than moneys held pursuant to Section 6.07 hereof) shall, while so held,
constitute part of the Trust Estate and be subject to the lien hereof.  Moneys
held for the payment of the purchase price of Bonds pursuant to Article IV
hereof shall not constitute part of the Trust Estate and shall be held in a
special purpose trust account which will be established and maintained by the
Trustee and held for the exclusive benefit of the holders of Bonds with respect
to which such purchase was made.
 
SECTION 6.10                                REPAYMENT TO THE BORROWER FROM THE
BOND FUND.  Any amounts remaining in the Bond Fund after payment in full of the
principal of and premium, if any, and interest on the Outstanding Bonds (or
provision for payment thereof as provided in this Indenture), the fees, charges
and expenses of the Issuer, the Trustee, the Liquidity Provider, the Bank, the
Remarketing Agent and the Auction Agent, and all other amounts required to be
paid under the Agreement, the Bond Insurance, the Liquidity Facility, the Letter
of Credit, and this Indenture shall be paid to the Borrower as provided in
Section 9.5 of the Agreement.
 

 
 53

--------------------------------------------------------------------------------

 

SECTION 6.11                                REVENUES TO BE PAID OVER TO
TRUSTEE.  The Issuer will cause the Revenues to be paid to the Trustee for
deposit in the Bond Fund in accordance with the terms of this Indenture to
effect payment of the principal of and premium, if any, and interest on the
Bonds as the same become due.
 
SECTION 6.12                                PAYMENTS OF PRINCIPAL AND
INTEREST.  The Trustee shall pay from Revenues received by the Trustee, in the
order of priority indicated in Section 6.05 hereof, the principal of and
premium, if any, and interest on, the Bonds as the same become due and
payable.  If, prior to the maturity of any Bond, the Borrower surrenders such
Bond to the Trustee for cancellation, the Trustee shall cancel such Bond.
 
SECTION 6.13                                REVENUES TO BE HELD FOR ALL
BONDHOLDERS; CERTAIN EXCEPTIONS.  Revenues and investments thereof shall, until
applied as provided in this Indenture, be held by the Trustee for the benefit of
the Owners of all Outstanding Bonds, except as provided by Sections 2.11, 6.07
and 6.10 hereof and except that any portion of the Revenues representing
principal of and premium, if any, and interest on, any Bonds previously called
for redemption in accordance with Article III of this Indenture or previously
matured or representing unclaimed interest on the Bonds shall be held for the
benefit of the Owners of such Bonds only and shall not be deposited or invested
pursuant to Article VII hereof, notwithstanding any provision of Article VII.
 
SECTION 6.14                                REBATE FUND.  There is hereby
created by the Issuer and ordered established with the Trustee a custodial fund
to be designated the “Clark County, Nevada Industrial Development Revenue Bonds
(Southwest Gas Corporation Project) Series 2008A - Rebate Fund” (the “Rebate
Fund”).  The Trustee shall establish within the Rebate Fund a separate account
designated “Tax-Exempt”.  The Trustee covenants and agrees to deposit to the
Rebate Fund amounts paid to the Trustee by the Borrower pursuant to Section
4.2(g) of the Agreement and, at the written direction of an Authorized Borrower
Representative, to withdraw from such Rebate Fund such amounts at such times in
order to pay the Rebate Requirement (as defined in the Tax Certificate) in
accordance with the Tax Certificate.  Funds on deposit in the Rebate Fund are
not part of the Trust Estate.
 
SECTION 6.15                                BOND INSURANCE PAYMENTS.  As long as
any Bond Insurance shall be in full force and effect with respect to the Bonds
hereunder, the Issuer, the Trustee and any Paying Agent for the Bonds agree to
comply with the following provisions:
 
(a)           at least one (1) day prior to all Interest Payment Dates the
Trustee or Paying Agent will determine whether there will be sufficient funds in
the Bond Fund to pay the principal of or interest on the Bonds on such Interest
Payment Date.  If the Trustee or Paying Agent determines that there will be
insufficient funds in such Bond Fund, the Trustee or Paying Agent shall so
notify the Bond Insurer.  Such notice shall specify the amount of the
anticipated deficiency, and whether such Bonds will be deficient as to principal
or interest, or both.  If the Trustee or Paying Agent has not so notified the
Bond Insurer at least one (1) day prior to an Interest Payment Date, the Bond
Insurer will make payments of principal or interest due on the Bonds on or
before the first (1st) day following the date on which the Bond Insurer shall
have received notice of nonpayment from the Trustee or Paying Agent.
 

 
 54

--------------------------------------------------------------------------------

 

(b)           the Trustee or Paying Agent shall, after giving notice to the Bond
Insurer as provided in (a) above, make available to the Bond Insurer and, at the
Bond Insurer’s direction, to an insurance trustee for the Bond Insurer or any
successor insurance trustee (the “Insurance Trustee”), the registration books of
the Issuer maintained by the Trustee or Paying Agent, and all records relating
to the funds maintained under the Indenture.
 
(c)           the Trustee or Paying Agent shall provide the Bond Insurer and the
Insurance Trustee with a list of registered owners of Bonds entitled to receive
principal or interest payments from the Bond Insurer under the terms of the Bond
Insurance, and shall make arrangements with the Insurance Trustee (i) to mail
checks or drafts to the registered owners of such Bonds entitled to receive full
or partial interest payments from the Bond Insurer and (ii) to pay principal
upon such Bonds surrendered to the Insurance Trustee by the registered owners of
Bonds entitled to receive full or partial principal payments from the Bond
Insurer.
 
(d)           the Trustee or Paying Agent shall, at the time it provides notice
to the Bond Insurer pursuant to (a) above, notify registered owners of Bonds
entitled to receive the payment of principal or interest thereon from the Bond
Insurer (i) as to the fact of such entitlement, (ii) that the Bond Insurer will
remit to them all or a part of the interest payments next coming due upon proof
of Bondholder entitlement to interest payments and delivery to the Insurance
Trustee, in form satisfactory to the Insurance Trustee, of an appropriate
assignment of the registered owner’s right to payment, (iii) that should they be
entitled to receive full payment of principal from the Bond Insurer, they must
surrender their Bonds (along with an appropriate instrument of assignment in
form satisfactory to the Insurance Trustee to permit ownership of such Bonds to
be registered in the name of the Bond Insurer) for payment to the Insurance
Trustee, and not the Trustee or Paying Agent, and (iv) that should they be
entitled to receive partial payment of principal from the Bond Insurer, they
must surrender their Bonds for payment thereon first to the Trustee or Paying
Agent, who shall note on such Bonds the portion of the principal paid by the
Trustee or Paying Agent, and then, along with an appropriate instrument of
assignment in form satisfactory to the Insurance Trustee, to the Insurance
Trustee, which will then pay the unpaid portion of principal.
 
(e)           in the event that the Trustee or Paying Agent has notice that any
payment of principal of or interest on a Bond which has become due for payment
and which is made to a Bondholder by or on behalf of the Issuer has been deemed
a preferential transfer and theretofore recovered from its registered owner
pursuant to the United States Bankruptcy Code by a trustee in bankruptcy in
accordance with the final, nonappealable order of a court having competent
jurisdiction, the Trustee or Paying Agent shall, at the time the Bond Insurer is
notified pursuant to (a) above, notify all registered owners that in the event
that any registered owner’s payment is so recovered, such registered owner will
be entitled to payment from the Bond Insurer to the extent of such recovery if
sufficient funds are not otherwise available, and the Trustee or Paying Agent
shall furnish to the Bond Insurer its records evidencing the payments of
principal of and interest on the Bonds which have been made by the Trustee or
Paying Agent and subsequently recovered from registered owners and the dates on
which such payments were made.
 
(f)           in addition to those rights granted the Bond Insurer hereunder,
the Bond Insurer shall, to the extent it makes payment of principal of or
interest on Bonds, become subrogated to the rights of the recipients of such
payments in accordance with the terms of the
 

 
 55

--------------------------------------------------------------------------------

 

Bond Insurance, and to evidence such subrogation (i) in the case of subrogation
as to claims for past due interest, the Trustee or Paying Agent shall note the
Bond Insurer’s rights as subrogee on the registration books of the Issuer
maintained by the Trustee or Paying Agent upon receipt from the Bond Insurer of
proof of the payment of interest thereon to the registered owners of the Bonds,
and (ii) in the case of subrogation as to claims for past due principal, the
Trustee or Paying Agent shall note the Bond Insurer’s rights as subrogee on the
registration books of the Issuer maintained by the Trustee or Paying Agent upon
surrender of the Bonds by the registered owners thereof together with proof of
the payment of principal thereof.
 
ARTICLE VII
 


 
INVESTMENT OF MONEYS
 
SECTION 7.01                                INVESTMENT OF MONEYS.  The Trustee
shall invest and reinvest any moneys held as part of the Bond Fund upon the
written direction of an Authorized Borrower Representative in Investment
Securities.  Any such investments shall be held by or under the control of the
Trustee and shall be deemed at all times a part of the fund for which they were
made.  The interest accruing thereon, any profit realized from such investments
and any loss resulting from such investments shall be credited or charged to
such fund in accordance with Section 3.4 of the Agreement.  The Trustee shall
sell and reduce to cash a sufficient amount of such investments of the Bond
Fund, in accordance with written directions or oral directions promptly
confirmed by telecopy or other writing of an Authorized Borrower Representative,
whenever the cash balance in the Bond Fund is insufficient to pay the principal
of and premium, if any, and interest on the Bonds when due.  Moneys comprising
proceeds of a draw on a Letter of Credit or Liquidity Facility, and other moneys
held for the payment of the purchase price of Bonds pursuant to Article IV
hereof or the payment of Bonds pursuant to Section 6.07 and 6.13 hereof, shall
be held uninvested.
 
SECTION 7.02                                INVESTMENTS; ARBITRAGE.  The Trustee
may make any and all investments permitted by the provisions of Section 7.01
hereof through its own bond department.  The Trustee may act as principal or
agent in the making or disposing of any investments, and may act as sponsor,
advisor or manager in connection with any such investments.  The provisions of
this subsection shall apply to affiliates of the Trustee.  As and when any
amount invested pursuant to this Article may be needed for disbursement, the
Trustee may cause a sufficient amount of such investments to be sold and reduced
to cash to the credit of such funds.
 
The Borrower has covenanted in Section 5.11 of the Agreement that it will not
take any action or fail to take any action with respect to the Bonds to cause
the Bonds to be treated as “arbitrage bonds” within the meaning of Section
148(a) of the 1986 Code.
 

 
 56

--------------------------------------------------------------------------------

 

ARTICLE VIII
 


 
DEFEASANCE
 
SECTION 8.01                                DEFEASANCE.  
 
(a)           If the Issuer shall pay or cause to be paid, or there shall be
otherwise paid or provision for payment made to or for the Owners of the Bonds
the principal, premium, if any, and interest due or to become due thereon at the
times and in the manner stipulated therein, and if the Issuer shall keep,
perform and observe all the covenants and promises in the Bonds and in this
Indenture expressed as to be kept, performed and observed by it or on its part,
and shall pay or cause to be paid to the Trustee all sums of money due or to
become due according to the provisions hereof, then this Indenture and the lien,
rights and interests created hereby shall cease, determine and become null and
void (except as to any surviving rights of payment, registration, transfer or
exchange of Bonds herein provided for), whereupon the Trustee upon written
request of an Authorized Issuer Representative shall cancel and discharge this
Indenture, and execute and deliver to the Issuer such instruments in writing as
shall be requested by an Authorized Issuer Representative and requisite to
discharge this Indenture, and release, assign and deliver unto the Issuer any
and all the estate, right, title and interest in and to any and all rights
assigned or pledged to the Trustee or otherwise subject to this Indenture,
except amounts in the Bond Fund required to be paid to the Borrower under
Section 6.10 hereof and except moneys or securities held by the Trustee for the
payment of the principal of and premium, if any, and interest on, and purchase
prices of, the Bonds.  Notwithstanding the foregoing, under no circumstances may
the Issuer or the Borrower receive any funds derived from a draw on any Letter
of Credit, Liquidity Facility, Bond Insurance or moneys held for the payment of
particular Bonds.
 
(b)           Any Bond or Authorized Denomination thereof shall be deemed to be
paid within the meaning of this Indenture when (a) payment of the principal of
and premium, if any, on such Bond or Authorized Denomination thereof, plus
interest thereon to the due date thereof (whether such due date is by reason of
maturity or upon redemption as provided herein) (i) shall have been made or
caused to be made in accordance with the terms thereof, (ii) shall have been
provided for by depositing sufficient amounts as described in clause (1) and/or
(2) below for such payment with the Trustee and the due date of such principal,
interest and premium, if any, has occurred, (iii) in the case of a Bond which
bears interest at a Flexible Rate or a Term Rate, shall have been provided for
by irrevocably depositing with the Trustee in trust and irrevocably setting
aside exclusively for such payment on such due date (which due date shall be in
the case of a Bond bearing interest at a Flexible Rate no later than the
Interest Payment Date for the then current Flexible Segment for such Bond and in
the case of a Bond bearing interest at a Term Rate no later than the last
Interest Payment Date for the then current Term Rate Period for such Bond)
sufficient amounts as described in clause (1) and/or (2) below, or (iv) in the
case of a Bond which bears interest at a Daily Rate or a Weekly Rate, shall have
been provided for by irrevocably depositing with the Trustee in trust from
Available Moneys and irrevocably setting aside exclusively for such payment on
the first possible redemption date or purchase date applicable to such Bond
(and, to the extent the rate of interest payable on such Bond prior to such
redemption or purchase date is not known, the Trustee shall have either received
a confirmation from the Rating Agency then rating the Bonds that the defeasance
will not result in
 

 
 57

--------------------------------------------------------------------------------

 

the reduction or withdrawal of the then-current ratings on the Bond or such rate
of interest shall be assumed to be the maximum rate payable thereon), (1) cash
(insured at all times by the Federal Deposit Insurance Corporation or otherwise
collateralized with obligations described in clause (2) following), or
(2) direct non-callable obligations of (including obligations issued or held in
book entry form on the books of) the Department of the Treasury of the United
States of America maturing as to principal and interest in such amount and at
such time as will insure the
 
availability of sufficient moneys to make such payment, and (b) all necessary
and proper fees, compensation and expenses of the Trustee pertaining to any such
deposit shall have been paid or the payment thereof provided for to the
satisfaction of the Trustee; provided, however, that no Bond shall be deemed
paid pursuant to this Article VIII prior to the due date for the payment of
principal, premium if any, and interest thereon unless there shall have been
delivered an opinion of Bond Counsel to the effect that such treatment will not
adversely affect the Tax-Exempt status of any Bonds hereunder and will not cause
such Bonds to be treated as sold or otherwise disposed of for the purposes of
Section 1001 of the 1986 Code (or any successor provision).  At such times as a
Bond or Authorized Denomination thereof shall be deemed to be paid hereunder, as
aforesaid, such Bond or Authorized Denomination thereof shall no longer be
secured by or entitled to the benefits of this Indenture (other than Sections
2.04 and 2.08 hereof in the case of a deposit under clause (a)(iii) above),
except for the purposes of any such payment from such moneys or government
obligations referred to in clause (2) above.
 
(c)           Notwithstanding the foregoing paragraph, in the case of a Bond or
Authorized Denomination thereof which by its terms may be redeemed prior to the
stated maturity thereof, no deposit under clause (a)(iii) of the immediately
preceding paragraph shall be deemed a payment of such Bond or Authorized
Denomination thereof as aforesaid until: (a) proper notice of redemption of such
Bond or Authorized Denomination thereof shall have been previously given in
accordance with Article III of this Indenture, or in the event said Bond or
Authorized Denomination thereof is not to be redeemed within the succeeding
seventy-five (75) days, until the Borrower shall have given the Trustee on
behalf of the Issuer, in form satisfactory to the Trustee, irrevocable
instructions to notify, as soon as practicable, the Owner of such Bond or
Authorized Denomination thereof in accordance with Article III hereof, that the
deposit required by (a)(iii) above has been made with the Trustee and that said
Bond or Authorized Denomination thereof is deemed to have been paid in
accordance with this Article and stating the maturity or redemption date upon
which moneys are to be available for the payment of the principal of and the
applicable premium, if any, on said Bond or Authorized Denomination thereof,
plus interest thereon to the due date thereof, or (b) the maturity of such Bond
or Authorized Denomination thereof.
 
(d)           Notwithstanding any provision of any other Article of this
Indenture which may be contrary to the provisions of this Article, all moneys or
government obligations set aside and held in trust pursuant to the provisions of
this Article for the payment of Bonds or Authorized Denominations thereof
(including interest and premium thereon, if any) shall be applied to and used
solely for the payment of the particular Bonds or Authorized Denominations
thereof (including interest and premium thereon, if any) with respect to which
such moneys and government obligations have been so set aside in trust.
 

 
 58

--------------------------------------------------------------------------------

 

(e)           Notwithstanding anything herein to the contrary, in the event that
the principal and/or interest due on the Bonds shall be paid by the Bond Insurer
pursuant to the Bond Insurance, the Bonds shall remain Outstanding for all
purposes, not be defeased or otherwise satisfied and not be considered paid by
the Issuer, and the assignment and pledge of the Trust Estate and all covenants,
agreements and other obligations of the Issuer to the registered owners shall
continue to exist and shall run to the benefit of the Bond Insurer, and the Bond
Insurer shall be subrogated to the rights of such registered owners.
 
(f)           Anything in Article XI hereof to the contrary notwithstanding, if
moneys or government obligations have been deposited or set aside with the
Trustee pursuant to this Article for the payment of Bonds or Authorized
Denominations thereof and the interest and premium, if any, thereon and such
Bonds or Authorized Denominations thereof and the interest and premium, if any,
thereon shall not have in fact been actually paid in full, no amendment to the
provisions of this Article shall be made without the consent of the Owner of
each of the Bonds affected thereby.
 
ARTICLE IX
 


 
DEFAULT PROVISIONS AND REMEDIES OF TRUSTEE AND BONDHOLDERS
 
SECTION 9.01                                DEFAULTS; EVENTS OF DEFAULT.  If any
of the following events occurs with respect to a Bond or Bonds, it is hereby
defined as and declared to be and to constitute a default or an Event of
Default:
 
(a)           Failure to make payment of any installment of interest upon any
Bond after such payment has become due and payable;
 
(b)           Failure to make payment of the principal of and premium, if any,
on any Bond  at the stated maturity thereof or upon the unconditional redemption
thereof;
 
(c)           A failure to pay an amount due pursuant to Article IV hereof when
the same shall have become due and payable with respect to any Bond;
 
(d)           The occurrence of an “Event of Default” under the Agreement
affecting any Bonds;
 
(e)           Failure on the part of the Issuer to perform or observe any of its
covenants, agreements or conditions in this Indenture or in the Bonds and
failure to remedy the same after notice thereof pursuant to Section 9.10 hereof;
 
(f)           While the Bonds are supported by a Letter of Credit, the Trustee
shall have received written notice from the Bank of the occurrence of an event
of default under the Reimbursement Agreement, and requesting that the Trustee
declare an acceleration of such Bonds pursuant to Section 9.02 hereof; and
 
(g)           While the Bonds are supported by a Letter of Credit, the Trustee
shall receive written notice from the Bank within ten (10) calendar days after
an interest drawing
 

 
 59

--------------------------------------------------------------------------------

 

under the Letter of Credit, or as otherwise provided in the Reimbursement
Agreement, that the Bank has not reinstated the amount so drawn.
 
SECTION 9.02                                ACCELERATION.  Upon the occurrence
and continuance of an Event of Default under Section 9.01 hereof, the Trustee
may, and upon the written request of the Owners of not less than a majority in
aggregate principal amount of Bonds Outstanding, shall (in all cases only with
the consent of the Bank or the Bond Insurer, if any, except in the case of a
Bank Default or Insurer Default, respectively), by notice in writing delivered
to the Borrower, with copies to the Issuer, the Bond Insurer, the Liquidity
Provider, the Bank, the
 
Remarketing Agent and the Auction Agent, declare the principal of all Bonds and
the interest accrued thereon to the date of such declaration immediately due and
payable, and such principal and interest shall thereupon become and be
immediately due and payable; provided that, with respect to an Event of Default
under Section 9.01(f) or Section 9.01(g), interest shall cease to accrue from
and after the date the Bonds become immediately due and payable, while in all
other cases interest shall continue to accrue until all such amounts are
paid.  On the date of any such declaration, the Trustee shall promptly draw upon
any then existing Letter of Credit in accordance with the terms thereof and
apply the amount so drawn to pay the principal of and interest on the
Bonds.  Upon any such declaration, the Trustee shall declare all indebtedness
related to the Bonds and payable under Section 4.2(a) of the Agreement to be
immediately due and payable in accordance with Section 6.2 of the Agreement and
may exercise and enforce such rights as exist under the Agreement and this
Indenture.  The above provisions are subject to waiver, rescission and annulment
as provided in Section 9.09 hereof.
 
Notwithstanding anything to the contrary in the preceding paragraph, upon
receipt of notice from the Bank described in Section 9.01(f) or Section 9.01(g),
the Trustee shall, by notice in writing delivered to the Borrower, with copies
to the Issuer, the Bond Insurer, the Liquidity Provider, the Bank, the
Remarketing Agent and the Auction Agent, immediately declare the principal of
all Bonds and the interest accrued thereon to the date of such declaration
immediately due and payable and promptly draw upon the Letter of Credit in
accordance with the terms thereof and apply the amount so drawn to pay the
principal of and interest on the Bonds.  Each Rating Agency shall receive
immediate notice from the Trustee of any acceleration of the Bonds pursuant to
Section 9.01(g).
 
SECTION 9.03                                REMEDIES; RIGHTS OF BONDHOLDERS AND
BOND INSURER.  Upon the occurrence and continuation of an Event of Default under
Section 9.01 hereof, the Trustee may pursue any available remedy at law or in
equity by suit, action, mandamus or other proceeding to enforce the payment of
the principal of and premium, if any, and interest on the Bonds then outstanding
and to enforce and compel the performance of the duties and obligations of the
Issuer as herein set forth.  In addition, the Trustee may, without notice to the
Issuer or the Borrower, exercise any and all remedies afforded the Issuer under
Article VI of the Agreement in its name or the name of the Issuer without the
necessity of joining the Issuer.
 
Subject to the limitations set forth in the last two paragraphs of this Section
9.03, if an Event of Default under Section 9.01 hereof shall have occurred and
be continuing, and if requested so to do by the Owners of not less than a
majority in aggregate principal amount of the
 

 
 60

--------------------------------------------------------------------------------

 

Bonds then outstanding and indemnified as provided in Section 10.01(i) hereof,
the Trustee shall be obliged to exercise such one or more of the rights and
powers conferred by this Section 9.03 and Section 9.02 hereof, in all cases as
the Trustee (being advised by Counsel) shall deem most expedient in the
interests of the Owners of the Bonds.
 
No remedy by the terms of this Indenture conferred upon or reserved to the
Trustee (or to the Bondholders) is intended to be exclusive of any other remedy,
but each and every such remedy shall be cumulative and shall be in addition to
any other remedy given to the Trustee or to the Bondholders hereunder or now or
hereafter existing at law or in equity or by statute.
 
No delay or omission to exercise any right, power or remedy accruing upon any
Event of Default shall impair any such right, power or remedy or shall be
construed to be a waiver of any such Event of Default or acquiescence therein;
and every such right, power or remedy may be exercised from time to time and as
often as may be deemed expedient.
 
No waiver of any Event of Default hereunder, whether by the Trustee or by the
Bondholders, shall extend to or shall affect any subsequent Event of Default or
shall impair any rights or remedies consequent thereon.
 
Anything in this Indenture to the contrary notwithstanding, upon the occurrence
and continuance of an Event of Default, except in the event of an Insurer
Default, the Bond Insurer providing Bond Insurance shall be entitled to control
and direct the enforcement of all rights and remedies granted to the Bondholders
or the Trustee for the benefit of the Bondholders hereunder covered by such Bond
Insurance, including, without limitation:  (i) the right to accelerate the
principal of the Bonds as described herein and (ii) the right to annul any
declaration of acceleration, and the Bond Insurer, except in the event of an
Insurer Default, shall also be entitled to approve all waivers of Events of
Default hereunder.
 
Anything in this Indenture to the contrary notwithstanding, upon the occurrence
and continuance of an Event of Default, except in the event of a Bank Default,
the Bank shall be entitled to control and direct the enforcement of all rights
and remedies granted to the Bondholders or the Trustee for the benefit of the
Bondholders hereunder, including, without limitation:  (i) the right to
accelerate the principal of the Bonds as described herein and (ii) the right to
annul any declaration of acceleration, and the Bank, except in the event of a
Bank Default, shall also be entitled to approve all waivers of Events of Default
hereunder; provided that in no event shall any direction of the Bank alter the
obligations of the Trustee to draw upon a Letter of Credit following an Event of
Default under Section 9.01(g).
 
SECTION 9.04                                RIGHT OF BONDHOLDERS TO DIRECT
PROCEEDINGS.  Other than as provided in Section 9.03, the Owners of not less
than a majority in aggregate principal amount of the Bonds then Outstanding
shall have the right, at any time, by an instrument or instruments in writing
executed and delivered to the Trustee, to direct the time, method and place of
conducting all proceedings to be taken in connection with the enforcement of the
terms and conditions of this Indenture, or for the appointment of a receiver or
any other proceedings hereunder; provided, that such direction shall not be
otherwise than in accordance with the provisions of law and of this Indenture;
and provided further that the Trustee shall not
 

 
 61

--------------------------------------------------------------------------------

 

be required to follow any such direction which could reasonably be expected to
involve the Trustee in personal liability.
 
SECTION 9.05                                APPLICATION OF MONEYS.  All moneys
received by the Trustee pursuant to any right given or action taken under the
provisions of this Article or pursuant to Section 6.09 hereof shall, after
payment of the costs and expenses of the proceedings resulting in the collection
of such moneys and of the expenses, liabilities and advances incurred or made by
the Trustee and its Counsel (provided that no amounts drawn under the Letter of
Credit shall be applied to the payment of such costs, expenses, liabilities or
advances), be deposited in the Bond Fund and all such moneys in the Bond Fund
shall be applied as follows:
 
(a)           Unless the principal of all the Bonds shall have become or shall
have been declared due and payable, all such moneys shall be applied:
 
FIRST - To the payment to the persons entitled thereto of all interest then due
on the Bonds (other than interest due on the Bonds for the payment of which
moneys are held pursuant to the provisions of this Indenture), and, if the
amount available shall not be sufficient to pay said amount in full, then to the
payment ratably, according to the amounts due, to the persons entitled thereto,
without any discrimination or privilege;
 
SECOND - To the payment to the persons entitled thereto of the unpaid principal
of and premium, if any, on any Bonds which shall have become due (other than
with respect to Bonds matured or called for redemption for the payment of which
moneys are held pursuant to the provisions of this Indenture), and, if the
amount available shall not be sufficient to pay in full such unpaid principal
and premium, then to the payment ratably to the persons entitled thereto without
any discrimination or privilege; and
 
THIRD - To the payment to the persons entitled thereto of interest on overdue
principal of and premium, if any, on the Bonds without preference or priority as
between principal or premium or interest one over the others, or any installment
of interest over any other installment of interest, or of any Bond over any
other Bond, and if the amount available shall not be sufficient to pay such
amounts in full, then ratably, without any discrimination or privilege.
 
(b)           If the principal of all the Bonds shall have become due or shall
have been declared due and payable, all such moneys shall be applied to the
payment of the principal and premium, if any, and interest then due and unpaid
upon the Bonds (other than Bonds matured or called for redemption or interest
due on Bonds for the payment of which moneys are held pursuant to the provisions
of this Indenture), without preference or priority of principal, premium or
interest one over the others, or of any installment of interest over any other
installment of interest, or of any Bond over any other Bond, ratably, according
to the amounts due respectively for principal and interest, to the persons
entitled thereto without any discrimination or privilege.
 
(c)           If the principal of all the Bonds shall have been declared due and
payable, and if such declaration shall thereafter have been rescinded and
annulled under the provisions of
 

 
 62

--------------------------------------------------------------------------------

 

this Article, then, subject to the provisions of Section 9.05(b) hereof in the
event that the principal of all the Bonds shall later become due or be declared
due and payable, the moneys shall be applied in accordance with the provisions
of Section 9.05(a) hereof.
 
Whenever moneys are to be applied pursuant to the provisions of this Section,
such moneys shall be applied at such times, and from time to time, as the
Trustee may determine. Whenever the Trustee shall apply such moneys, it shall
fix the date upon which such application is to be made and upon such date
interest on the amounts of principal to be paid on such date shall cease to
accrue.  The Trustee shall give such notice as it may deem appropriate of the
deposit with it of any such moneys and of the fixing of any such date.
 
Whenever all principal of and premium, if any, and interest on all Bonds have
been paid under the provisions of this Section 9.05 and all expenses and charges
of the Trustee have been paid, any balance remaining in the Bond Fund shall be
paid to the Borrower as provided in Section 6.10 hereof.
 
SECTION 9.06                                REMEDIES VESTED IN TRUSTEE.  All
rights of action (including the right to file proofs of claims) under this
Indenture or under any of the Bonds may be enforced by the Trustee without the
possession of any of the Bonds or the production thereof in any trial or other
proceedings relating thereto and any such suit or proceeding instituted by the
Trustee shall be brought in its name as Trustee without the necessity of joining
as plaintiffs or defendants any Owners of the Bonds, and any recovery of
judgment shall be for the equal and ratable benefit of the Owners of the
Outstanding Bonds.
 
SECTION 9.07                                RIGHTS AND REMEDIES OF
BONDHOLDERS.  No Owner of any Bond shall have any right to institute any suit,
action or proceeding in equity or at law for the enforcement of this Indenture
or for the execution of any trust thereof or for the appointment of a receiver
or any other remedy hereunder, unless (i) a default has occurred of which a
Responsible Officer of the Trustee has actual knowledge or has been notified as
provided in subsection (g) of Section 10.01 hereof, (ii) such default shall have
become an Event of Default hereunder and be continuing and shall not be subject
to control by the Bank or the Bond Insurer under Section 9.03, (iii) the Owners
of more than a majority in aggregate principal amount of Bonds then Outstanding
shall have made written request to the Trustee, either to proceed to exercise
the powers herein granted or to institute such action, suit or proceeding in its
own name, and shall have offered to the Trustee indemnity as provided in Section
10.01(i), and (iv) the Trustee shall for sixty (60) days after such notice,
request and offer of indemnity fail or refuse to exercise the powers herein
granted, or to institute such action, suit or proceeding in its own name; and
such notification, request and offer of indemnity are hereby declared in every
case at the option of the Trustee to be conditions precedent to the execution of
the powers and trusts of this Indenture, and to any action or cause of action
for the enforcement of this Indenture, or for the appointment of a receiver or
for any other remedy hereunder.  No one or more Owners of the Bonds shall have
any right in any manner whatsoever to enforce any right hereunder except in the
manner herein provided, and all proceedings at law or in equity shall be
instituted, had and maintained in the manner herein provided and for the equal
and ratable benefit of the Owners of all Bonds then outstanding.  Nothing in
this Indenture shall, however, affect or impair the right of the Owner of any
Bond to enforce the payment of the principal of and premium, if any, and
interest on such Bond at and after the maturity thereof.
 

 
 63

--------------------------------------------------------------------------------

 

SECTION 9.08                                TERMINATION OF PROCEEDINGS.  In case
the Trustee shall have proceeded to enforce any right under this Indenture by
the appointment of a receiver or otherwise, and such proceedings shall have been
discontinued or abandoned for any reason, or shall have been determined
adversely, then and in every such case the Issuer, the Trustee and the
Bondholders shall be restored to their former positions and rights hereunder,
respectively, and all rights, remedies and powers of the Trustee shall continue
as if no such proceedings had been taken.
 
SECTION 9.09                                WAIVERS OF EVENTS OF
DEFAULT.  Subject to the next paragraph and to the last two paragraphs of
Section 9.03, which shall apply at all times while the Bonds are secured by a
Letter of Credit or Bond Insurance, the Trustee may in its discretion waive any
Event of Default hereunder and rescind its consequences and shall do so upon the
written request of the Owners of not less than a majority in aggregate principal
amount of all Bonds then Outstanding; provided, however, that there shall not be
waived any Event of Default in the payment of the principal of, or premium on,
any Outstanding Bonds when due (whether at maturity or by redemption), or any
Event of Default in the payment when due of the interest on any such Bonds,
unless prior to such waiver and rescission, all arrears of principal of and
interest upon such Bonds, and interest on overdue principal at the rate borne by
the Bonds on the date on which such principal became due and payable, and all
arrears of premium, if any, when due, together with the reasonable expenses of
the Trustee and of the Owners of such Bonds, including reasonable attorneys’
fees paid or incurred, shall have been paid or provided for; provided further,
there shall not be waived any Event of Default in the payment when due of any
purchase prices of any Bonds pursuant to Article IV hereof, unless prior to such
waiver and rescission all arrears of such purchase prices, together with
reasonable expenses of the Trustee and of the Owners of such Bonds, including
reasonable attorneys’ fees paid or incurred, shall have been paid or provision
therefor made; provided further that no waiver of an Event of Default set forth
in Section 9.02 and Section 9.03 may become effective unless the Trustee has
received written notice from the Bank that the Letter of Credit has been fully
reinstated and is in full force and effect and that the notice from the Bank
declaring an event of default under the Reimbursement Agreement has been
rescinded by the Bank.  In the case of any such waiver and rescission, or in
case any proceeding taken by the Trustee on account of any such default shall
have been discontinued or abandoned or determined adversely, then and in every
such case the Issuer, the Trustee and the Bondholders shall be restored to their
former positions and rights hereunder, respectively, but no such waiver and
rescission shall extend to any subsequent or other default, or impair any right
consequent thereon.  All waivers under this Indenture shall be in writing and a
copy thereof shall be delivered to the Issuer, the Borrower, the Remarketing
Agent and the Auction Agent.
 
The provisions of Sections 9.01 and 9.02 hereof are subject to the conditions
that if, after the principal of all Bonds then Outstanding shall have been
declared to be due and payable, all arrears of principal of and interest upon
such Bonds, and the premium, if any, on all Bonds then Outstanding which shall
have become due and payable otherwise than by acceleration, and all other sums
payable under this Indenture, except the principal of, and interest on, the
Bonds which by such declaration shall have become due and payable, shall have
been paid by or on behalf of the Issuer, together with the reasonable expenses
of the Trustee and of the Owners of such Bonds, including reasonable attorneys’
fees paid or incurred, and if no other
 

 
 64

--------------------------------------------------------------------------------

 

defaults shall have occurred and be continuing, and, to the extent that a Letter
of Credit is then in effect, the amount available for interest draws under such
Letter of Credit shall have been reinstated by the Bank in writing, then and in
every such case, the Trustee shall, with the consent of the Bank or the Bond
Insurer, as applicable (except in the event of a Bank Default or an Insurer
Default), annul such declaration of maturity and its consequences, which waiver
and annulment shall be binding upon all Holders of Bonds; but no such waiver,
rescission and annulment shall extend to or affect any subsequent default or
impair any right or remedy consequent thereon.  In the case of any such
annulment, the Borrower, the Issuer, the Trustee and the Holders of the Bonds
shall be restored to their former positions and rights under this
Indenture.  All waivers and annulments under this Indenture shall be in writing
and a copy thereof shall be delivered to the Issuer, the Bond Insurer, the Bank,
the Borrower, the Remarketing Agent and the Auction Agent, as applicable.
 
SECTION 9.10                                NOTICE OF EVENT OF DEFAULT UNDER
SECTION 9.01(e) HEREOF; OPPORTUNITY OF BORROWER TO CURE DEFAULTS.  Anything
herein to the contrary notwithstanding, no default described in Section 9.01(e)
hereof shall constitute an Event of Default until actual notice of such default,
requiring that it be remedied and stating that such notice is a “Notice of
Default” hereunder, by registered or certified mail shall be given to the Issuer
and the Borrower by the Trustee or to the Issuer and the Borrower and the
Trustee by the Owners of a majority in aggregate principal amount of all Bonds
Outstanding, and the Issuer or the Borrower on behalf of the Issuer shall have
had ninety days after receipt of such notice to correct said default or cause
said default to be corrected, and shall not have corrected said default or
caused said default to be corrected within the applicable period; provided,
however, if said default be such that it cannot be corrected within the
applicable period, it shall not constitute an event of default if corrective
action is instituted within the applicable period and diligently pursued until
the default is corrected and the fact of such non-correction, corrective action
and diligent pursuit is evidenced to the Trustee by a certificate of an
Authorized Borrower Representative or an Authorized Issuer Representative.
 
Whenever, so long as the Borrower is not in default under the Agreement, after a
reasonable request by the Borrower, the Issuer shall fail, refuse or neglect to
give any direction to the Trustee or to require the Trustee to take any other
action which the Issuer is required to have the Trustee take pursuant to the
provisions of the Agreement or this Indenture, the Borrower instead of the
Issuer may give any such direction to the Trustee or require the Trustee to take
any such action.  Upon receipt by the Trustee of a written notice signed by the
Authorized Borrower Representative stating that the Borrower has made reasonable
request of the Issuer, and that the Issuer has failed, refused or neglected to
give any direction to the Trustee or to require the Trustee to take any such
action, the Trustee is hereby irrevocably empowered and directed to accept such
direction from the Borrower as sufficient for all purposes of this
Indenture.  The Borrower shall have the direct right to cause the Trustee to
comply with any of the Trustee’s obligations under this Indenture to the same
extent that the Issuer is empowered so to do.
 
Certain actions or failures to act by the Issuer under this Indenture may create
or result in an event of default under this Indenture and the Issuer hereby
grants the Borrower full authority, to the extent permitted by law, for account
of the Issuer to perform or observe any covenant or obligation of the Issuer
alleged in a written notice to the Issuer and the Borrower
 

 
 65

--------------------------------------------------------------------------------

 

from the Trustee not to have been performed or observed, in the name and stead
of the Issuer with full power to do any and all things and acts to remedy any
default.
 
SECTION 9.11                                RIGHTS OF THE BANK.  All consents,
approvals and requests required of the Bank shall be deemed not required if the
Bank has failed to fulfill its obligations to make payments under the Letter of
Credit in accordance with the terms thereof or a Bank Default has occurred and
is continuing.  The Trustee, in its exercise of its rights for the benefit of
Owners of Bonds under this Article IX and the rights of the Issuer assigned
under this Indenture (but not including the rights of the Trustee or the Issuer
under this Indenture for its own benefit including, but not limited to,
indemnification and any fees and expenses owed to it), in the event that all
Outstanding Bonds are Bank Bonds, shall be subject to the direction of the
 
Bank.  In the event that less than all Outstanding Bonds are secured by the Bank
pursuant to the Letter of Credit, the Bank shall be treated as the owner of all
Bank Bonds for purposes of giving directions, consents, waivers or other
actions.  In no event shall the Bonds, while secured by the Letter of Credit, be
accelerated without the prior written consent of the Bank so long as the Letter
of Credit is in full force and effect and the Bank has not defaulted thereunder
(i) by failing to honor a draft submitted under the Letter of Credit in strict
conformity therewith or (ii) in any other material respect, and all interest
draws under the Letter of Credit have been reinstated.
 
ARTICLE X
 


 
THE TRUSTEE
 
SECTION 10.01                                           ACCEPTANCE OF THE TRUSTS
BY TRUSTEE.  The Trustee hereby accepts the trusts imposed upon it by this
Indenture, represents and covenants that it is fully empowered under the
applicable laws and regulations of the State to accept said trusts, and agrees
to perform said trusts, but only upon and subject to the following express terms
and conditions, and no implied covenants or obligations shall be read into this
Indenture against the Trustee:
 
(a)           The Trustee may execute any of the trusts or powers hereof and
perform any of its duties by or through attorneys, agents, custodians, nominees,
receivers or employees and shall not be responsible for the supervision of, or
the acts of any attorneys, agents or receivers appointed by it in good faith and
without negligence, and shall be entitled to advice of Counsel concerning all
matters of trusts hereof and the duties hereunder, and may in all cases pay such
reasonable compensation to all such attorneys, agents and receivers as may
reasonably be employed in connection with the trusts hereof.  The Trustee may
act upon the opinion or advice of Counsel.  The Trustee shall not be responsible
for any loss or damage resulting from any action or non-action in good faith in
reliance upon such opinion or advice.
 
(b)           Except for its certificate of authentication on the Bonds and the
other information the Trustee is required to set forth on the Bonds pursuant to
Section 2.06 hereof, the Trustee shall not be responsible for any recital herein
or in the Bonds, or the validity, priority, recording, or rerecording, filing,
or refiling of this Indenture or any financing statement, amendments to this
Indenture, or continuation statements, or for reviewing any annual reports,
 

 
 66

--------------------------------------------------------------------------------

 

financial statements or audits, or for insuring the Project or collecting any
insurance moneys, other than the Bond Insurance, or for the validity of the
execution by the Issuer of this Indenture or for any supplements hereto or
instruments of further assurance, or for the sufficiency of the security for the
Bonds issued hereunder or intended to be secured hereby, for the value or title
of the Project or as to the maintenance of the security hereof.  The Trustee
shall not be bound to ascertain or inquire as to the performance or observance
of any covenants, conditions or agreements on the part of the Issuer or on the
part of the Borrower under the Agreement, except as hereinafter set forth, but
the Trustee may require of the Issuer or the Borrower full information and
advice as to the performance of the covenants, conditions and agreements
aforesaid.  Except as otherwise provided in Sections 9.02 and 9.03 hereof, the
Trustee shall have no obligation to perform any of the rights or obligations of
the Issuer under the Agreement.  The Trustee shall not be liable for
participating in any act directed by the Issuer or the Borrower which might
cause the Bonds to be “arbitrage bonds” within the meaning of Section 148(a) of
the 1986 Code.  The Trustee shall not be responsible or liable for the selection
of any investment or for any loss suffered in connection with any investment of
funds made by it in accordance with Article VII hereof including, without
limitation, any loss suffered in connection with the sale of any investment
pursuant to Article VII hereof.
 
(c)           The Trustee shall not be accountable for the use of any Bonds
authenticated or delivered hereunder.  The Trustee may become the Owner of Bonds
and otherwise transact banking and trustee business with the Borrower with the
same rights which it would have if it were not Trustee.
 
(d)           The Trustee shall be fully protected in acting in good faith upon
any notice, request, resolution, consent, certificate, affidavit, letter,
telegram, statement, internet, opinion, bond, note or other paper or document,
or direction (whether in original, electronic or facsimile form), believed to be
genuine and correct and to have been signed or sent or given by the proper
person or persons.  Any action taken by the Trustee pursuant to this Indenture
upon the request or direction or authority or consent of any person who at the
time of making such request or giving such authority or consent is the Owner of
any Bond shall be conclusive and binding upon all future owners of the same Bond
and upon Bonds issued in exchange therefor or upon transfer or in place thereof.
 
(e)           As to the existence or non-existence of any fact or as to the
sufficiency or validity of any instrument, paper or proceeding, the Trustee
shall be entitled to conclusively rely upon a certificate signed on behalf of
the Issuer by an Authorized Issuer Representative as sufficient evidence of the
facts therein contained, and prior to the occurrence of a default of which the
Trustee has been notified as provided in subsection (g) of this Section, or
subsequent to the waiver, rescission or annulment of a default as provided in
Article IX hereof, shall also be at liberty to accept a similar certificate to
the effect that any particular dealing, transaction or action is necessary or
expedient, but may at its discretion secure such further evidence deemed
necessary or advisable, but shall in no case be bound to secure the same. The
Trustee may accept a certificate signed on behalf of the Issuer by an Authorized
Issuer Representative to the effect that a resolution or ordinance in the form
therein set forth has been adopted by the Issuer as conclusive evidence that
such resolution or ordinance has been duly adopted, and is in full force and
effect.
 

 
 67

--------------------------------------------------------------------------------

 

(f)           The permissive right of the Trustee to do things enumerated in
this Indenture shall not be construed as a duty and the Trustee shall not be
liable in the performance of its obligations hereunder except for its own
negligence or willful misconduct.
 
(g)           The Trustee shall not be required to take notice or be deemed to
have notice of any default or Event of Default hereunder, except failure by the
Issuer to cause to be made any of the payments to the Trustee required to be
made by Article IV hereof and all defaults under Section 9.01(a), (b) or (c)
hereof, unless a Responsible Officer shall be specifically notified in writing
of such default by the Issuer, the Bond Insurer, the Bank, the Liquidity
Provider, the Auction Agent, the Remarketing Agent or the Owners of at least a
majority in aggregate principal amount of all Bonds then outstanding and such
notice references the Bonds and this Indenture.
 
(h)           The Trustee shall not be required to give any bonds or surety in
respect of the execution of its trusts and powers hereunder.
 
(i)           Before taking any action under Article IX hereof at the request or
direction of the Owners of the Bonds, the Bank or the Bond Insurer, the Trustee
may require that an indemnity bond satisfactory to it be furnished by the Owners
of the Bonds (the Trustee acknowledging that, (1) the Bank’s unsecured agreement
to indemnify the Trustee will be sufficient for this purpose, (2) that the
Trustee may not seek indemnity as a condition to drawing on a Letter of Credit
in connection with an acceleration of the Bonds under Section 9.02, and (3) that
if the Trustee has received notice from the Bank pursuant to Section 9.01(f) or
Section 9.01(g), the Trustee may not seek indemnity as a condition to an
acceleration of the Bonds and drawing upon the Letter of Credit as required
pursuant to Section 9.02) for the reimbursement of all expenses to which it may
be put and to protect it against all liability, except liability which is
adjudicated to have resulted from its own negligence or willful misconduct in
connection with any action so taken.
 
(j)           All moneys received by the Trustee shall, until used or applied or
invested as herein provided, be held in trust for the purposes for which they
were received and shall not be commingled with the general funds of the Trustee
but need not be segregated from other funds except to the extent required or
permitted by law.  Neither the Trustee nor any Paying Agent shall be under any
liability for interest on any moneys received hereunder except such as may be
agreed upon.
 
(k)           The Trustee, prior to the occurrence of an Event of Default
specified in Section 9.01 of this Indenture and after the curing or waiving of
all Events of Default which may have occurred, undertakes to perform such duties
and only such duties as are specifically set forth in this Indenture and, in the
absence of bad faith on its part, the Trustee may conclusively rely, as to the
truth of the statements and correctness of the opinions expressed therein, upon
certificates or opinions furnished to the Trustee and conforming to the
requirements of this Indenture; but in the case of any such certificates or
opinions which by any provision hereof are specifically required to be furnished
to the Trustee, the Trustee shall be under a duty to examine the same to
determine whether or not they conform to the requirements of this Indenture.  In
case an event of default has occurred (which has not been cured or waived) the
Trustee shall exercise such of the rights and powers vested in it by this
Indenture, and use the same degree of care and
 

 
 68

--------------------------------------------------------------------------------

 

skill in their exercise, as a prudent person would exercise or use under the
circumstances in the conduct of his own affairs.
 
(l)           No provision of this Indenture shall be construed to relieve the
Trustee from liability for its own negligent action, its own negligent failure
to act, or its own willful misconduct, except that:
 
(i)                This subsection shall not be construed to limit the effect of
subsection (k) of this Section;
 
(ii)                The Trustee shall not be liable for any error of judgment
made in good faith by an officer of the Trustee, unless it shall be proved that
the Trustee was negligent in ascertaining the pertinent facts;
 
(iii)                The Trustee shall not be liable with respect to any action
taken or omitted to be taken by it in good faith in accordance with the
direction of the Owners of a majority in aggregate principal amount of the Bonds
outstanding relating to the time, method and place of conducting any proceeding
or any remedy available to the Trustee, or exercising any trust or power
conferred upon the Trustee, under this Indenture; and
 
(iv)                No provision of this Indenture shall require the Trustee to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder, or in the exercise of any of its
rights or powers, if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it.
 
(m)           Notwithstanding anything elsewhere in this Indenture contained,
the Trustee shall have the right, but shall not be required, to demand, in
respect of the authentication of any Bonds, the withdrawal of any cash, the
release of any property, or any action whatsoever within the purview of this
Indenture, any showings, certificates, opinions, appraisals or other
information, or corporate action or evidence thereof, in addition to that by the
terms hereof required as a condition of such action by the Trustee, deemed
desirable for the purpose of establishing the right of the Issuer to the
authentication of any Bonds, the withdrawal of any cash, or as a condition to
the taking of any action by the Trustee.
 
(n)           In the event the Trustee incurs expenses or renders services in
connection with an event of bankruptcy, reorganization or insolvency, such
expenses (including the fees and expenses of its counsel) and the compensation
for such services are intended to constitute expenses of administration under
any bankruptcy, reorganization or insolvency.
 
(o)           To the extent that the Trustee is also acting as Paying Agent,
Registrar or Tender Agent hereunder, the rights and protections afforded to the
Trustee pursuant to this Article X shall also be afforded to such Paying Agent,
Registrar and Tender Agent.
 
(p)           In no event shall the Trustee be responsible or liable for any
loss or damage caused by Force Majeure, nor for special, indirect, or
consequential loss or damage of any kind whatsoever (including, but not limited
to, loss of profit) irrespective of whether the
 

 
 69

--------------------------------------------------------------------------------

 

Trustee has been advised of the likelihood of such loss or damage and regardless
of the form of action.
 
Notwithstanding any other provision of this Indenture, in determining whether
the rights of the Bondholders will be adversely affected by any action taken
pursuant to the terms and provisions hereof, the Trustee (or Paying Agent) shall
consider the effect on the Bondholders as if there were no Bond Insurance or
Letter of Credit, as applicable, and shall have the right to be provided with
and may rely upon an Opinion of Counsel in making such determination.
 
SECTION 10.02                                           CORPORATE TRUSTEE
REQUIRED; ELIGIBILITY.  There shall at all times be a Trustee hereunder which
(i) shall be a corporation organized and doing business as a commercial bank or
trust company in good standing under the laws of the United States of America or
any state or territory thereof, duly authorized under such laws to exercise
corporate trust powers, (ii) be authorized to accept and exercise the trusts
herein provided, have a combined reported capital and surplus of at least
$75,000,000, (iii) be subject to examination by Federal or state authority and
have such offices and agencies in such locations as are required under the Act
and as are required to enable it to perform the functions herein contemplated,
(iv) have a short-term debt rating from S&P of at least 'A-2' (or, if no
short-term debt rating, a long-term debt rating of 'BBB+') or be a federal
depository institution or state-chartered depository institution subject to
regulations regarding fiduciary funds on deposit, and (v) be acceptable to the
Bond Insurer, if any.  If such corporation publishes reports of condition at
least annually, pursuant to law or to the requirements of the aforesaid
supervising or examining authority, then for the purposes of this Section 10.02,
the combined capital and surplus of such corporation shall be deemed to be its
combined capital and surplus as set forth in its most recent report of condition
so published.
 
SECTION 10.03                                           FEES, CHARGES AND
EXPENSES OF TRUSTEE.  The Trustee shall be entitled to payment and/or
reimbursement from the Borrower for reasonable fees for its services rendered
hereunder and all advances, fees of counsel and other expenses reasonably made
or incurred by the Trustee in connection with such services hereunder; provided,
that if such expenses are determined to have been caused by the negligence or
willful misconduct of the Trustee it shall not be entitled to compensation or
reimbursement therefor.  The Trustee shall have a first lien with right of
payment prior to payment on account of principal of or premium, if any, or
interest on any Bond upon all moneys in its possession under any provisions
hereof for the foregoing advances, fees, costs and expenses incurred; provided,
however, that the Trustee shall not have a first lien with right of payment
prior to payment on account of principal of or premium, if any, or interest on
any Bond with respect to moneys in the Bond Fund held for the payment of the
principal of and premium, if any, and interest on particular Bonds or moneys
held for the payment of the purchase price of particular Bonds.  The Trustee’s
rights under this Section 10.03 shall survive the termination or expiration of
this Indenture and the resignation or removal of the Trustee.
 
SECTION 10.04                                           NOTICE TO BONDHOLDERS IF
DEFAULT OCCURS.  If a default occurs of which the Trustee is by subsection (g)
of Section 10.01 hereof required to take notice or if notice of default be given
as in said subsection (g) provided, the Trustee shall within fifteen (15) days
thereafter (unless such default is cured or waived), give notice of such default
to each Owner of Bonds then Outstanding, provided that, except in the case of a
default
 

 
 70

--------------------------------------------------------------------------------

 

in the payment of the principal of or premium, if any, or interest on any Bond,
the Trustee may withhold such notice to the Bondholders if and so long as a
trust committee of Responsible Officers of the Trustee in good faith determine
that the withholding of such notice is in the interests of the Bondholders and
provided further that nothing in this Section 10.04 shall be deemed to limit the
notice required by the second to last paragraph of Section 9.05 hereof.
 
SECTION 10.05                                           INTERVENTION BY
TRUSTEE.  In any judicial proceeding to which the Issuer or the Borrower is a
party and which in the opinion of the Trustee and its Counsel has a substantial
bearing on the interests of Owners of the Bonds, the Trustee may intervene on
behalf of Bondholders and, subject to the provisions of Section 10.01(i), shall
do so if requested in writing by the Owners of a majority in aggregate principal
amount of all Bonds then outstanding.
 
SECTION 10.06                                           SUCCESSOR TRUSTEE.  Any
corporation or association into which the Trustee may be merged or converted, or
with which it may be consolidated, or to which it may sell, lease or transfer
its corporate trust business and assets as a whole or substantially as a whole,
shall be and become successor Trustee hereunder and shall be vested with all the
trusts, powers, rights, obligations, duties, remedies, immunities and privileges
hereunder as was its predecessor, without the execution or filing of any
instrument on the part of any of the parties hereto.
 
SECTION 10.07                                           RESIGNATION BY THE
TRUSTEE.  The Trustee may at any time resign from the trusts hereby created by
giving sixty (60) days written notice by registered or certified mail to the
Issuer, the Borrower, the Liquidity Provider, the Bank, the Bond Insurer, the
Owner of each Bond, the Auction Agent and the Remarketing Agent, and such
resignation shall not take effect until the appointment of a successor Trustee
pursuant to the provisions of Section 10.09 hereof and acceptance by the
successor Trustee of the trusts created hereby.  If no successor Trustee shall
have been so appointed and have accepted appointment within forty-five (45) days
of the giving of written notice by the resigning Trustee as aforesaid, the
resigning Trustee may petition any court of competent jurisdiction for the
appointment of a successor Trustee or any Bondholder who has been a bona fide
holder of a Bond for at least six months may, on behalf of itself and others
similarly situated, petition any such court for the appointment of a successor
trustee.  Such court may thereupon, after such notice, if any, as it may deem
proper and may prescribe, appoint a successor trustee meeting the qualifications
set forth in Section 10.02.
 
SECTION 10.08                                           REMOVAL OF THE
TRUSTEE.  
 
(a)           In case at any time either of the following shall occur:
 
(1)           the Trustee shall cease to be eligible in accordance with the
provisions of Section 10.02 hereof and shall fail to resign after written
request therefor by the Issuer or by any Bondholder who has been a bona fide
holder of a Bond for at least six months, or
 
(2)           the Trustee shall become incapable of acting, or shall be adjudged
a bankrupt or insolvent, or a receiver of the Trustee or of its property shall
be
 

 
 71

--------------------------------------------------------------------------------

 

appointed, or any public officer shall take charge or control of the Trustee or
of its property or affairs for the purpose of rehabilitation, conservation or
liquidation,
 
then, in any such case, the Issuer may remove the Trustee and appoint a
successor Trustee (with the advice of the Borrower and the consent of the Bond
Insurer) by an instrument in writing, or any such Bondholder may, on behalf of
itself and all others similarly situated, petition any court of competent
jurisdiction for the removal of the Trustee and the appointment of a successor
Trustee, in each case, meeting the eligibility standards set forth in
Section 10.02.  Such court may thereupon, after such notice if any, as it may
deem proper and may prescribe, remove the Trustee and appoint a successor
Trustee.
 
(b)           The Issuer, in its sole discretion or upon the written request of
an Authorized Borrower Representative, or the Owners of a majority in aggregate
principal amount of the Bonds at the time outstanding or the Bond Insurer or the
Bank, for any failure by the Trustee to fulfill its obligations hereunder may at
any time, with or without cause, remove the Trustee and appoint a successor
Trustee by an instrument or concurrent instruments in writing signed by the
Issuer (with the advice of the Borrower and the consent of the Bond Insurer and
the Bank) or such Bondholders, as the case may be.
 
(c)           Any resignation or removal of the Trustee and appointment of a
successor trustee, pursuant to any of the provisions of this Section shall not
become effective until the acceptance of appointment by the successor Trustee as
provided in Section 10.09 and acceptance by the successor Trustee of the trusts
created hereby.
 
SECTION 10.09                                           APPOINTMENT OF SUCCESSOR
TRUSTEE.  In case the Trustee hereunder shall:
 
(a)           resign pursuant to Section 10.07 hereof;
 
(b)           be removed pursuant to Section 10.08 hereof; or
 
(c)           be dissolved, taken under the control of any public officer or
officers or of a receiver appointed by a court, or otherwise become incapable of
acting hereunder,
 
a successor shall be appointed by the Issuer at the direction of the Borrower
and with the written consent of the Bond Insurer and the Bank, which consent
shall not be unreasonably withheld; provided, that if a successor Trustee is not
so appointed within ten (10) days after notice of resignation is mailed or
instrument of removal is delivered as provided under Sections 10.07 and 10.08
hereof, respectively, or within ten (10) days of the Issuer’s knowledge of any
of the events specified in (c) hereinabove, then the Owners of a majority in
aggregate principal amount of Bonds then outstanding, by filing with the Issuer,
the Borrower, the Auction Agent and the Remarketing Agent, an instrument or
concurrent instruments in writing signed by or on behalf of such Owners, may
designate a successor Trustee meeting the eligibility standards set forth in
Section 10.02.
 
SECTION 10.10                                           CONCERNING ANY SUCCESSOR
TRUSTEES.  Every successor Trustee appointed hereunder shall execute,
acknowledge and deliver to its predecessor and also to the Issuer and the
Borrower, an instrument in writing accepting such appointment
 

 
 72

--------------------------------------------------------------------------------

 

hereunder, and thereupon such successor shall become fully vested with all the
trusts, powers, rights, obligations, duties, remedies, immunities and privileges
of its predecessor; but, nevertheless, and upon payment of its charges (1) such
predecessor shall, on the written request of the Issuer, execute and deliver an
instrument transferring to such successor Trustee all the trusts, powers,
rights, obligations, duties, remedies, immunities and privileges of such
predecessor hereunder and (2) such predecessor shall deliver, upon payment of
its charges hereunder, all securities and moneys held by it as Trustee hereunder
to its successor and transfer any Liquidity Facility or Letter of Credit to such
successor.  Should any instrument in writing from the Issuer be required by any
successor Trustee for more fully and certainly vesting in such successor the
trusts, powers, rights, obligations, duties, remedies, immunities and privileges
hereby vested in the predecessor any and all such instruments in writing shall,
on request, be executed, acknowledged and delivered by the Issuer at the expense
of the Borrower. The resignation of any Trustee and the instrument or
instruments removing any Trustee and appointing a successor hereunder, together
with all other instruments provided for in this Article, shall be filed or
recorded by the successor Trustee in each recording office, if any, where the
Indenture or a financing statement relating thereto shall have been filed or
recorded.  No Trustee hereunder shall be liable for the acts or omissions of any
successor Trustee.
 
SECTION 10.11                                           TRUSTEE PROTECTED IN
RELYING UPON RESOLUTION.  The resolutions, ordinances, opinions, certificates
and other instruments (whether in original, electronic or facsimile form)
provided for in this Indenture may be accepted by the Trustee as conclusive
evidence of the facts and conclusions stated therein and shall be full warrant,
protection and authority to the Trustee for the release of property and the
withdrawal of cash hereunder.
 
SECTION 10.12                                           SUCCESSOR TRUSTEE AS THE
TRUSTEE, PAYING AGENT, TENDER AGENT AND REGISTRAR.  In the event of a change in
the office of the Trustee, the predecessor Trustee which has resigned or been
removed shall cease to be Trustee, Tender Agent, Registrar and Paying Agent, and
the successor Trustee shall become such Trustee, Tender Agent, Registrar and
Paying Agent.
 
SECTION 10.13                                           NOTICES TO BE GIVEN BY
TRUSTEE.  The Trustee shall provide the Issuer, the Borrower, the Liquidity
Provider, and the Bank with the following:
 
(A)           On or before December 15 of each year during which any of the
Bonds are outstanding, commencing December 15, 2008, or upon any significant
change that occurs which would adversely impact the Trustee’s ability to perform
its duties under the Indenture, a written disclosure of any such change, or if
applicable, of any conflicts that the Trustee may have as a result of other
business dealings between the Trustee and the Borrower.  If there are no such
instances of a significant change, or of a conflict existing, then a statement
to that effect shall be provided on such date.
 
(B)           If there is a failure to pay any amount of principal of, premium,
if any, or interest on the Bonds when due; or if there is a failure of the
Borrower to provide any notice, certification or report specified in Section 5.3
of the Agreement; or if there is an occurrence of an Event of Default hereunder,
of which the Trustee has knowledge, the Trustee shall provide prompt written
notice to the Issuer of such occurrence.
 

 
 73

--------------------------------------------------------------------------------

 

SECTION 10.14                                           NOTICES TO RATING
AGENCY, LIQUIDITY PROVIDER AND BANK; NOTICES TO BOND INSURER.  (a)  The Trustee
shall provide the Issuer, any Rating Agency then rating the Bonds and the Bond
Insurer, the Bank, and the Liquidity Provider with written notice upon the
occurrence of: (i) the expiration, termination, extension of or substitution for
any Liquidity Facility or Letter of Credit; (ii) the discharge of liability on
the Bonds pursuant to the terms hereof; (iii) the resignation or removal of the
Trustee, Tender Agent, the Remarketing Agent or the Auction Agent; (iv)
acceptance of appointment as successor Trustee, the Tender Agent, the
Remarketing Agent or the Auction Agent hereunder; (v) the redemption of all
Bonds; (vi) a material change in the Indenture, the Agreement, the Bond
Insurance, the Liquidity Facility or the Letter of Credit; (vii) any mandatory
tender of Bonds hereunder, (viii) any addition of a Letter of Credit, Liquidity
Facility or Bond Insurance;
 
(ix) when the Bonds are no longer Outstanding; (x) the occurrence of an Event of
Default described in Section 9.01; and (xi) any other information that the
Rating Agency may reasonably request in order to maintain a rating on the
Bonds.  The Trustee shall also notify any Rating Agency then rating the Bonds of
any changes to any of the documents to which the Trustee is a party, promptly
upon entering into any such changes, as well as any changes to any of the
documents relating to the Bonds to which it is not a party, promptly upon its
receipt of notification of any such changes.
 
(a)           While Bond Insurance is in effect with respect to the Bonds, the
Trustee shall furnish to the Bond Insurer (to the attention of its surveillance
department, unless otherwise indicated):
 
(i)                as soon as practicable after the filing thereof, a copy of
any financial statement of the Issuer and a copy of any audit and annual report
of the Issuer;
 
(ii)                a copy of any notice to be given to the registered owners of
the Bonds, including, without limitation, notice of any redemption of or
defeasance of the Bonds, a copy of any notice provided to any Liquidity Provider
for the Bonds, and any certificate rendered pursuant to this Indenture relating
to the security for the Bonds; and
 
(iii)                such additional information it may reasonably request.
 
(b)           The Trustee shall, to the extent feasible, notify the Bond Insurer
of any failure of the Issuer to provide relevant notices or certificates
required to be provided by the Issuer hereunder.
 
(c)           Notwithstanding any other provision hereof, the Trustee shall
promptly notify the Bond Insurer if at any time there are insufficient moneys to
make any payments of principal and/or interest as required with respect to Bonds
insured by the Bond Insurer and immediately upon the occurrence of any Event of
Default hereunder.
 
(d)           The Trustee will, upon reasonable prior written notice, permit the
Bond Insurer to have access to and to make copies of all books and records
relating to the Bonds insured by the Bond Insurer at any reasonable time.
 

 
74 

--------------------------------------------------------------------------------

 

(e)           The Bond Insurer shall have the right to direct an accounting at
the Borrower’s expense, and the Borrower’s failure to comply with such direction
within thirty (30) days after receipt of written notice to the Issuer and the
Borrower of the direction from the Bond Insurer shall be deemed a default
hereunder; provided, however, that if compliance cannot occur within such
period, then such period will be extended so long as compliance is begun within
such period and diligently pursued, but only if such extension would not
materially adversely affect the interests of any registered owner of the Bonds
insured by the Bond Insurer.
 
ARTICLE XI
 


 
SUPPLEMENTAL INDENTURES
 
SECTION 11.01                                           SUPPLEMENTAL INDENTURES
NOT REQUIRING CONSENT OF BONDHOLDERS (BUT REQUIRING CONSENT OF THE
BORROWER).  The Issuer and the Trustee may without the consent of, or notice to,
any of the Bondholders, but with the consent of the Borrower, the Bond Insurer,
the Bank, and the Liquidity Provider pursuant to Section 11.03 hereof, enter
into an indenture or indentures supplemental to this Indenture for any one or
more of the following purposes:
 
(i)                to add to the covenants and agreements of, and limitations
and restrictions upon, the Issuer in this Indenture, other covenants,
agreements, limitations and restrictions to be observed by the Issuer which are
not contrary to or inconsistent with this Indenture as theretofore in effect;
 
(ii)                to grant to or confer or impose upon the Trustee for the
benefit of the Bondholders any additional rights, remedies, powers, authority,
security, liabilities or duties which may lawfully be granted, conferred or
imposed and which are not contrary to or inconsistent with this Indenture as
heretofore in effect;
 
(iii)                to cure any ambiguity or omission or to cure, correct or
supplement any defective provision of this Indenture in each case in such manner
as shall not adversely affect the Bondholders;
 
(iv)                to evidence the appointment of a separate trustee or a
co-trustee or to evidence the succession of a new trustee or a new co-trustee
hereunder;
 
(v)                to comply with the requirements of the Trust Indenture Act of
1939, as from time to time amended, to the extent applicable;
 
(vi)                to subject to this Indenture additional revenues, properties
or collateral;
 
(vii)                to provide for the issuance of coupon bonds (provided,
however, that the Issuer and the Trustee have received an opinion of Bond
Counsel to the effect that the issuance of such coupon bonds complies with all
applicable laws and will not adversely affect the Tax-Exempt status of the
Bonds);
 
(viii)                to provide for the use of an uncertificated book entry
system (provided, however, that the Issuer and the Trustee have received an
opinion of Bond Counsel to the
 

 
 75

--------------------------------------------------------------------------------

 

effect that the use of an uncertificated book entry system complies with all
applicable laws and will not adversely affect the Tax-Exempt status of the
Bonds);
 
(ix)                to modify, alter, amend or supplement the Indenture in any
other respect, if the effective date of such supplement or amendment is a date
on which all the Bonds affected thereby are subject to mandatory purchase or if
notice by mail of the proposed amendment or supplement is given to the Owners of
the affected Bonds at least 30 days before the effective date thereof, and, on
or before such effective date, such Owners have the right to require purchase of
their Bonds;
 
(x)                to authorize different Authorized Denominations of the Bonds
and to make correlative amendments and modifications to this Indenture regarding
exchangeability of Bonds of different Authorized Denominations, redemptions of
portions of Bonds of particular Authorized Denominations and similar amendments
and modifications of a technical nature;
 
(xi)                to modify, delete or supplement any provision, term or
requirement relating to Bonds that may bear interest at Flexible Rates to the
extent deemed necessary or desirable further to protect or assure the Tax-Exempt
status of the Bonds; provided, however, that the effective date of any such
modification, deletion or supplementation with respect to any Bond shall be no
earlier than the day succeeding the last day of any then current Flexible
Segment with respect to such Bond;
 
(xii)                to preserve the Tax-Exempt status of the Bonds;
 
(xiii)                to modify, alter, amend or supplement in any manner any
provision of this Indenture relating to Auction Bonds at any time while the
Bonds do not bear interest at an Auction Rate; or
 
(xiv)                to modify, alter, amend or supplement this Indenture in any
other respect which is not adverse to the Bondholders and which does not involve
a change described in clause (a), (b), (c), (d) or (e) of Section 11.02 hereof.
 
SECTION 11.02                                           SUPPLEMENTAL INDENTURES
REQUIRING CONSENT OF BONDHOLDERS AND THE BORROWER.  Exclusive of supplemental
indentures covered by Section 11.01 hereof and subject to the terms and
provisions contained in this Section, and not otherwise, the holders of not less
than a majority in aggregate principal amount of the Bonds then Outstanding (and
with the consent of the Borrower pursuant to Section 11.03 hereof) shall have
the right, from time to time, anything contained in this Indenture to the
contrary notwithstanding, to consent to and approve the execution by the Issuer
and the Trustee of such other indenture or indentures supplemental hereto for
the purpose of modifying, amending, adding to or rescinding, in any particular
manner, any of the terms or provisions contained in this Indenture; provided,
however, that nothing in this Section contained shall permit or be construed as
permitting amendments of this Indenture, without the consent of the holders of
100% of the Bonds then Outstanding affected by such amendment, to effect (a) an
extension of the maturity date of the principal of or the interest on any Bond,
or (b) a reduction in the principal amount of, premium, if any, on any Bond or
the rate of interest thereon, or (c) an
 

 
 76

--------------------------------------------------------------------------------

 

adverse change in the rights of the Owners of the Bonds to require the purchase
thereof pursuant to Article IV hereof, or (d) a privilege or priority of any
Bond or Bonds over any other Bond or Bonds, or (e) a reduction in the aggregate
principal amount of the Bonds the Owners of which are required to consent to
such supplemental indenture.
 
If at any time the Issuer shall request the Trustee to enter into any such
supplemental indenture for any of the purposes allowed by this Section, the
Trustee shall, at the request of the Issuer and upon being satisfactorily
indemnified with respect to expenses and upon receiving from the Borrower forms
of notices and any other related solicitation materials, cause notice of the
proposed execution of such supplemental indenture to be mailed to the holders of
the Bonds affected by such supplemental indenture in substantially the manner
provided in Section 3.02 hereof with respect to redemption of Bonds.  Such
notice shall briefly set forth the nature of the proposed supplemental indenture
and shall state that copies thereof are on file at the Principal Office of the
Trustee for inspection by all Bondholders entitled to so consent.  If, within
sixty (60) days or such longer period of time as shall be prescribed by the
Issuer following the mailing of such notice, the Owners of a majority or 100%,
as the case may be, in aggregate principal amount of the Bonds Outstanding at
the time of the execution of any such supplemental indenture entitled to so
consent shall have consented to and approved the execution thereof as herein
provided, no Owner of any Bond shall have any right to object to any of the
terms and provisions contained therein, or the operation thereof, or in any
manner to question the propriety of the execution thereof, or to enjoin or
restrain the Trustee or the Issuer from executing the same or from taking any
action pursuant to the provisions thereof. The Issuer shall have the right to
extend, with the prior written consent of the Borrower, from time to time the
period within which such consent and approval may be obtained from
Bondholders.  Upon the execution of any such supplemental indenture as in this
Section permitted and provided, this Indenture shall be and be deemed to be
modified and amended in accordance therewith.
 
SECTION 11.03                                           CONSENT OF BORROWER AND
BOND INSURER.  Anything herein to the contrary notwithstanding, a supplemental
indenture under this Article XI shall not become effective unless and until the
Borrower, the Bank and Bond Insurer shall have consented to the execution and
delivery of such supplemental indenture.
 
SECTION 11.04                                           CONSENT OF REMARKETING
AGENT, AUCTION AGENT, LIQUIDITY PROVIDER AND BANK.  Anything herein to the
contrary notwithstanding, a supplemental indenture under this Article XI which
affects any rights, duties or obligations of the Remarketing Agent or the
Auction Agent, or which affects any Liquidity Facility or Letter of Credit,
shall not become effective unless and until the Remarketing Agent, the Auction
Agent, the Liquidity Provider or the Bank, as applicable, shall have consented
to the execution and delivery of such supplemental indenture.
 
SECTION 11.05                                           CONSENT OF TRUSTEE.  The
Trustee may, but shall not be obligated to, enter into any supplemental
indenture which adversely affects the Trustee’s own rights, liabilities, duties
or immunities under this Indenture or otherwise.
 
SECTION 11.06                                           REQUIRED OPINIONS OF
COUNSEL.  The Issuer and the Trustee shall be provided with and may conclusively
rely on an opinion of Counsel to the effect that any supplemental indenture
entered into by the Issuer and the Trustee complies with
 

 
 77

--------------------------------------------------------------------------------

 

the provisions of this Article XI.  No supplemental indenture or amendment or
modification to the Agreement or the Bonds shall be effective until the Issuer
and the Trustee shall have received an opinion of Bond Counsel to the effect
that such supplemental indenture or such amendment or modification is permitted
by the Act and will not adversely affect the Tax-Exempt status of the Bonds.
 
SECTION 11.07                                           NOTATION OF MODIFICATION
ON BONDS; PREPARATION OF MODIFIED BONDS.  Bonds authenticated and delivered
after the execution of any supplemental indenture pursuant to the provisions of
this Article XI may bear a notation, in form approved by the Trustee, as to any
matter provided for in such supplemental indenture, and if such supplemental
indenture shall so provide, new Bonds, so modified as to conform, in the opinion
of the Trustee and the Issuer, to any modification of this Indenture contained
in any such supplemental indenture, may be prepared by the Issuer, authenticated
by the Trustee and delivered without cost to the holders of the Bonds then
outstanding, upon surrender for cancellation of such Bonds in equal aggregate
principal amounts.
 
ARTICLE XII
 


 
AMENDMENT OF AGREEMENT
 
SECTION 12.01                                           AMENDMENTS TO AGREEMENT
NOT REQUIRING CONSENT OF BONDHOLDERS.  The Issuer and the Borrower may, with the
written consent of the Trustee, the Bond Insurer, the Liquidity Provider, and
the Bank, but without the consent of or notice to any of the Bondholders, enter
into any amendment, change or modification of the Agreement (a) as may be
required by the provisions of the Agreement or this Indenture or the Bond
Insurance, Liquidity Facility or Letter of Credit, (b) for the purpose of curing
any ambiguity or formal defect or omission, (c) so as to add additional rights
acquired in accordance with the provisions of the Agreement, (d) to preserve the
Tax-Exempt status of the Bonds, or any of them, (e) to make any modification or
amendment in any other respect if the effective date of such amendment is a date
on which all the affected Bonds are subject to mandatory purchase pursuant to
Section 4.02(a) hereof or if notice by mail of the proposed amendment or
supplement is given to the Owners of the affected Bonds at least 30 days before
the effective date, and prior to such effective date such Owners have the right
to require purchase of their Bonds pursuant to Section 4.01 hereof, or (f) in
connection with any other change therein which is not materially adverse to the
Bondholders and which does not involve a change described in clauses (a) or (b)
of Section 12.02 hereof and which in the reasonable judgment of the Trustee is
not to the prejudice of the Trustee; provided that any amendment or supplement
to Exhibit A to the Agreement contemplated in Section 3.1 of the Agreement shall
not be deemed to be an amendment of the Agreement for any purpose of this
Article XII.
 
SECTION 12.02                                           AMENDMENTS TO AGREEMENT
REQUIRING CONSENT OF BONDHOLDERS.  Unless otherwise specifically provided in
this Section, the consent of the Bond Insurer, the Bank or the Liquidity
Provider shall be required in addition to required Bondholder consent, when
required, for the execution and delivery of any amendment, supplement or change
to or modification of the Agreement.  Except for the amendments, changes or
modifications as provided in Section 12.01 hereof, neither the Issuer nor the
Borrower shall enter into any other amendment, change or modification of the
Agreement affecting any Bonds
 

 
78 

--------------------------------------------------------------------------------

 

without mailing of notice and the written approval or consent of the Owners of
not less than a majority in aggregate principal amount of the Bonds at the time
Outstanding given and procured as provided in this Section; provided, however,
that nothing in this Section or Section 12.01 (other than Section 12.01(e))
hereof shall permit or be construed as permitting, without the consent of the
holders of 100% of the Bonds then Outstanding, (a) an extension of the time of
the payment of any amounts payable under Section 4.2(a) or Section 4.2(b) of the
Agreement, or (b) a reduction in the amount of any payment or in the total
amount due under Section 4.2(a) or Section 4.2(b) of the Agreement.  If at any
time the Issuer and the Borrower shall request the consent of the Trustee to any
such proposed amendment, change or modification of the Agreement affecting any
Bonds, the Trustee shall, at the request of the Issuer and upon being
satisfactorily indemnified with respect to expenses and upon receiving from the
Borrower forms of notices and any other related solicitation materials, cause
notice of such proposed amendment, change or modification to be mailed to the
Owners of the Bonds in substantially the manner as provided by Section 3.02
hereof with respect to redemption of Bonds.  Such notice shall briefly set forth
the nature of such proposed amendment, change or modification and shall state
that copies of the instrument embodying the same are on file with the Trustee
for inspection by all Bondholders.  If, within sixty (60) days, or such longer
period as shall be prescribed by the Issuer, following the mailing of such
notice, the Owners of a majority or 100%, as the case may be, in aggregate
principal amount of the Bonds Outstanding at the time of the execution of any
such amendment, change or modification, as the case may be, entitled to so
consent shall have consented to and approved the execution thereof as herein
provided, no Owner of any Bond shall have any right to object to any of the
terms and provisions contained therein, or the operation thereof, or in any
manner to question the propriety of the execution thereof, or to enjoin or
restrain the Borrower or the Issuer from executing the same or from taking any
action pursuant to the provisions thereof, or the Trustee from consenting
thereto.  The Issuer shall have the right to extend from time to time the period
within which such consent and approval may be obtained from Bondholders.  Upon
the execution of any such amendment, change or modification as in this Section
permitted and provided, the Agreement shall be and be deemed to be modified,
changed and amended in accordance therewith.
 
SECTION 12.03                                           CONSENT OF TRUSTEE.  The
Trustee may, but shall not be obligated to, consent to any amendment, change or
modification of the Agreement which affects the Trustee’s own rights, duties or
immunities under this Indenture or otherwise.
 
SECTION 12.04                                           RELIANCE ON OPINIONS OF
COUNSEL.  The Issuer and the Trustee shall be provided with and may rely upon an
Opinion of Counsel to the effect that any such proposed amendment, change or
modification will comply with the provisions of this Article XII and an opinion
of Bond Counsel that any such amendment, change or modification does not
adversely affect the Tax-Exempt status of the Bonds.
 
ARTICLE XIII
 


 
MISCELLANEOUS
 
SECTION 13.01                                           SUCCESSORS OF THE
ISSUER.  All the covenants, stipulations, promises and agreements in this
Indenture contained, by or on behalf of the Issuer, shall bind and inure to the
benefit of its successors and assigns, whether so expressed or not.  If
 

 
 79

--------------------------------------------------------------------------------

 

any of the powers or duties of the Issuer shall hereafter be transferred by any
law of the State, and if such transfer shall relate to any matter or thing
permitted or required to be done under this Indenture by the Issuer, then the
body or official of the Issuer who shall succeed to such powers or duties shall
act and be obligated in the place and stead of the Issuer as in this Indenture
provided.
 
SECTION 13.02                                           CONSENTS OF
BONDHOLDERS.  Any consent, approval, direction or other instrument required by
this Indenture to be signed and executed by the Bondholders may be in any number
of concurrent writings of similar tenor and may be signed or executed by such
Bondholders in person or by agent appointed in writing.  Proof of the execution
of any such consent, approval, direction or other instrument or of the writing
appointing any such agent, if made in the following manner, shall be sufficient
for any of the purposes of this Indenture, and shall be conclusive in favor of
the Trustee with regard to any action taken under such request or other
instrument, namely:
 
(a)           The fact and date of the execution by any Person of any such
instrument or writing may be proved by the certificate of any officer in any
jurisdiction who by law has power to take acknowledgments within such
jurisdiction that the Person signing such instrument or writing acknowledged
before him the execution thereof, or by affidavit of any witness to such
execution or in any other manner satisfactory to the Trustee; or
 
(b)           The fact of ownership of Bonds and the amount or amounts, numbers
and other identification of such Bonds, and the date of acquiring the same shall
be proved by the registration books of the Issuer maintained by the Trustee
pursuant to Section 2.04 hereof.
 
Any request, demand, authorization, direction, notice, consent, waiver or other
action by any Bondholder shall bind every future holder of the same Bond in
respect of anything done or suffered to be done by the Trustee or the Issuer in
reliance thereon, whether or not notation of such action is made upon such Bond.
 
SECTION 13.03                                           LIMITATION OF
RIGHTS.  With the exception of rights herein expressly conferred, nothing
expressed or mentioned in or to be implied from this Indenture or the Bonds is
intended or shall be construed to give to any person other than the parties
hereto, the Borrower, the Liquidity Provider, the Bank, the Bond Insurer, the
Remarketing Agent, the Auction Agent and the Owners of the Bonds any legal or
equitable right, remedy or claim under or in respect to this Indenture.  This
Indenture and all of the covenants, conditions and provisions hereof are
intended to be and being for the sole and exclusive benefit of the parties
hereto, the Owners of the Bonds, the Remarketing Agent, the Auction Agent, and
the Borrower as herein provided.  To the extent that this Indenture confers upon
or gives or grants to the Bond Insurer any right, remedy or claim under or by
reason of this Indenture, the Bond Insurer is hereby explicitly recognized as
being a third-party beneficiary hereunder and may enforce any such right, remedy
or claim conferred, given or granted hereunder.
 
SECTION 13.04                                           WAIVER OF
NOTICE.  Whenever in this Indenture the giving of notice by mail or otherwise is
required, the giving of such notice may be waived in writing by the person
entitled to receive such notice and in any such case the giving or receipt of
 

 
 80

--------------------------------------------------------------------------------

 

such notice shall not be a condition precedent to the validity of any action
taken in reliance upon such waiver.
 
SECTION 13.05                                           SEVERABILITY.  If any
provision of this Indenture shall be invalid, inoperative or unenforceable as
applied in any particular case in any jurisdiction or jurisdictions or in all
jurisdictions, or in all cases because it conflicts with any other provision or
provisions hereof or any constitution or statute or rule of public policy, or
for any other reason, such circumstances shall not have the effect of rendering
the provision in question inoperative or unenforceable in any other case or
circumstance, or of rendering any other provision or provisions herein contained
invalid, inoperative, or unenforceable to any extent whatever.
 
The invalidity of any one or more phrases, sentences, clauses or Sections in
this Indenture contained, shall not affect the remaining portions of this
Indenture, or any part thereof.
 
SECTION 13.06                                           NOTICES.  Except as
otherwise provided herein, all notices, certificates or other communications
hereunder shall be sufficiently given if in writing and shall be deemed given
when mailed by registered, certified or first class mail, postage prepaid, or by
qualified overnight courier service, courier charges prepaid, addressed as
follows, or to such other addresses as may be given at any time pursuant to
Section 9.1 of the Agreement:
 
If to the Issuer:
Clark County Government Center
County Manager’s Office
500 South Grand Central Parkway, 6th Floor
Las Vegas, NV 89155-1111
Phone:  (702) 455-3234
Telecopy:  (702) 455-6298
If to the Borrower:
Southwest Gas Corporation
5241 Spring Mountain Road
Las Vegas, NV 89150-0002
Telecopy:  (702) 364-8597
If to the Trustee, the Paying Agent or the Tender Agent:
The Bank of New York Mellon Trust Company N.A.
2 North LaSalle Street, Suite 1020
Chicago, IL 60602
Attention:  Corporate Trust Administration
Telecopy:  (312) 827-8542
If to the Initial Bank:
JPMorgan Chase Bank, N.A.
10 S. Dearborn
Chicago, Illinois 60603
Attention:  Jennifer Fitzgerald
Phone:  (321) 732-1754
Telecopy:  (321) 732-1762


 
 81

--------------------------------------------------------------------------------

 



If to the Initial Remarketing Agent:
Banc of America Securities LLC
GAI-006-04-15
600 Peachtree Street, 4th Floor
Atlanta, GA  30308
If to Moody’s:
Moody’s Investors Service
7 World Trade Center
250 Greenwich Street
New York, NY 10007
Attention:  MSPG Surveillance
If to S&P:
Standard & Poor's
55 Water Street, 38th  Floor
Public Finance/Structured Group
New York, NY 10041
pubfin_structured@standardandpoors.com

 
Unless specifically otherwise required by the terms of this Indenture, any
notice required to be given pursuant to any provision of this Indenture may be
given by any form of electronic transmission that is capable of producing a
written record, including, without limitation, telecopy transmissions, provided
that the deliverer of any such notice given by electronic transmission shall
verify receipt of such notice promptly upon the transmission thereof and such
notice shall not be deemed duly given unless full and legible receipt thereof
has been verified by the recipient of such notice.  The Issuer, the Borrower,
the Trustee, any Bond Insurer, any Liquidity Provider, any Bank, any Remarketing
Agent and any Auction Agent by notice pursuant to this Section 13.06, may
designate any different addresses to which subsequent notices, certificates or
other communications shall be sent.  A duplicate copy of each notice, approval,
consent, request, complaint, demand or other communication given hereunder by
the Issuer, the Borrower or the Trustee to any one of the others shall also be
given to each one of the others.
 
SECTION 13.07                                           WAIVER OF PERSONAL
LIABILITY OF ISSUER MEMBERS, ETC.  No member, officer, agent or employee of the
Issuer, and no officer, official, agent or employee of the State or any
department, board or agency of the Issuer or the State shall be individually or
personally liable for the payment of the principal of or premium or interest on
the Bonds or be subject to any personal liability or accountability by reason of
the issuance thereof; but nothing herein contained shall relieve any such
member, officer, agent or employee from the performance of any official duty
provided by law or by this Indenture.
 
SECTION 13.08                                           HOLIDAYS.  If the date
for making any payment or the last date for performance of any act or the
exercising of any right, as provided in this Indenture, is not a Business Day,
such payment may be made or act performed or right exercised on the succeeding
Business Day with the same force and effect as if done on the nominal date
provided in this Indenture and no interest shall accrue on the payment so
deferred during the intervening period.


 
 82

--------------------------------------------------------------------------------

 

SECTION 13.09                                           COUNTERPARTS.  This
Indenture may be simultaneously executed in several counterparts, each of which
shall be an original and all of which shall constitute but one and the same
instrument.
 
SECTION 13.10                                           APPLICABLE LAW.  This
Indenture shall be governed exclusively by and construed in accordance with the
applicable laws of the State; provided, however, that the rights, duties and
benefits of the Trustee shall be governed by the laws of the State of New York.
 
SECTION 13.11                                           CAPTIONS.  The captions
or headings in this Indenture are for convenience only and in no way define,
limit, or describe the scope or intent of any provisions or sections of this
Indenture.
 
SECTION 13.12                                           DEALING IN BONDS.  The
Trustee, or the Remarketing Agent, in its individual capacity, may in good faith
buy, sell, own, hold and deal in any of the Bonds, and may join in any action
which any Bondholder may be entitled to take with like effect as if it did not
act in any capacity hereunder.  The Trustee or the Remarketing Agent, in its
individual capacity, either as principal or agent, may also engage in or be
interested in any financial or other transaction with the Issuer or the
Borrower, and may act as depositary, trustee or agent for any committee or body
of Bondholders secured hereby or other obligations of the Issuer as freely as if
it did not act in any capacity hereunder.
 
SECTION 13.13                                           IMMUNITY OF
INCORPORATORS.  No recourse under or upon any obligations, covenants or
agreements contained in the Agreement, this Indenture or the Bonds, or for any
claim based thereon or otherwise in respect thereof, shall be had against any
incorporator, shareholder, director, officer or employee, as such, whether past,
present, or future, of the Borrower or the Issuer or of any successor Person,
either directly or through the Borrower or the Issuer, whether by virtue of any
constitution, statute or rule of law, or by the enforcement of any assessment or
penalty or otherwise; it being expressly understood that any such liability and
any and all such claims are hereby expressly waived and released as a condition
of, and as a consideration for, the execution of the Agreement.
 
SECTION 13.14                                           BORROWER MAY ACT THROUGH
AGENTS.  In connection with any and all actions permitted or required to be
taken by the Borrower in connection with the provisions hereof, including
without limitation those set forth in Section 2.03 hereof, the Borrower may by
written instrument filed with the Trustee appoint one or more agents (which may
be the Remarketing Agent) to take such actions on its behalf, which appointment
may be revoked at any time by the Borrower by written instrument filed with the
Trustee.
 
SECTION 13.15                                           RECORD DATE FOR
DETERMINATION OF OWNERS ENTITLED TO VOTE.  The Borrower may set a record date
for the purpose of determining the Owners entitled to give or take any request,
demand, authorization, direction, notice, consent, waiver or other action, or to
vote on any action, authorized or permitted to be given or taken by Owners.  If
not set by the Borrower prior to their first solicitation of an Owner made by
any Person in respect of any such action, or, in the case of any such vote,
prior to such vote, the record date for any such action or vote shall be the
thirtieth (30th) day prior to such first
 

 
 83

--------------------------------------------------------------------------------

 

solicitation or vote, as the case may be.  With regard to any record date, only
the Owners on such date (or their duly appointed proxies) shall be entitled to
give or take, or vote on the relevant action.
 
SECTION 13.16                                           CONSENTS AND
NOTICES.  Notwithstanding anything herein to the contrary, no consent shall be
required from or any notice given to any Bond Insurer, Liquidity Provider or
Bank with respect to any amendment, supplemental indenture or other matter that
does not affect the Bond Insurance, Liquidity Facility or Letter of Credit, as
applicable, or the Bonds secured by such Bond Insurance, Liquidity Facility or
Letter of Credit.
 
[REST OF PAGE INTENTIONALLY LEFT BLANK]
 

 
 84

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Issuer and the Trustee have caused this Indenture of
Trust to be signed by authorized officers, all as of the date first above
written.
 
CLARK COUNTY, NEVADA






By  /s/ Rory Reid

--------------------------------------------------------------------------------

       Chair, Board of County Commissioners
(SEAL)




Attest:


 
/s/ Shirley B. Parraguirre


--------------------------------------------------------------------------------

                         County Clerk
THE BANK OF NEW YORK MELLON
TRUST COMPANY N.A., as Trustee




By  /s/ Dan Donovan

--------------------------------------------------------------------------------

                            Authorized Officer

 
 85

--------------------------------------------------------------------------------

 

[FORM OF BOND]
 
No.
_-__                                                                                                                         CUSIP:
________
 
AS PROVIDED IN THE INDENTURE REFERRED TO HEREIN, UNTIL THE TERMINATION OF THE
SYSTEM OF BOOK-ENTRY-ONLY TRANSFERS THROUGH THE DEPOSITORY TRUST COMPANY, A NEW
YORK CORPORATION (TOGETHER WITH ANY SUCCESSOR SECURITIES DEPOSITORY APPOINTED
PURSUANT TO THE INDENTURE, “DTC”), AND NOTWITHSTANDING ANY OTHER PROVISION OF
THE INDENTURE TO THE CONTRARY, (A) THIS BOND MAY BE TRANSFERRED, IN WHOLE BUT
NOT IN PART, ONLY TO A NOMINEE OF DTC, OR BY A NOMINEE OF DTC TO DTC OR A
NOMINEE OF DTC, OR BY DTC OR A NOMINEE OF DTC TO ANY SUCCESSOR SECURITIES
DEPOSITORY OR ANY NOMINEE THEREOF AND (B) A PORTION OF THE PRINCIPAL AMOUNT OF
THIS BOND MAY BE PAID OR REDEEMED WITHOUT SURRENDER HEREOF TO THE PAYING
AGENT.  DTC OR A NOMINEE, TRANSFEREE OR ASSIGNEE OF DTC AS OWNER OF THIS BOND
MAY NOT RELY UPON THE PRINCIPAL AMOUNT INDICATED HEREON AS THE PRINCIPAL AMOUNT
HEREOF OUTSTANDING AND UNPAID.  THE PRINCIPAL AMOUNT HEREOF OUTSTANDING AND
UNPAID SHALL FOR ALL PURPOSES BE THE AMOUNT DETERMINED IN THE MANNER PROVIDED IN
THE INDENTURE.
 
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF DTC, TO
ISSUER OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY
CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME
AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
 
UNITED STATES OF AMERICA
 
STATE OF NEVADA
 
CLARK COUNTY, NEVADA
INDUSTRIAL DEVELOPMENT REVENUE BOND
(SOUTHWEST GAS CORPORATION PROJECT) SERIES 2008A
 
 THE BONDS SHALL BE LIMITED OBLIGATIONS OF THE ISSUER PAYABLE SOLELY FROM THE
REVENUES OF THE ISSUER PLEDGED THEREFOR UNDER THE INDENTURE.  THE BONDS SHALL
NOT CONSTITUTE  A DEBT OR INDEBTEDNESS OF THE ISSUER OR THE STATE OF NEVADA (OR
ANY POLITICAL SUBDIVISION THEREOF) WITHIN THE MEANING OF ANY PROVISION OR
LIMITATION OF THE CONSTITUTION OR STATUTES OF THE STATE OF NEVADA, AND SHALL NOT
CONSTITUTE OR GIVE RISE TO A PECUNIARY LIABILITY OF THE ISSUER OR A CHARGE
AGAINST ITS GENERAL CREDIT OR TAXING POWERS.  NEITHER THE FAITH AND CREDIT NOR
THE TAXING POWER OF THE STATE OF NEVADA OR CLARK COUNTY, NEVADA OR ANY POLITICAL
SUBDIVISION THEREOF IS PLEDGED TO THE PAYMENT OF THE PRINCIPAL OF, PREMIUM, IF
ANY, OR ANY INTEREST ON THIS BOND.
 
Maturity Date:
 
Registered Owner:                                           Cede & Co.
 
Initial Principal Amount:                                DOLLARS
 
Dated Date:
 
Initial Rate Period:                                           [Weekly]
 

A-1
 
 

--------------------------------------------------------------------------------

 

CLARK COUNTY, NEVADA (the “Issuer”), a public instrumentality and political
subdivision of the State of Nevada, for value received, hereby promises to pay
(but only out of the source hereinafter provided) to the Registered Owner
identified above, or registered assigns as hereinafter provided, on the Maturity
Date identified above, the Principal Amount identified above, and to pay (but
only out of the source hereinafter provided) interest on the balance of said
Principal Amount from time to time remaining unpaid until payment of said
Principal Amount has been made or duly provided for, at the rates and on the
dates determined as described in the Indenture as hereinafter defined, and to
pay (but only out of the source hereinafter provided) interest on overdue
principal at the rate borne by this Bond on the date on which such principal
became due and payable, except as the provisions set forth in the Indenture with
respect to redemption or acceleration prior to maturity may become applicable
hereto, the principal of and premium, if any, and interest on this Bond being
payable in lawful money of the United States of America at the Principal Office
of The Bank of New York Mellon Trust Company N.A., a national banking
association, as Paying Agent (the “Paying Agent”); provided, however, payment of
interest on any Interest Payment Date shall be made to the registered owner
hereof as of the close of business on the Record Date with respect to such
Interest Payment Date and shall be (i) paid by check or draft of the Paying
Agent mailed to such registered owner hereof at his address as it appears on the
registration books of the Issuer maintained by The Bank of New York Mellon Trust
Company N.A., a national banking association, as Trustee (the “Trustee”) or at
such other address as is furnished in writing by such registered owner to the
Trustee not later than the close of business on the Record Date or
(ii) transmitted by wire transfer to the account with a member of the Federal
Reserve System located within the continental United States of America of any
registered owner which owns at least $1,000,000 in aggregate principal amount of
the Bonds and which shall have provided wire transfer instructions to the
Trustee prior to the close of business on such Record Date.  Notwithstanding the
foregoing provisions, for so long as this Bond is restricted to being registered
on the registration books of the Issuer kept by the Trustee in the name of a
Securities Depository, the provisions of the Indenture governing Book-Entry
Bonds shall govern the manner of the payment of the principal and purchase price
(if applicable) of and premium, if any, and interest on this Bond.
 
This Bond is one of a duly authorized issue of bonds of the Issuer designated as
the “Clark County Nevada Industrial Development Revenue Bonds (Southwest Gas
Corporation Project) Series 2008A” (the “Bonds”) limited in aggregate principal
amount as provided in, and issued under and secured by, an Indenture of Trust
(the “Indenture”), dated as of September 1, 2008, between the Issuer and the
Trustee.  Reference is hereby made to the Indenture and all indentures
supplemental thereto for a description of the rights thereunder of the
registered owners of the Bonds, of the nature and extent of the security, of the
rights, duties and immunities of the Trustee and of the rights and obligations
of the Issuer thereunder, to all of the provisions of which Indenture the holder
of this Bond, by acceptance hereof, assents and agrees.
 
The Bonds are authorized to be issued pursuant to the provisions of the County
Economic Development Revenue Bond Law, Sections 244A.669 to 244A.763, inclusive,
of the Nevada Revised Statutes, as amended and supplemented to the date hereof
(the “Act”).  The Bonds are limited obligations of the Issuer and, as and to the
extent set forth in the Indenture, are payable solely from, and secured by a
pledge of and lien on, the Revenues (as that term is defined in the
 

A-2
 
 

--------------------------------------------------------------------------------

 

Indenture), consisting primarily of loan repayments made by Southwest Gas
Corporation (the “Borrower”) under the terms of a Financing Agreement, dated as
of September 1, 2008 (the “Agreement”), between the Issuer and the
Borrower.  The Bonds, together with certain other bonds of the Issuer, are all
issued under and equally and ratably secured by and entitled to the benefits of
the Indenture, including the security of a pledge and assignment of certain
revenues and receipts derived by the Issuer pursuant to the Agreement and any
Letter of Credit, as described therein, and all receipts of the Trustee credited
under the provisions of the Indenture against such payments and from any other
moneys held by the Trustee under the Indenture for such purpose, and there shall
be no other recourse against the Issuer or any property now or hereafter owned
by it.
 
The Borrower may, at its option, cause a Letter of Credit, a Liquidity Facility
or Bond Insurance to be delivered from time to time to support the Issuer’s
payment obligations hereunder.
 
Interest on this Bond shall be payable at the times and in the amounts
determined in accordance with the provisions of the Indenture.  In no event
shall the interest rate on this Bond be greater than 12% per annum.  At the
times and subject to the conditions set forth in the Indenture, the Borrower may
elect that this Bond shall bear interest at an interest rate, and for a period,
different from those then applicable.  The Trustee shall give notice of any such
adjustment to the owners of this Bond in accordance with the terms of the
Indenture.  REFERENCE IS MADE TO THE FURTHER PROVISIONS RELATING TO THE
DETERMINATION OF THE RATE AND AMOUNT OF INTEREST ON THIS BOND SET FORTH IN THE
INDENTURE, WHICH SHALL FOR ALL PURPOSES HAVE THE SAME EFFECT AS THOUGH FULLY SET
FORTH HEREIN.
 
This Bond shall be deliverable in the form of registered Bonds without coupons
in Authorized Denominations, as defined in the Indenture.
 
This Bond is subject to acceleration, redemption and mandatory or optional
tender for purchase prior to maturity upon the circumstances, at the times, in
the amounts, upon payment of the amounts, with the notice, upon the other terms
and provisions and with the effect set forth in the Indenture.
 
BY ACCEPTANCE OF THIS BOND, THE REGISTERED OWNER HEREBY AGREES THAT IF THIS BOND
IS TO BE PURCHASED AND IF MONEYS SUFFICIENT TO PAY THE PURCHASE PRICE SHALL BE
HELD BY THE TENDER AGENT ON THE DATE THIS BOND IS TO BE PURCHASED, THIS BOND
SHALL BE DEEMED TO HAVE BEEN PURCHASED AND SHALL BE PURCHASED ACCORDING TO THE
TERMS OF THE INDENTURE, FOR ALL PURPOSES OF THE INDENTURE, WHETHER OR NOT THIS
BOND SHALL HAVE BEEN DELIVERED TO THE TENDER AGENT, AND THE REGISTERED OWNER OF
THIS BOND SHALL HAVE NO CLAIM HEREON, UNDER THE INDENTURE OR OTHERWISE, FOR ANY
AMOUNT OTHER THAN THE PURCHASE PRICE HEREOF.
 
Neither the Board of County Commissioners nor any person executing this Bond
shall be liable personally on this Bond or be subject to any personal liability
or accountability by reason
 

A-3
 
 

--------------------------------------------------------------------------------

 

of the issuance thereof.  No recourse shall be had for the payment of the
principal of, premium, if any, or interest on any of the Bonds or for any claim
based thereon or upon any obligation, covenant or agreement in the Indenture
contained, against any past, present or future County Commissioner, director,
officer, employee or agent of the Issuer, or through the Issuer, or any
successor to the Issuer, under any rule of law or equity, statute or
constitution or by the enforcement of any assessment or penalty or otherwise,
and all such liability of any such member, director, officer, employee or agent
as such is hereby expressly waived and released as a condition of and in
consideration for the execution of the Indenture and the issuance of any of the
Bonds.
 
The holder of this Bond shall have no right to enforce the provisions of the
Indenture or to institute action to enforce the covenants therein, or to take
any action with respect to any Event of Default (as defined in the Indenture),
or to institute, appear in or defend any suit or other proceedings with respect
thereto, except as provided in the Indenture.  If an Event of Default occurs and
is continuing, the principal of all Bonds then outstanding issued under the
Indenture may be declared due and payable upon the conditions and in the manner
and with the effect provided in the Indenture.
 
Subject to the limitations and upon payment of the charges, if any, provided in
the Indenture, Bonds may be exchanged at the Principal Office of the Trustee for
a like aggregate principal amount of Bonds of like tenor in Authorized
Denominations.
 
This Bond is transferable by the registered holder hereof, in person, or by its
attorney duly authorized in writing, at the Principal Office of the Trustee, but
only in the manner, subject to the limitations and upon payment of the charges
provided in the Indenture, and upon surrender and cancellation of this
Bond.  Upon such transfer a new fully registered Bond or Bonds of like tenor in
Authorized Denominations, for the same aggregate principal amount, will be
issued to the transferee in exchange herefor; provided that if moneys for the
purchase of this Bond have been deposited with the Tender Agent, this Bond is
not transferable to anyone until delivered to the Tender Agent.
 
The Issuer, the Trustee, any Paying Agent and any agent of the Issuer, the
Trustee or any Paying Agent may treat the person in whose name this Bond is
registered as the owner hereof for the purpose of receiving payment as herein
provided and for all other purposes, whether or not this Bond be overdue, and
neither the Issuer, the Trustee, any Paying Agent nor any such agent shall be
affected by notice to the contrary.
 
The Indenture also contains provisions permitting the Issuer and the Trustee,
without the consent of any holders of the Bonds, to execute supplemental
indentures for certain purposes specified in the Indenture.
 
The Indenture prescribes the manner in which it may be discharged and after
which the Bonds shall no longer be secured by or entitled to the benefits of the
Indenture, except for the purposes of registration and exchange of Bonds and of
payment of the principal of and redemption premium, if any, and interest on the
Bonds as the same become due and payable, including a provision that under
certain circumstances the Bonds shall be deemed to be paid if Government
Obligations, as defined therein, maturing as to principal and interest in such
 

A-4
 
 

--------------------------------------------------------------------------------

 

amounts and at such times as to insure the availability of sufficient moneys to
pay the principal of, premium, if any, and interest on the Bonds and all
necessary and proper fees, compensation and expenses of the Trustee, shall have
been deposited with the Trustee.
 
The Indenture also prescribes the manner in which it may be modified, amended or
altered; modifications or alterations of the Indenture, or any supplements
thereto, and the Agreement may be made only to the extent and in the
circumstances permitted by the Indenture.
 
Capitalized terms not defined herein shall have the meanings given to such terms
in the Indenture.
 
It is hereby certified that all of the conditions, things and acts required to
exist, to have happened and to have been performed precedent to and in the
issuance of this Bond do exist, have happened and have been performed in due
time, form and manner as required by the Constitution and statutes of the State
of Nevada and that the amount of this Bond, together with all other indebtedness
of the Issuer, does not exceed any limit prescribed by the Constitution or
statutes of the State of Nevada.
 
This Bond shall not be entitled to any benefit under the Indenture, or become
valid or obligatory for any purpose, until the certificate of authentication
hereon endorsed shall have been signed by the Trustee.
 

A-5
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, CLARK COUNTY, NEVADA has caused this Bond to be executed in
its name by the manual or duly authorized facsimile signatures of its Chair of
the Board of County Commissioners and its Treasurer and attested by the manual
or duly authorized facsimile signature of its County Clerk.
 
CLARK COUNTY, NEVADA






By  ___________________________________ 
       Chair, Board of County Commissioners






By  ___________________________________
                                     Treasurer






Attest:
 
 
 
__________________________________
                         County Clerk



A-6
 
 

--------------------------------------------------------------------------------

 

[FORM OF TRUSTEE’S CERTIFICATE OF AUTHENTICATION]
 
This Bond is one of the Bonds referred to in the within-mentioned Indenture of
Trust.
 
THE BANK OF NEW YORK MELLON
TRUST COMPANY N.A.,
not in its individual capacity, but solely as
Trustee






By:  ____________________________________________
                                       Authorized Signatory


Date of Authentication:  ________________________________________





A-7
 
 

--------------------------------------------------------------------------------

 

[FORM OF ASSIGNMENT]
 
The following abbreviations, when used in the inscription on the face of this
Bond, shall be construed as though they were written out in full according to
applicable laws or regulations:
 
UNIF GIFT MIN ACT--
 
TEN COM -- as tenants in common    ________________  Custodian _________________
TEN ENT --   as tenants by the
entireties         (Cust)                                              (Minor)
JT TEN  --      as joint tenants with right         under Uniform Gifts to
Minors
                        of survivorship and not as                       Act
____________________________
                        tenants in
common                                                                       (State)
 
Additional abbreviations may also be used though
 
not in the above list.
 
FOR VALUE RECEIVED, the undersigned sells, assigns and transfers unto
 

--------------------------------------------------------------------------------

(Name and Address of Assignee)
 

--------------------------------------------------------------------------------

Social Security or Other Taxpayer Identification Number of Assignee
 
the within Bond of Clark County, Nevada and does hereby irrevocably constitute
and appoint ______________________________ to transfer the said Bond on the
books kept for registration thereof with full power of substitution in the
premises.
 
Dated:  ______________________________
 


Signature Guaranteed:
 
 
 
____________________________________
 
 
NOTICE:  The signature to this assignment must correspond with the name as it
appears upon the face of the within Bond in every particular, without alteration
or enlargement or any change whatever.
 
NOTICE:  Signature(s) must be guaranteed by a member firm of the New York Stock
Exchange or a commercial bank or trust company.
 
[END OF FORM OF BOND]
 

A-8
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 


 


 
TO
 


 
INDENTURE OF TRUST
 


 


 
______________________________
 


 


 


 


 
Auction Procedures
 



 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
Page
 
ARTICLE I     Definitions
B-1
ARTICLE II    Auction Procedures
B-5
Section 2.01.
General Procedures
B-5
Section 2.02.
Orders by Existing Owners and Potential Owners.
B-5
Section 2.03.
Submission of Orders by Broker-Dealers to Auction Agent.
B-7
Section 2.04.
Determination of Auction Rate.
B-9
Section 2.05.
Allocation of Bonds.
B-10
Section 2.06.
Notice of Auction Rate.
B-12
Section 2.07.
Reference Rate.
B-13
Section 2.08.
Miscellaneous Provisions Regarding Auctions.
B-14
Section 2.09.
Changes in Auction Rate Period or Auction Date.
B-15
ARTICLE III   Auction Agent
B-16
Section 3.01.
Auction Agent.
B-16
Section 3.02.
Qualifications of Auction Agent; Resignation; Removal.
B-16
ARTICLE IV   Broker-Dealer
B-17
Section 4.01.
Broker-Dealers.
B-17
Section 4.02.
Resignation; Removal.
B-17






 
 i

--------------------------------------------------------------------------------

 

ARTICLE I
 


 
Definitions
 
In addition to the words and terms elsewhere defined in this Indenture, the
following words and terms as used in this Exhibit B and elsewhere is this
Indenture have the following meanings with respect to any Bonds in an Auction
Rate Period unless the context or use indicates another or different meaning or
intent.
 
“Agent Member” means a member of, or participant in, the Securities Depository
who shall act on behalf of a Bidder.
 
“All Hold Rate” means, as of any Auction Date, 45% of the Reference Rate in
effect on such Auction Date.
 
“Applicable Percentage” means, as of any Auction Date, the Percentage of
Reference Rate (in effect on such Auction Date) determined as set forth below,
based on the Prevailing Rating of the Bonds in effect at the close of business
on the Business Day immediately preceding such Auction Date:
 
Prevailing Rating
 
Percentage of
Reference Rate
     
AAA/Aaa
 
175
AA/Aa
 
200
A/A
 
250
BBB/Baa
 
275
Below BBB/Baa
 
300

 
“Auction” means each periodic implementation of the Auction Procedures.
 
“Auction Agent” means the auctioneer appointed in accordance with Section 3.01
or 3.02 of this Exhibit B.
 
“Auction Agreement” means an agreement among the Company, the Auction Agent and
the Trustee pursuant to which the Auction Agent agrees to follow the procedures
specified in this Exhibit B with respect to the Bonds while bearing interest at
an Auction Rate, as such agreement may from time to time be amended or
supplemented.
 
“Auction Date” means, with respect to Bonds during any period in which the
Auction Procedures are not suspended in accordance with the provisions hereof,
(i) if the Bonds are in a daily Auction Rate Period, each Business Day, and (ii)
if the Bonds are in any other Auction Rate Period, the Business Day preceding
each Interest Payment Date for such Bonds (whether or not an Auction shall be
conducted on such date); provided, however, that the last Auction Date with
respect to the Bonds in an Auction Rate Period other than a daily Auction Rate
Period shall be the earlier of (a) the Business Day preceding the Interest
Payment Date preceding the Conversion Date for the Bonds and (b) the Business
Day preceding the Interest Payment Date preceding the final maturity date for
the Bonds; and provided, further, that if the Bonds are in a
 

B-1
 
 

--------------------------------------------------------------------------------

 

daily Auction Rate Period, the last Auction Date shall be the earlier of (x) the
Business Day preceding the Conversion Date for the Bonds and (y) the Business
Day preceding the final maturity date for the Bonds.  On the Business Day
preceding the conversion from a daily Auction Rate Period to another Auction
Rate Period, there shall be two Auctions, one for the last daily Auction Rate
Period and one for the first Auction Rate Period following the conversion.
 
“Auction Rate Period” means any period of less than 365 days during which the
Bonds bear interest at a single Auction Rate, as established pursuant to the
Indenture.
 
“Auction Procedures” means the procedures for conducting Auctions for Bonds
during an Auction Rate Period set forth in this Exhibit B.
 
“Auction Rate” means for Bonds for each Auction Rate Period, (i) if Sufficient
Clearing Bids exist, the Winning Bid Rate, provided, however, if all of the
Bonds are the subject of Submitted Hold Orders, the All Hold Rate and (ii) if
Sufficient Clearing Bids do not exist, the Maximum Auction Rate with respect to
the Bonds.
 
“Authorized Denominations” means $25,000 and integral multiples of $5,000 in
excess thereof, notwithstanding anything else in this Indenture to the contrary,
so long as the Bonds bear interest at an Auction Rate.
 
“Available Bonds” means, on each Auction Date, the aggregate principal amount of
Bonds that are not the subject of Submitted Hold Orders.
 
“Bid” has the meaning specified in subsection (a) of Section 2.02 of this
Exhibit B.
 
“Bidder” means each Existing Owner and Potential Owner who places an Order.
 
“Broker-Dealer” means any entity that is permitted by law to perform the
function required of a Broker-Dealer described in this Exhibit B, that is a
member of, or a direct participant in, the Securities Depository, that has been
selected by the Company and the Bond Insurer, and that is a party to a
Broker-Dealer Agreement with the Company and the Auction Agent.
 
“Broker-Dealer Agreement” means an agreement among the Auction Agent, the
Company and a Broker-Dealer pursuant to which such Broker-Dealer agrees to
follow the procedures described in this Exhibit B, as such agreement may from to
time be amended or supplemented.
 
“Business Day” in addition to any other definition of “Business Day” included in
this Indenture while Bonds bear interest at an Auction Rate, the term Business
Day shall not include April 14 or 15 or December 30 or 31 or days on which the
Auction Agent or any Broker-Dealer are not open for business.
 
“Conversion Date” means the date on which the Bonds begin to bear interest at a
Daily Rate, a Weekly Rate, a Flexible Rate, or a Term Rate.
 

B-2
 
 

--------------------------------------------------------------------------------

 

“Existing Owner” means a Person who is listed from time to time as the
beneficial owner of Bonds in the records of the Auction Agent.
 
“Hold Order” has the meaning specified in subsection (a) of Section 2.02 of this
Exhibit B.
 
“Interest Payment Date” with respect to Bonds bearing interest at Auction Rates,
means (a) when used with respect to any Auction Rate Period of less than 92 days
(other than a daily Auction Rate Period), the Business Day immediately following
such Auction Rate Period, (b) when used with respect to a daily Auction Rate
Period, the first Business Day of the month immediately succeeding such Auction
Rate Period, (c) when used with respect to an Auction Rate Period of 92 or more
days, each 13th Thursday after the first day of such Auction Rate Period or the
next Business Day if such Thursday is not a Business Day and on the Business Day
immediately following such Auction Rate Period, (d) each Conversion Date, and
(e) the date of final maturity of such Bonds.
 
“Maximum Auction Rate” means, as of any Auction Date, the product of the
Reference Rate multiplied by the Applicable Percentage, provided, however, the
Maximum Auction Rate shall not exceed the Maximum Interest Rate.
 
“Maximum Interest Rate” means (i) 12% on the date hereof, and (ii) to the extent
the maximum rate permitted by applicable law shall become less than 12%, then
the maximum rate permitted by applicable law.
 
“Order” means a Hold Order, Bid or Sell Order.
 
“Payment Default” means any Event of Default resulting from a failure to pay
principal, premium, purchase price or interest on any Bond when due.
 
“Potential Owner” means any Person, including any Existing Owner, who may be
interested in acquiring a beneficial interest in the Bonds in addition to the
Bonds currently owned by such Person, if any.
 
“Prevailing Rating” means (a) AAA/Aaa, if the Bonds shall have a rating of AAA
or better by S&P and a rating of Aaa or better by Moody’s, (b) if not AAA/Aaa,
AA/Aa if the Bonds shall have a rating of AA- or better by S&P and a rating of
Aa3 or better by Moody’s, (c) if not AAA/Aaa or AA/Aa, A/A if the Bonds shall
have a rating of A- or better by S&P and a rating of A3 or better by Moody’s,
(d) if not AAA/Aaa, AA/Aa or A/A, BBB/Baa, if the Bonds shall have a rating of
BBB- or better by S&P and a rating of Baa3 or better by Moody’s, and (e) if not
AAA/Aaa, AA/Aa, A/A or BBB/Baa, then below BBB/Baa, whether or not the Bonds are
rated by any Rating Agency.  For purposes of this definition, S&P’s rating
categories of “AAA,” “AA,” “A” and “BBB” and Moody’s rating categories of “Aaa,”
“Aa3,” “A3” and “Baa” shall be deemed to refer to and include the respective
rating categories correlative thereto in the event that any such Rating Agencies
shall have changed or modified their generic rating categories or if any
successor thereto appointed in accordance with the definitions thereof shall use
different rating categories.  If the Bonds are not rated by a Rating Agency, the
requirement of a rating by such Rating Agency shall be disregarded.  If the
ratings for the Bonds are split between two of
 

B-3
 
 

--------------------------------------------------------------------------------

 

the foregoing categories, the lower rating shall determine the Prevailing
Rating.  If there is no rating, then the Auction Rate shall be the Maximum
Auction Rate.
 
“Principal Office” means, with respect to the Auction Agent, the office thereof
designated in writing to the Company, the Trustee, the Bond Insurer and each
Broker-Dealer.
 
 “Reference Rate” shall have the meaning specified in Section 2.07 of this
Exhibit B.
 
 “Securities Depository” means The Depository Trust Company and its successors
and assigns or any other securities depository selected by the Company which
agrees to follow the procedures required to be followed by such securities
depository in connection with the Bonds.
 
“Sell Order” has the meaning specified in subsection (a) of Section 2.02 of
Exhibit B.
 
“Submission Deadline” means 1:00 p.m., New York City time, on each Auction Date
not in a daily Auction Rate Period and 11:00 a.m., New York City time, on each
Auction Date in a daily Auction Rate Period, or such other time on such date as
shall be specified from time to time by the Auction Agent pursuant to the
Auction Agreement as the time by which Broker-Dealers are required to submit
Orders to the Auction Agent.
 
“Submitted Bid” has the meaning specified in subsection (b) of Section 2.04 of
this Exhibit B.
 
“Submitted Hold Order” has the meaning specified in subsection (b) of Section
2.04 of this Exhibit B.
 
“Submitted Order” has the meaning specified in subsection (b) of Section 2.04 of
this Exhibit B.
 
“Submitted Sell Order” has the meaning specified in subsection (b) of Section
2.04 of this Exhibit B.
 
“Sufficient Clearing Bids” means, with respect to Bonds, an Auction for which
the aggregate principal amount of Bonds that are the subject of Submitted Bids
by Potential Owners specifying one or more rates not higher than the Maximum
Auction Rate is not less than the aggregate principal amount of Bonds that are
the subject of Submitted Sell Orders and of Submitted Bids by Existing Owners
specifying rates higher than the Maximum Auction Rate.
 
“Winning Bid Rate” means the lowest rate specified in any Submitted Bid which if
selected by the Auction Agent as the Auction Rate, subject to the All Hold Rate,
would cause the aggregate principal amount of Bonds that are the subject of
Submitted Bids specifying a rate not greater than such rate to be not less than
the aggregate principal amount of Available Bonds.
 
ARTICLE II
 


 
Auction Procedures
 
Section 2.01.                                General Procedures.  While the
Bonds bear interest at the Auction Rate, Auctions shall be conducted on each
Auction Date (other than the Auction Date immediately
 

B-4
 
 

--------------------------------------------------------------------------------

 

preceding (i) each Auction Rate Period commencing after the ownership of the
Bonds is no longer maintained in the Book-Entry System pursuant to this
Indenture; (ii) each Auction Rate Period commencing after the occurrence and
during the continuance of a Payment Default; or (iii) any Auction Rate Period
commencing less than two Business Days after the cure of a Payment Default).  If
there is an Auction Agent on such Auction Date, Auctions shall be conducted in
the manner set forth in this Exhibit B.
 
Section 2.02.                                Orders by Existing Owners and
Potential Owners.
 
(a)           Prior to the Submission Deadline on each Auction Date:
 
(i)           each Existing Owner may submit to a Broker-Dealer, in writing or
by such other method as shall be reasonably acceptable to such Broker-Dealer,
information as to:
 
(A)           the principal amount of Bonds, if any, held by such Existing Owner
which such Existing Owner irrevocably commits to continue to hold for the
succeeding Auction Rate Period without regard to the rate determined by the
Auction Procedures for such Auction Rate Period,
 
(B)           the principal amount of Bonds, if any, held by such Existing Owner
which such Existing Owner irrevocably commits to continue to hold for the
succeeding Auction Rate Period if the rate determined by the Auction Procedures
for such Auction Rate Period shall not be less than the rate per annum then
specified by such Existing Owner (and which such Existing Owner irrevocably
offers to sell on the succeeding Interest Payment Date (or the same day in the
case of a daily Auction Rate Period) if the rate determined by the Auction
Procedures for the succeeding Auction Rate Period shall be less than the rate
per annum then specified by such Existing Owner), and/or
 
(C)           the principal amount of Bonds, if any, held by such Existing Owner
which such Existing Owner irrevocably offers to sell on the succeeding Interest
Payment Date (or on the same day in the case of a daily Auction Rate Period)
without regard to the rate determined by the Auction Procedures for the
succeeding Auction Rate Period; and
 
(ii)           for the purpose of implementing the Auctions and thereby to
achieve the lowest possible interest rate on the Bonds, the Broker-Dealers shall
contact Potential Owners, including Persons that are Existing Owners, to
determine the principal amount of Bonds, if any, which each such Potential Owner
irrevocably offers to purchase if the rate determined by the Auction Procedures
for the succeeding Auction Rate Period is not less than the rate per annum then
specified by such Potential Owner.
 
For the purposes hereof an Order containing the information referred to in
clause (i)(A) above is herein referred to as a “Hold Order”, an Order containing
the information referred to in clause (i)(B) or (ii) above is herein referred to
as a “Bid”, and an Order containing the information referred to in clause (i)(C)
above is herein referred to as a “Sell Order.”
 

B-5
 
 

--------------------------------------------------------------------------------

 

(b)           (i)           Subject to the provisions of Section 2.03 of this
Exhibit B, a Bid by an Existing Owner shall constitute an irrevocable offer to
sell:
 
(A)           the principal amount of Bonds specified in such Bid if the rate
determined by the Auction Procedures on such Auction Date shall be less than the
rate specified therein; or
 
(B)           such principal amount or a lesser principal amount of Bonds to be
determined as set forth in subsection (a)(v) of Section 2.05 hereof if the rate
determined by the Auction Procedures on such Auction Date shall be equal to such
specified rate; or
 
(C)           a lesser principal amount of Bonds to be determined as set forth
in subsection (b)(iv) of Section 2.05 hereof if such specified rate shall be
higher than the Maximum Auction Rate and Sufficient Clearing Bids do not exist.
 
(ii)           Subject to the provisions of Section 2.03 of this Exhibit B, a
Sell Order by an Existing Owner shall constitute an irrevocable offer to sell:
 
(A)           the principal amount of Bonds specified in such Sell Order; or
 
(B)           such principal amount or a lesser principal amount of Bonds as set
forth in subsection (b)(iv) of Section 2.05 hereof if Sufficient Clearing Bids
do not exist.
 
(iii)           Subject to the provisions of Section 2.03 of this Exhibit B, a
Bid by a Potential Owner shall constitute an irrevocable offer to purchase:
 
(A)           the principal amount of Bonds specified in such Bid if the rate
determined by the Auction Procedures on such Auction Date shall be higher than
the rate specified therein; or
 
(B)           such principal amount or a lesser principal amount of Bonds as set
forth in subsection (a)(vi) of Section 2.05 hereof if the rate determined by the
Auction Procedures on such Auction Date shall be equal to such specified rate.
 
(c)           Anything herein to the contrary notwithstanding:
 
(i)           for purposes of any Auction, any Order which specifies Bonds to be
held, purchased or sold in a principal amount which is not $5,000 or an integral
multiple thereof shall be rounded down to the nearest $5,000, and the Auction
Agent shall conduct the Auction Procedures as if such Order had been submitted
in such lower amount;
 
(ii)           for purposes of any Auction other than during a daily Auction
Rate Period, any portion of an Order of an Existing Owner which relates to a
Bond which has been called for redemption on or prior to the Interest Payment
Date succeeding such Auction shall be invalid with respect to such portion and
the Auction Agent shall conduct the Auction Procedures as if such portion of
such Order had not been submitted;
 

B-6
 
 

--------------------------------------------------------------------------------

 

(iii)           for purposes of any Auction other than during a daily Auction
Rate Period, no portion of a Bond which has been called for redemption on or
prior to the Interest Payment Date succeeding such Auction shall be included in
the calculation of Available Bonds for such Auction; and
 
(iv)           the Auction Procedures shall be suspended during the period
commencing on the date of the Auction Agent’s receipt of notice from the Trustee
or the Issuer of the occurrence of a Payment Default but shall resume two
Business Days after the date on which the Auction Agent receives notice from the
Trustee that such Payment Default has been waived or cured, with the next
Auction to occur on the next regularly scheduled Auction Date occurring
thereafter.
 
Section 2.03.                                Submission of Orders by
Broker-Dealers to Auction Agent.
 
(a)           Each Broker-Dealer shall submit to the Auction Agent in writing or
by such other method as shall be reasonably acceptable to the Auction Agent,
prior to the Submission Deadline on each Auction Date, all Orders obtained by
such Broker-Dealer and specifying, with respect to each Order:
 
(i)           the name of the Bidder placing such Order;
 
(ii)           the aggregate principal amount of Bonds, if any, that are the
subject of such Order;
 
(iii)           to the extent that such Bidder is an Existing Owner:
 
(A)           the principal amount of Bonds, if any, subject to any Hold Order
placed by such Existing Owner;
 
(B)           the principal amount of Bonds, if any, subject to any Bid placed
by such Existing Owner and the rate specified in such Bid; and
 
(C)           the principal amount of Bonds, if any, subject to any Sell Order
placed by such Existing Owner; and
 
(iv)           to the extent such Bidder is a Potential Owner, the rate and
amount specified in such Potential Owner’s Bid.
 
(b)           If any rate specified in any Bid contains more than three figures
to the right of the decimal point, the Auction Agent shall round such rate up to
the next highest one thousandth of one percent (0.001%).
 
(c)           If an Order or Orders covering all of the Bonds held by an
Existing Owner is not submitted to the Auction Agent prior to the Submission
Deadline, the Auction Agent shall deem a Hold Order to have been submitted on
behalf of such Existing Owner covering the principal amount of Bonds held by
such Existing Owner and not subject to Orders submitted to the Auction Agent;
provided, however, that if there is a conversion from one Auction Rate Period to
another Auction Rate Period and Orders have not been submitted to the Auction
Agent prior to
 

B-7
 
 

--------------------------------------------------------------------------------

 

the Submission Deadline covering the aggregate principal amount of Bonds to be
converted held by such Existing Owner, the Auction Agent shall deem a Sell Order
to have been submitted on behalf of such Existing Owner covering the principal
amount of Bonds to be converted held by such Existing Owner not subject to
Orders submitted to the Auction Agent.
 
(d)           If one or more Orders covering in the aggregate more than the
principal amount of Outstanding Bonds held by any Existing Owner are submitted
to the Auction Agent, such Orders shall be considered valid as follows and in
the following order of priority:
 
(i)           all Hold Orders shall be considered valid Hold Orders, but only up
to and including in the aggregate the principal amount of Bonds held by such
Existing Owner, and if the aggregate principal amount of  Bonds subject to such
Hold Orders exceeds the aggregate principal amount of  Bonds held by such
Existing Owner, the aggregate principal amount of  Bonds subject to each such
Hold Order shall be reduced pro rata to cover the aggregate principal amount of
Outstanding  Bonds held by such Existing Owner;
 
(ii)           (A)           any Bid of an Existing Owner shall be considered
valid as a Bid of an Existing Owner up to and including the excess of the
principal amount of Bonds held by such Existing Owner over the aggregate
principal amount of the Bonds subject to Hold Orders referred to in paragraph
(i) above;
 
(B)           subject to sub-clause (A) of this paragraph (ii), all Bids of an
Existing Owner with the same rate shall be aggregated and considered a single
Bid of an Existing Owner up to and including the excess of the principal amount
of Bonds held by such Existing Owner over the principal amount of Bonds held by
such Existing Owner subject to Hold Orders referred to in sub-paragraph (i) of
this paragraph (d);
 
(C)           subject to sub-clause (A) of this paragraph (ii), if more than one
Bid with different rates is submitted on behalf of such Existing Owner, such
Bids shall be considered valid Bids of an Existing Owner in the ascending order
of their respective rates up to the amount of the excess of the principal amount
of Bonds held by such Existing Owner over the principal amount of Bonds held by
such Existing Owner subject to Hold Orders referred to in sub-paragraph (i) of
this paragraph (d); and
 
(D)           the principal amount, if any, of such Bonds subject to Bids not
considered to be Bids of an Existing Owner under this paragraph (ii) shall be
treated as the subject of a Bid by a Potential Owner at the rate specified
therein; and
 
(iii)           all Sell Orders shall be considered valid Sell Orders, but only
up to and including a principal amount of Bonds equal to the excess of the
principal amount of Bonds held by such Existing Owner over the sum of the
principal amount of the Bonds considered to be subject to Hold Orders pursuant
to sub-paragraph (i) of this paragraph
 

B-8
 
 

--------------------------------------------------------------------------------

 

(d) and the principal amount of Bonds considered to be subject to Bids of such
Existing Owner pursuant to sub-paragraph (ii) of this paragraph (d).
 
(e)           If more than one Bid is submitted on behalf of any Potential
Owner, each Bid submitted with the same rate shall be aggregated and considered
a single Bid and each Bid submitted with a different rate shall be considered a
separate Bid with the rate and the principal amount of Bonds specified therein.
 
(f)           Any Bid submitted by an Existing Owner or a Potential Owner
specifying a rate lower than the All Hold Rate shall be treated as a Bid
specifying the All Hold Rate, and any such Bid shall be considered as valid and
shall be selected in ascending order of the respective rates in the Submitted
Bids (as defined in Section 2.04).
 
(g)           Neither the Issuer, the Bond Insurer, the Company, the Trustee,
the Remarketing Agent nor the Auction Agent shall be responsible for the failure
of any Broker-Dealer to submit an Order to the Auction Agent on behalf of any
Existing Owner or Potential Owner.
 
Section 2.04.                                Determination of Auction Rate.
 
(a)           Not later than 9:30 a.m., New York City time, on each Auction
Date, the Auction Agent shall advise the Broker-Dealers and the Trustee by
telephone of the All Hold Rate, the Maximum Auction Rate and the Reference Rate.
 
(b)           Promptly after the Submission Deadline on each Auction Date, the
Auction Agent shall assemble all Orders submitted or deemed submitted to it by
the Broker-Dealers (each such Order as submitted or deemed submitted by a
Broker-Dealer being hereinafter referred to as a “Submitted Hold Order,” a
“Submitted Bid” or a “Submitted Sell Order,” as the case may be, and
collectively as a “Submitted Order”) and shall determine (i) the Available
Bonds, (ii) whether there are Sufficient Clearing Bids, and (iii) the Auction
Rate.
 
(c)           Promptly after the Auction Agent has made the determinations
pursuant to subsection (b) of this Section 2.04, the Auction Agent shall advise
the Trustee and the Company by telex, facsimile or other electronic transmission
of the Auction Rate for the succeeding Auction Rate Period and the Trustee shall
promptly notify DTC of such Auction Rate.
 
(d)           In the event the Auction Agent fails to calculate or, for any
reason, fails to timely provide the Auction Rate for any Auction Rate Period,
(i) if the preceding Auction Rate Period was a period of 35 days or less, the
new Auction Rate Period shall be the same as the preceding Auction Rate Period
and the Auction Rate for the New Auction Rate Period shall be the same as the
Auction Rate for the preceding Auction Rate Period, and (ii) if the preceding
Auction Rate Period was a period of greater than 35 days, the preceding Auction
Rate Period shall be extended to the seventh day following the day that would
have been the last day of such Auction Rate Period had it not been extended (or
if such seventh day is not followed by a Business Day then to the succeeding day
which is followed by a Business Day) and the Auction Rate in effect for the
preceding Auction Rate Period will continue in effect for the Auction Rate
Period as so extended.  In the event an Auction Rate Period is extended as set
forth in clause (ii) of the preceding sentence, an Auction shall be held on the
last Business Day of the Auction Rate Period as so extended to take effect for
an Auction Rate Period beginning on the Business Day
 

B-9
 
 

--------------------------------------------------------------------------------

 

immediately following the last day of the Auction Rate Period as extended which
Auction Rate Period will end on the date it would otherwise have ended on had
the prior Auction Rate Period not been extended.
 
(e)           In the event of a failed conversion from an Auction Rate Period to
another Rate Period or in the event of a failure to change the length of the
current Auction Rate Period due to the lack of Sufficient Clearing Bids at the
Auction on the Auction Date for the first new Auction Rate Period, the Auction
Rate for the next Auction Rate Period shall be the Maximum Auction Rate and the
Auction Rate Period shall be a seven-day Auction Rate Period.
 
(f)           If the Bonds are not rated or if the  Bonds are no longer
maintained in book-entry-only form by the Securities Depository then the Auction
Rate shall be the Maximum Auction Rate.
 
Section 2.05.                                Allocation of Bonds.
 
(a)           In the event of Sufficient Clearing Bids, subject to the further
provisions of subsections (c) and (d) below, Submitted Orders shall be accepted
or rejected as follows in the following order of priority:
 
(i)           the Submitted Hold Order of each Existing Owner shall be accepted,
thus requiring each such Existing Owner to continue to hold the Bonds that are
the subject of such Submitted Hold Order;
 
(ii)           the Submitted Sell Order of each Existing Owner shall be
accepted, and the Submitted Bid of each Existing Owner specifying any rate that
is higher than the Winning Bid Rate shall be rejected, thus requiring each such
Existing Owner to sell the Bonds that are the subject of such Submitted Sell
Order or Submitted Bid;
 
(iii)           the Submitted Bid of each Existing Owner specifying any rate
that is lower than the Winning Bid Rate shall be accepted, thus requiring each
such Existing Owner to continue to hold the Bonds that are the subject of such
Submitted Bid;
 
(iv)           the Submitted Bid of each Potential Owner specifying any rate
that is lower than the Winning Bid Rate shall be accepted, thus requiring each
such Potential Owner to purchase the Bonds that are the subject of such
Submitted Bid;
 
(v)           the Submitted Bid of each Existing Owner specifying a rate that is
equal to the Winning Bid Rate shall be accepted, thus requiring each such
Existing Owner to continue to hold the Bonds that are the subject of such
Submitted Bid, but only up to and including the principal amount of Bonds
obtained by multiplying (A) the aggregate principal amount of Bonds outstanding
which are not the subject of Submitted Hold Orders described in sub-paragraph
(i) of this paragraph (a) or of Submitted Bids described in sub-paragraphs (iii)
and (iv) of this paragraph (a) by (B) a fraction the numerator of which shall be
the principal amount of Bonds outstanding held by such Existing Owner subject to
such Submitted Bid and the denominator of which shall be the aggregate principal
amount of Bonds outstanding subject to such Submitted Bids made by all such
Existing Owners that specified a rate equal to the Winning Bid Rate, and the
 

B-10
 
 

--------------------------------------------------------------------------------

 

remainder, if any, of such Submitted Bid shall be rejected, thus requiring each
such Existing Owner to sell any excess amount of Bonds;
 
(vi)           the Submitted Bid of each Potential Owner specifying a rate that
is equal to the Winning Bid Rate shall be accepted, thus requiring each such
Potential Owner to purchase the Bonds that are the subject of such Submitted
Bid, but only in an amount equal to the principal amount of Bonds obtained by
multiplying (A) the aggregate principal amount of Bonds outstanding which are
not the subject of Submitted Hold Orders described in sub-paragraph (i) of this
paragraph (a) or of Submitted Bids described in sub-paragraphs (iii), (iv) or
(v) of this paragraph (a) by (B) a fraction the numerator of which shall be the
principal amount of Bonds outstanding subject to such Submitted Bid and the
denominator of which shall be the sum of the aggregate principal amount of Bonds
outstanding subject to such Submitted Bids made by all such Potential Owners
that specified a rate equal to the Winning Bid Rate, and the remainder of such
Submitted Bid shall be rejected; and
 
(vii)           the Submitted Bid of each Potential Owner specifying any rate
that is higher than the Winning Bid Rate shall be rejected.
 
(b)           In the event there are not Sufficient Clearing Bids, subject to
the further provisions of subsections (c) and (d) below, Submitted Orders shall
be accepted or rejected as follows in the following order of priority:
 
(i)           the Submitted Hold Order of each Existing Owner shall be accepted,
thus requiring each such Existing Owner to continue to hold the Bonds that are
the subject of such Submitted Hold Order;
 
(ii)           the Submitted Bid of each Existing Owner specifying any rate that
is not higher than the Maximum Auction Rate shall be accepted, thus requiring
each such Existing Owner to continue to hold the Bonds that are the subject of
such Submitted Bid;
 
(iii)           the Submitted Bid of each Potential Owner specifying any rate
that is not higher than the Maximum Auction Rate shall be accepted, thus
requiring each such Potential Owner to purchase the Bonds that are the subject
of such Submitted Bid;
 
(iv)           the Submitted Sell Orders of each Existing Owner shall be
accepted as Submitted Sell Orders and the Submitted Bids of each Existing Owner
specifying any rate that is higher than the Maximum Auction Rate shall be deemed
to be and shall be accepted as Submitted Sell Orders, in both cases only up to
and including the principal amount of Bonds obtained by multiplying (A) the
aggregate principal amount of Bonds subject to Submitted Bids described in
paragraph (iii) of this subsection (b) by (B) a fraction the numerator of which
shall be the principal amount of Bonds outstanding held by such Existing Owner
subject to such Submitted Sell Order or such Submitted Bid deemed to be a
Submitted Sell Order and the denominator of which shall be the principal amount
of Bonds outstanding subject to all such Submitted Sell Orders and such
Submitted Bids deemed to be Submitted Sell Orders, and the remainder of each
such Submitted Sell Order or Submitted Bid shall be deemed to be and shall be
accepted as a
 

B-11
 
 

--------------------------------------------------------------------------------

 

Hold Order and each such Existing Owner shall be required to continue to hold
such excess amount of Bonds; and
 
(v)           the Submitted Bid of each Potential Owner specifying any rate that
is higher than the Maximum Auction Rate shall be rejected.
 
(c)           If, as a result of the procedures described in subsection (a) or
(b) of this Section 2.05, any Existing Owner or Potential Owner would be
required to purchase or sell an aggregate principal amount of Bonds which is not
an Authorized Denomination on any Auction Date, the Auction Agent shall by lot,
in such manner as it shall determine in its sole discretion, round up or down
the principal amount of Bonds to be purchased or sold by any Existing Owner or
Potential Owner on such Auction Date so that the aggregate principal amount of
Bonds purchased or sold by each Existing Owner or Potential Owner on such
Auction Date shall be an Authorized Denomination, even if such allocation
results in one or more of such Existing Owners or Potential Owners not
purchasing or selling any Bonds on such Auction Date.
 
(d)           If, as a result of the procedures described in subsection (a) of
this Section 2.05, any Potential Owner would be required to purchase less than
an Authorized Denomination in principal amount of  Bonds on any Auction Date,
the Auction Agent shall by lot, in such manner as it shall determine in its sole
discretion, allocate Bonds for purchase among Potential Owners so that the
principal amount of Bonds purchased on such Auction Date by any Potential Owner
shall be an Authorized Denomination, even if such allocation results in one or
more of such Potential Owners not purchasing Bonds on such Auction Date.
 
Section 2.06.                                Notice of Auction Rate.
 
(a)           On each Auction Date, the Auction Agent shall notify by telephone
or other electronic means or in writing each Broker-Dealer that participated in
the Auction held on such Auction Date and submitted an Order on behalf of any
Existing Owner or Potential Owner of the following with respect to Bonds for
which an Auction was held on such Auction Date:
 
(i)           the Auction Rate determined on such Auction Date for the
succeeding Auction Rate Period;
 
(ii)           whether Sufficient Clearing Bids existed for the determination of
the Winning Bid Rate;
 
(iii)           if such Broker-Dealer submitted a Bid or a Sell Order on behalf
of an Existing Owner, whether such Bid or Sell Order was accepted or rejected,
in whole or in part, and the principal amount of Bonds, if any, to be sold by
such Existing Owner;
 
(iv)           if such Broker-Dealer submitted a Bid on behalf of a Potential
Owner, whether such Bid was accepted or rejected, in whole or in part, and the
principal amount of Bonds, if any, to be purchased by such Potential Owner;
 
(v)           if the aggregate principal amount of the Bonds to be sold by all
Existing Owners on whose behalf such Broker-Dealer submitted Bids or Sell Orders
is different from the aggregate principal amount of Bonds to be purchased by all
Potential Owners on
 

B-12
 
 

--------------------------------------------------------------------------------

 

whose behalf such Broker-Dealer submitted a Bid, the name or names of one or
more Broker-Dealers (and the Agent Member, if any, of each such other
Broker-Dealer) and the principal amount of Bonds to be (A) purchased from one or
more Existing Owners on whose behalf such other Broker-Dealers submitted Bids or
Sell Orders or (B) sold to one or more Potential Owners on whose behalf such
Broker-Dealer submitted Bids; and
 
(vi)           the immediately succeeding Auction Date.
 
(b)           On each Auction Date with respect to Bonds for which an Auction
was held on such Auction Date, each Broker-Dealer that submitted an Order on
behalf of any Existing Owner or Potential Owner shall:
 
(i)           advise each Existing Owner and Potential Owner on whose behalf
such Broker-Dealer submitted an Order as to (A) the Auction Rate determined on
such Auction Date, (B) whether any Bid or Sell Order submitted on behalf of each
such Owner was accepted or rejected and (C) the immediately succeeding Auction
Date;
 
(ii)           instruct each Potential Owner on whose behalf such Broker-Dealer
submitted a Bid that was accepted, in whole or in part, to instruct such
Potential Owner’s Agent Member to pay to such Broker-Dealer (or its Agent
Member) through the Securities Depository the amount necessary to purchase the
principal amount of Bonds to be purchased pursuant to such Bid (including, with
respect to the Bonds in a daily Auction Rate Period, accrued interest if the
purchase date is not an Interest Payment Date for such Bond) against receipt of
such Bonds; and
 
(iii)           instruct each Existing Owner on whose behalf such Broker-Dealer
submitted a Sell Order that was accepted or a Bid that was rejected in whole or
in part, to instruct such Existing Owner’s Agent Member to deliver to such
Broker-Dealer (or its Agent Member) through the Securities Depository the
principal amount of Bonds to be sold pursuant to such Bid or Sell Order against
payment therefor.
 
Section 2.07.                                Reference Rate.
 
(a)           The Reference Rate on any Auction Date with respect to Bonds in
any Auction Rate Period of 35 days or less shall be the offered rate for
deposits in U.S. dollars for a one-month period which appears on the MoneyLine
Telerate Page 3750 at approximately 11:00 A.M., London time, on such date, or if
such date is not a date on which dealings in U.S. dollars are transacted in the
London interbank market, then on the preceding day on which such dealings were
transacted in such market.  The Reference Rate with respect to Bonds in any
Auction Rate Period of more than 35 days shall be the rate on the most recently
auctioned Treasury securities having a maturity which most closely approximates
the length of the Auction Rate Period, as last published in The Wall Street
Journal. If either rate is unavailable, the Reference Rate shall be an index or
rate agreed to by all Broker-Dealers and consented to by the Company.
 
(b)           If for any reason on any Auction Date the Reference Rate shall not
be determined as hereinabove provided in this Section, the Reference Rate shall
be the Reference Rate for the
 

B-13
 
 

--------------------------------------------------------------------------------

 

Auction Rate Period ending on such Auction Date.
 
(c)           The determination of the Reference Rate as provided herein shall
be conclusive and binding upon the Issuer, the Company, the Trustee, the
Remarketing Agent, the Broker-Dealers, the Auction Agent and the Owners of the
Bonds.
 
Section 2.08.                                Miscellaneous Provisions Regarding
Auctions.
 
(a)           In this Exhibit B, each reference to the purchase, sale or holding
of Bonds shall refer to beneficial interests in Bonds, unless the context
clearly requires otherwise.
 
(b)           During an Auction Rate Period, the provisions of the Indenture and
the definitions contained therein and described in this Exhibit B, including
without limitation the definitions of All Hold Rate, Interest Payment Date,
Maximum Auction Rate, Reference Rate, Applicable Percentage and Auction Rate,
may be amended pursuant to the Indenture by obtaining the consent of (i) the
Owners of all Bonds bearing interest at a Auction Rate, and (ii) the Bond
Insurer, as follows.  If, on the first Auction Date occurring at least 20 days
after the date on which the Trustee mailed notice of such proposed amendment to
the registered owners of the Bonds as required by the Indenture, (i) the Auction
Rate which is determined on such date is the Winning Bid Rate and (ii) there is
delivered to the Issuer, the Company and the Trustee an Opinion of Bond Counsel
to the effect that such amendment (1) is authorized and permitted under the Act
and the Indenture and (2) will not adversely affect the Tax-Exempt status of the
Bonds, the proposed amendment shall be deemed to have been consented to by the
owners of all affected Bonds.
 
(c)           During an Auction Rate Period, so long as the ownership of the
Bonds is maintained in book-entry form by the Securities Depository, an Existing
Owner or a beneficial owner may sell, transfer or otherwise dispose of a Bond
only pursuant to a Bid or Sell Order in accordance with the Auction Procedures
or to or through a Broker-Dealer, provided that (i) in the case of all transfers
other than pursuant to Auctions, such Existing Owner or its Broker-Dealer or its
Agent Member advises the Auction Agent of such transfer and (ii) a sale,
transfer or other disposition of Bonds from a customer of a Broker-Dealer who is
listed on the records of that Broker-Dealer as the Existing Owner of such Bonds
to that Broker-Dealer or another customer of that Broker-Dealer shall not be
deemed to be a sale, transfer or other disposition for purposes of this Section
2.08 if such Broker-Dealer remains the Existing Owner of the Bonds so sold,
transferred or disposed of immediately after such sale, transfer or disposition.
 
Section 2.09.                                Changes in Auction Rate Period or
Auction Date.
 
(a)           Changes in Auction Rate Period.
 
(i)           During any Auction Rate Period, the Company, may, from time to
time on any Interest Payment Date, change the length of the Auction Rate Period
with respect to all of the Bonds in order to accommodate economic and financial
factors that may affect or be relevant to the length of the Auction Rate Period
and the interest rate borne by such Bonds.  Any such change in the Auction Rate
Period shall be deemed to be a change in Rate Period.  The Borrower shall
initiate the change in length of the Auction Rate Period by giving written
notice to the Issuer, the Trustee, the Liquidity Provider, the Bank, the Auction
Agent, the Broker-Dealer and the Securities Depository that the Auction Rate
 

B-14
 
 

--------------------------------------------------------------------------------

 

Period will change if the conditions described herein are satisfied and the
proposed effective date of the change, at least 10 Business Days prior to the
Auction Date for such Auction Rate Period.
 
(ii)           The change in the length of the Auction Rate Period shall not be
effective unless Sufficient Clearing Bids existed at both the Auction before the
date on which the notice of the proposed change was given as provided in this
subsection (a) and the Auction immediately preceding the proposed change.
 
(iii)           The change in length of the Auction Rate Period shall take
effect only if (a) Sufficient Clearing Bids exist at the Auction on the Auction
Date for such first Auction Rate Period, and (b) on the proposed effective date,
the Company provides the Trustee and the Issuer with an Opinion of Bond Counsel
stating that change in the Auction Rate Period (1) is authorized and permitted
under the Act and the Indenture and (2) will not adversely affect the Tax-Exempt
status of the Bonds.  For purposes of the Auction for such first Auction Rate
Period only, each Existing Owner shall be deemed to have submitted Sell Orders
with respect to all of its Bonds except to the extent such Existing Owner
submits an Order with respect to such Bonds.  If the conditions referred to in
the first sentence of this sub-paragraph (iii) are not met, the Trustee shall
notify the Auction Agent and then the Auction Rate for the next Auction Rate
Period shall be the Maximum Auction Rate, and the Auction Rate Period shall be a
seven-day Auction Rate Period.
 
(iv)           On the conversion date of the Bonds selected for conversion from
one Auction Rate Period to another, any Bonds which are not the subject of a
specific Hold Order or Bid will be deemed to be subject to a Sell Order.
 
(b)           Changes in Auction Date.  During any Auction Rate Period, the
Auction Agent, with the written consent of the Company, may specify an earlier
Auction Date (but in no event more than five Business Days earlier) than the
Auction Date that would otherwise be determined in accordance with the
definition of “Auction Date” in order to conform with then current market
practice with respect to similar securities or to accommodate economic and
financial factors that may affect or be relevant to the day of the week
constituting an Auction Date and the interest rate borne on the Bonds.  The
Auction Agent shall provide notice of its determination to specify an earlier
Auction Date for an Auction Rate Period by means of a written notice delivered
at least 45 days prior to the proposed changed Auction Date to the Trustee, the
Issuer, the Bond Insurer, the Company, the Broker-Dealers and the Securities
Depository.
 
ARTICLE III
 


 
Auction Agent
 
Section 3.01.                                Auction Agent.
 
(a)           The Auction Agent shall be appointed by the Company with the
consent of the Bond Insurer, to perform the functions specified herein.  The
Auction Agent shall designate its Principal Office and signify its acceptance of
the duties and obligations imposed upon it hereunder by a written instrument,
delivered to the Company, the Trustee, the Issuer and each
 

B-15
 
 

--------------------------------------------------------------------------------

 

Broker-Dealer which shall set forth such procedural and other matters relating
to the implementation of the Auction Procedures as shall be satisfactory to the
Issuer, the Company and the Trustee.
 
(b)           Subject to any applicable governmental restrictions, the Auction
Agent may be or become the owner of or trade in Bonds with the same rights as if
such entity were not the Auction Agent.
 
Section 3.02.                                Qualifications of Auction Agent;
Resignation; Removal.  The Auction Agent shall be (a) a bank or trust company
organized under the laws of the United States or any state or territory thereof
having a combined capital stock, surplus and undivided profits of at least
$30,000,000, or (b) a member of NASD having a capitalization of at least
$30,000,000 and, in either case, authorized by law to perform all the duties and
obligations imposed upon it by this Indenture and a member of or a participant
in, the Securities Depository.  The Auction Agent may at any time resign and be
discharged of the duties and obligations created by this Indenture by giving at
least 90 days notice to the Company, the Issuer, the Bond Insurer and the
Trustee.  The Auction Agent may be removed at any time by the Company with the
consent of the Bond Insurer by written notice, delivered to the Auction Agent,
the Issuer, the Bond Insurer and the Trustee.  Upon any such resignation or
removal, the Company with the consent of the Bond Insurer shall appoint a
successor Auction Agent meeting the requirements of this section.  In the event
of the resignation or removal of the Auction Agent, the Auction Agent shall pay
over, assign and deliver any moneys and Bonds held by it in such capacity to its
successor.  The Auction Agent shall continue to perform its duties hereunder
until its successor has been appointed by the Company.  In the event that the
Auction Agent has not been compensated for its services, the Auction Agent may
resign by giving forty-five (45) days notice to the Company, the Issuer, the
Bond Insurer and the Trustee even if a successor Auction Agent has not been
appointed.
 
ARTICLE IV
 


 
Broker-Dealers
 
Section 4.01.                                Broker-Dealers.
 
One or more Broker-Dealers shall be appointed by the Borrower to perform the
functions specified herein with respect to the Bonds on or prior to the
effective date of an adjustment of such Bonds to an Auction Rate Period.  Each
Broker-Dealer will signify its acceptance of the duties and obligations imposed
upon it hereunder by entering into a Broker-Dealer Agreement, which will set
forth such procedural and other matters relating to the performance of its
functions as will be satisfactory to the Borrower, the Issuer and the Trustee.
 
Section 4.02.                                Resignation; Removal.
 
Any Broker-Dealer may at any time resign and be discharged of the duties and
obligations created hereunder by giving such notice to the Borrower, the Issuer,
the Auction Agent and the Trustee as may be agreed to between the Broker-Dealer
and the Borrower.  Any Broker-Dealer may be removed by the Borrower by such
notice, deliver to the Broker-Dealer, the Issuer, the Auction Agent and the
Trustee, as may be agreed to between the Broker-Dealer
 

B-16
 
 

--------------------------------------------------------------------------------

 

and the Borrower.  Upon any such resignation or removal, the Borrower will
appoint a successor Broker-Dealer.  In the event of the resignation or removal
of any Broker-Dealer, such Broker-Dealer will pay over, assign and deliver any
moneys and Bonds held by it in such capacity to its successor.
 







B-17
 
 

--------------------------------------------------------------------------------

 
